As filed with the Securities and Exchange Commission on February 25, 2011 File Nos. 002-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 302 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 303 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C.20006 Copies to: Lina Bhatnagar Atlantic Fund Services, LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: []immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X]on February 28, 2011, pursuant to Rule 485, paragraph (b)(1) []60 days after filing pursuant to Rule 485, paragraph (a)(1) []on, pursuant to Rule 485, paragraph (a)(1) []75 days after filing pursuant to Rule 485, paragraph (a)(2) []on, pursuant to Rule 485, paragraph (a)(2) []this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered:Waterville Large Cap Value Fund A No-Load Fund PROSPECTUS March 1, 2011 Institutional Shares (WVLIX) Investor Shares (WVLVX) The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective 1 Fees and Expenses 1 Principal Investment Strategies 2 Principal Investment Risks 2 Performance Information 3 Manage ment 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Details Regarding Principal Investment Strategies and Risks 5 Additional Information Regarding Principal Investment Strategies 5 Additional Information Regarding Principal Risk Factors 6 Who May Want to Invest in the Fund 7 Management 8 Investment Adviser 8 Portfolio Managers 8 Other Service Providers 8 Fund Expenses 9 Your Account 10 How to Contact the Fund 10 General Information 10 Choosing a Share Class 12 Buying Shares 12 Selling Shares 15 Retirement Accounts 17 Other Information 18 Financial Highlights 20 SUMMARY SECTION Waterville Large Cap Value Fund Investment Objective The investment objective of the Waterville Large Cap Value Fund (“Fund”) is long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of the sale price) None None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions (as a percentage of the offering price) None None Redemption Fee (as a percentage of amount redeemed) None None Annual Fund Operating Expenses (expenses that you pay each year as percentage of the value of your investment) Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.00% 0.25% Other Expenses 1.48 % 27.08 % Total Annual Fund Operating Expenses 2.48 % 28.33 % Fee Reduction and/or Expense Reimbursement (1) (0.48)% (26.33)% Net Annual Fund Operating Expenses 2.00% 2.00% (1) The Adviser has contractually agreed to reduce a portion of its fee and reimburse Fund expenses to limit Total Annual Fund Operating Expenses (excluding all taxes, interest, portfolio transaction expenses, dividends on short sales, acquired fund fees and expenses, and extraordinary expenses) of Institutional and Investor Shares to 2.00%, respectively, through at least March 1, 2012 (“Expense Cap”). The Expense Cap may be changed or eliminated with the consent of the Board of Trustees. The Adviser may be reimbursed by the Fund for any contractual fee reduction or expense reimbursements if reimbursement to the Adviser occurs within three years of the fee reduction or expense reimbursement and does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Net Annual Fund Operating Expenses may increase if exclusions from the Expense Cap would apply. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap for one year). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $203 $727 $1,277 $2,780 Investor Shares $203 $4,757 $7,434 $10,240 Portfolio Turnover . The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 95% of the average value of its portfolio. 1 Principal Investment Strategies Under normal conditions, Waterville Capital, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing at least 80% of its net assets (plus borrowings for investment purposes) in U.S. equity securities of large market capitalization companies and instruments that provide exposure to such securities. The Fund intends to invest primarily in securities that are undervalued and exhibit the likelihood of exceeding market returns. The Adviser seeks securities selling at discounts to their underlying values and then holds these securities until their market values reflect their intrinsic values. The Adviser anticipates that the Fund’s portfolio will consist of 25 to 100 positions, which may be invested in similar businesses. The Adviser may sell out of the money Standard & Poor’s 500 Composite Stock Index ( the “Index” or the “S&P 500 Index”) call options on a substantial amount of the Fund’s portfolio holdings of common stocks. The Adviser believes that over time, the addition of these S&P 500 Index call options will add to the performance and smooth the returns of the Fund. The Fund may seek to achieve higher after tax returns by employing tax management techniques and strategies. Principal Investment Risks General Market Risk. The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities. You could lose money on your investment in the Fund or the Fund could underperform other investments. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund. Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. Counterparty Risk . A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience delays in obtaining recovery, or obtain limited or no recovery in such circumstances. Equity Risk. The Fund is subject to the risks of broad stock market decline or a decline in particular holdings. In addition, the value of a security may decline for a number of reasons which directly relate to the issuer of a security, such as management performance, financial leverage and reduced demand for the issuer’s goods or services. Focused Holdings Risk. Since the Fund will normally hold a core portfolio of stocks of fewer companies than other more diversified funds, the increase or decrease of the value of a single stock may have a greater impact on the Fund’s NAV and total return. Index Call Option Risk. The Fund does not intend that it will contain exactly the same stocks as the S&P 500 Index and, as a result, bears a risk that the value of the securities held in the Fund may vary from the value of the S&P 500 Index and, despite complying with any applicable collateralization requirement, may result in a complete loss of principal. In addition, the value of the S&P 500 Index options written by the Fund will be affected by changes in the value and dividend rates of the stocks in th at i ndex, changes in the actual or perceived volatility of the stock market, the remaining time on the options and any reduced liquidity in the market for such options. Further, when a call option written by the Fund is exercised, the Fund is expected to forego any additional gains experienced by the i ndex that is the subject of the option. Management Risk. The Fund is actively managed and its performance therefore will reflect the Adviser's ability to make investment decisions which are suited to achieving the Fund's investment objectives. Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Sector Risk. The Fund may hold a core portfolio of stocks invested in similar businesses, all of which could be affected by the same economic or market conditions. Value Stock Risk. Investments in value stocks are subject to the risk that their true worth may not be fully realized by the market and may remain undervalued for extended periods of time. 2 Performance Information The following chart and table illustrate the variability of the annual returns of the Fund’s Institutional Share class. The chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance for the past year and how the Fund’s average annual returns compare to the the S&P 500 Index, a broad measure of market performance. Updated performance information is available by calling (877) 356-9055 (toll free). Performance information (before and after taxes) represents only past performance and does not necessarily indicate future results. During the period shown in the chart, the highest quarterly return was 10.23% for the quarter ended December 31, 2010 and the lowest quarterly return was (12.45%) for the quarter ended June 30, 2010. Average Annual Returns 1 Year Since Inception (11/02/2009) Return Before Taxes 11.34 % 18.26 % Return After Taxes on Distributions 10.74 % 17.67 % Return After Taxes on Distributions and Sale of Fund Shares 7.68 % 15.33 % S&P 500 Index (reflects no deduction for fees, expenses or taxes) 15.06 % 19.94 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After tax returns shown are for the Fund’s Institutional Shares and may vary for Investor Shares. 3 Manage ment Waterville Capital, LLC is the Fund’s investment adviser. Portfolio Managers. Messrs. Joseph Delaney and F. Sean Bonner, both Managing Directors and co-founders of the Adviser, are the p ortfolio m anagers of the Fund and are responsible for the day-to-day management of the Fund. Messrs . Delaney and Bonner have served as portfolio managers of the Fund since its inception in 2009. Purchase and Sale of Fund Shares You may purchase or sell (redeem) shares of the Fund on any day the New York Stock Exchange is open for business.You may purchase or redeem shares directly from the Fund by calling (877)-356-9055 or writing to the Fund at (Waterville Large Cap Value Fund, P.O. Box 588, Portland, Maine 04112) . You may also purchase or redeem shares of the Fund through your financial intermediary. The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts Retirement Accounts Tax Information Shareholders may receive from the Fund distributions of dividends and capital gains, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 4 DETAILS REGARDING PRINCIPAL INVESTMENT STRATEGIES AND RISKS Concepts to Understand Common Stock means an ownership interest in a company and usually possesses voting rights and earns dividends. Price/Earnings Ratio means the price of a stock divided by the company’s earnings per share. Price-to-Book Ratio means the price of a stock divided by the company’s book value per share. Value Company means a company whose market price is low relative to its financial condition, price history and/or the stock of comparable companies. Market Capitalization means the value of a company’s common stock in the stock market. Out of the money calls meansthe strike price of the underlying asset is higher than the current market price. Strike price means the priceat whicha specific derivative contract can be exercised. U.S. Government Securities means debt securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities. Additional Information Regarding Principal Investment Strategies The Fund’s investment objective is not fundamental and may be changed by the Board of Trustees (“Board”) without a vote of shareholders. The Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of companies with large market capitalizations (“80% Policy”) and instruments that provide exposure to such securities. According to Waterville Capital, LLC (the “Adviser”), large market capitalization companies are those U.S. listed companies with market capitalizations that are in the range, at the time of their purchase, of those of the companies in the S&P 500 Index. The S&P 500 Index is a representative sample of 500 leading companies in leading industries of the U.S. economy. As of December 3 1 , 20 1 0, the market capitalizations of the companies in the S&P 500 Index ranged from $1 .26 b illion to $3 68.71 billion. The Fund will provide shareholders with 60 days’ prior written notice if it changes its 80% Policy. Equity securities include common and preferred stock, convertible securities, warrants, depositary receipts, including American Depository Receipts (ADRs), real estate investment trusts (REITs), exchange traded funds (ETFs) , and private placements. The goal of the Fund is to construct an actively managed portfolio of large-cap companies that are undervalued and exhibit the likelihood of exceeding market returns. The Fund seeks to achieve higher after tax returns by holding securities long enough to avoid taxes on short-term capital gains. In addition, the Adviser intends to maximize the amount of long-term capital gains that the Fund recognizes, including with respect to Section 1256 contracts (the gain on which is treated as 60% long-term capital gain and 40% short-term capital gain). See “Other Information – Taxes”. The Adviser’s Process The Adviser uses a value approach to select the Fund’s investments. Using this investment style, the Adviser seeks securities selling at discounts to their underlying values and then holds these securities until their market values reflect their intrinsic values. The Adviser uses a combination of quantitative and qualitative analysis to select the securities in which the Fund will invest. The Adviser begins with the universe of large market capitalization companies and applies a quantitative screen to reduce the 5 number of companies eligible for investment by the Fund. The Adviser then uses a qualitative analysis to further reduce the universe of companies to between 25 and 100 in which the Fund may actually invest. The Adviser uses traditional valuation measures such as price to earnings ratios, return on assets, price-to-book ratios and other quantitative measures. The Adviser believes that insight into the value of a company is gained by looking at these fundamentals in relation to the company's balance sheet and its entire capital structure. The Fund will sell call options on the S&P 500 Index with respect to a substantial portion of the Fund’s portfolio holdings to protect against a significant market decline over a short period of time. Generally, the Fund intends to sell S&P 500 Index call options that are “out-of-the-money,” meaning that the exercise price of the Index option is greater than the current cash value of the S&P 500 Index. The Fund will sell options that are exchange-listed and that are “American Style” or “European S tyle.” “American Style” options may be exercised at any time before the expiration date of the option. “European Style” options may only be exercised on the expiration date of the option. As the seller of an Index call option, the Fund receives cash (the premium) from the purchaser. The purchaser of the Index call option has the right to any appreciation in the value of the Index over a fixed price (the exercise price) on a certain date in the future (the expiration date). The premium, the exercise price and the market value of the Index determine the gain or loss realized by the Fund as the seller of the Index call option. The Fund, in effect, sells the potential appreciation in the value of the S&P 500 Index in exchange for the premium. If, at the expiration of the option, the purchaser exercises an Index call option sold by the Fund, the Fund will pay the purchaser the difference between the cash value of the Index and the exercise price of the Index option. The Adviser continually monitors the investments in the Fund’s portfolio to determine if there have been any fundamental changes in the companies or issuers. The Adviser may sell a security if: · The security subsequently fails to meet the Adviser’s initial investment criteria; · A more attractively priced security is found or if funds are needed for other purposes; or · The Adviser believes that the security has reached its appreciation potential. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Additional Information Regarding Principal Risk Factors General Market Risk .An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund’snet asset value (“NAV”) and total return will fluctuate based upon changes in the value of its portfolio securities. The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value. The Fund is not a complete investment program, and there is no assurance that the Fund will achieve its investment objective. You could lose money on your investment in the Fund or the Fund could under perform other investments due to, among other things, poor investment decisions by the Adviser. Market Events Risk. It is important that investors closely review and understand the risks of investing in the Fund. Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund. Counterparty Risk. A counterparty to a financial instrument entered into by the Fund or held by special purpose or structured vehicle may become bankrupt or otherwise fail to perform its obligations due to financial difficulties. The Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding. The Fund may obtain only limited recovery or may obtain no recovery in such circumstances. The Fund will typically enter into financial instrument transactions with counterparties whose credit rating is investment grade, or, if unrated, determined to be of comparable quality by the investment manager. 6 Equity Risk. The value of the Fund’s stock holdings may decline in price because of changes in prices of its holdings or a broad stock market decline. These fluctuations could be a sustained trend or a drastic movement. The stock markets generally move in cycles, with periods of rising prices followed by periods of declining prices. The value of your investment may reflect these fluctuations. Focused Holdings Risk. Since the Fund will normally hold a core portfolio of stocks of fewer companies than other more diversified funds, the increase or decrease of the value of a single stock may have a greater impact on the Fund’s NAV and total return. Index Call Option Risk. The purchaser of the Index call option has the right to any appreciation in the value of the Index over the exercise price on the expiration date. The exercise of Index options sold by the Fund will be settled in cash, and the Fund will not generally provide in advance for their potential settlement obligations by acquiring and holding the underlying securities. Instead, the Fund intends to mitigate the risks of its written Index call positions by holding a diversified portfolio of stocks similar to those on which the S&P 500 Index is based. However, the Fund does not intend to hold exactly the same stocks as are in the S&P 500 Index and, as a result, bears a risk that the value of the securities held in the Fund will vary from the value of the S&P 500 Index. The premium the Fund receives is the maximum profit the Fund can realize from written Index options. The loss potential from writing an uncovered Index option is generally unlimited. The value of Index options written by the Fund, which will be priced daily, will be affected by changes in the value of and dividend rates of the securities in the Index, changes in the actual or perceived volatility of the stock market and the remaining time to the options. The value of Index options may be adversely affected if the market for the Index options becomes less liquid or smaller. Management Risk. The Fund is actively managed and its performance therefore will reflect the Adviser's ability to make investment decisions which are suited to achieving the Fund's investment objectives. Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Sector Risk. Companies that are in similar businesses may be similarly affected by particular economic or market events, which may, in certain circumstances, cause the value of securities of all companies in a particular sector of the market to change. To the extent that the Fund has substantial holdings within a particular sector, the risks associated with that sector increase. Value Stock Risk. Investments in value stocks are subject to the risk that their true worth may not be fully realized by the market. This may result in the value stocks’ prices remaining undervalued for extended periods of time. The Fund’s performance also may be affected adversely if value stocks remain unpopular with or lose favor among investors. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: · Are pursuing long-term capital appreciation · Are willing to accept price fluctuations in your investments · Are seeking a fund that invests in large cap companies · Are willing to accept higher short term risk The Fund may not be appropriate for you if you: · Need stability of principal · Are pursuing a short-term goal or are investing emergency reserves · Want an investment that pursues market trends or that may focus only on particular sectors 7 MANAGEMENT The Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund). The business of the Trust and the Fund is managed under the oversight of the Board. The Board oversees the Fund and meets periodically to review the Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Fund. Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Statement of Additional Information (“SAI”). Investment Adviser The Fund’s Adviser is Waterville Capital, LLC, Radnor Court, Suite 140, 259 Radnor-Chester Road, Radnor, PA 19087. As of December 31 , 2010 the Adviser had $35.7 million in assets under management. The Adviser does not manage any other mutual funds. Subject to the general oversight of the Board, the Adviser makes investment decisions for the Fund. The Adviser receives an annual advisory fee from the Fund at an annual rate equal to 1.00% of the Fund’s average annual daily net assets. A discussion summarizing the basis on which the Board approved the Investment Advisory Agreement is included in the semi-annual report for the period ended April 30, 2010. Portfolio Managers The Fund is managed on a day-to-day basis by the following two individuals who are jointly and primarily responsible for the management of the Fund: · Mr. Delaney is co-founder of the Adviser and serves as co-portfolio manager. Prior to forming the Adviser in 2009, Mr. Delaney served as a founding member, Managing Director and portfolio manager of the multi-strategy hedge fund, Old Lane, LP from 2005 to 2008. When Citigroup N.A. purchased Old Lane in 2007, Mr. Delaney continued to serve as Managing Director. Prior to Old Lane, from 1988 to 2004, Mr. Delaney worked for Morgan Stanley & Co., where he most recently served as a Managing Director in its fixed- income division. He earned a B.S. in Accounting (magna cum laude) from Villanova University in 1985, a M.Sc. in Economics from the London School of Economics and Political Science in 1986, and an M.B.A. from the University of Chicago Graduate School of Business in 1988. · Mr. Bonner is co-founder of the Adviser and serves as co-portfolio manager. Prior to forming the Adviser in 2009, Mr. Bonner spent four years as a Senior Trader with Deutsche Bank in New York City, most recently in global equity derivatives (2005-2008) and previously as a Vice President of derivative sales (2004 to 2005). In 1997, Mr. Bonner founded Bonner Investment Group, a Philadelphia Stock Exchange and American Stock Exchange member firm specializing in proprietary option trading, where he served as manager until 2004. Mr. Bonner earned a B.A. from the University of Delaware in 1993. The Fund’s SAI provides additional information about the compensation of the p ortfolio m anagers, other accounts managed by the p ortfolio m anagers and the ownership of Fund securities by the p ortfolio m anagers. Other Service Providers Atlantic Fund Services (“Atlantic”) provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust, and supplies certain officers to the Trust, including a Principal Executive Officer, Principal Financial Officer, Chief Compliance Officer and an Anti-Money Laundering Compliance Officer, as well as additional compliance support personnel. Foreside Fund Services, LLC (the “Distributor”), the Trust’s principal underwriter, acts as the Trust’s distributor in connection with the offering of the Fund’s shares. The Distributor may enter into arrangements with banks, broker-dealers and other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Adviser or with Atlantic or their affiliates. 8 Fund Expenses The Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Fund and the other series of the Trust based upon methods approved by the Board. Expenses that are directly attributable to a specific class of shares, such as distribution fees and shareholder servicing fees are charged directly to that class. Certain service providers may reduce all or any portion of their fees and may reimburse certain expenses of the Fund. Any fee reduction or expense reimbursement may be recouped by the service provider for up to three subsequent fiscal years as long as the recoupment does not cause the Total Annual Fund Operating Expenses of a class to exceed the percentage limit contractually agreed. Any agreement to reduce fees or reimburse expenses increases the investment performance of the Fund and its applicable share classes for the period during which the waiver or reimbursement is in effect. 9 YOUR ACCOUNT How to Contact the Fund Telephone us at: (877) 356-9055 (toll free) Write to us at: Waterville Large Cap Value Fund P.O. Box 588 Portland, Maine 04112 Overnight address: Waterville Large Cap Value Fund c/o Atlantic Fund Services Three Canal Plaza, Ground Floor Portland, Maine 04101 Wire investments (or ACH payments) to: Please contact the t ransfer a gent at (877) 356-9055 (toll free) to obtain t he ABA routing number and account number for the Fund. General Information You may purchase or sell (redeem) shares of the Fund on any day the New York Stock Exchange (“NYSE”) is open for business.Under unusual circumstances, such as in the case of an emergency, the Fund may calculate its net asset value (“NAV”) and accept and process shareholder orders when the NYSE is closed. You may purchase or sell shares of the Fund at the next NAV calculated (normally 4:00 p.m., Eastern Time) after the transfer agent or your approved broker-dealer or other financial intermediary (“Financial Intermediary”) receives your request in good order. “Good order” means that you have provided sufficient information necessary to process your request as outlined in this Prospectus, including any required signatures, documents, payment and Medallion Signature Guarantees. All requests to purchase or sell Fund shares received in good order prior to the Fund’s close will receive that day’s NAV. Requests received in good order after the Fund’s close or on a day when the Fund does not value its shares will be processed on the next business day and will receive the next subsequent NAV. The Fund cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Fund does not issue share certificates. If you purchase shares directly from the Fund, you will receive quarterly statements from the Fund detailing Fund balances and all transactions completed during the prior quarter and a confirmation of each transaction. Automatic reinvestments of distributions and systematic investments/withdrawals may be confirmed only by quarterly statement. You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Fund may temporarily suspend or discontinue any service or privilege, including systematic investments and withdrawals, wire redemption privileges and telephone or internet redemption privileges, if applicable. The Fund reserves the right to refuse any purchase request, particularly requests that could adversely affect the Fund or its operations. When and How NAV is Determined. The Fund calculates its NAV as of the close of trading on the NYSE (normally 4:00 p.m., Eastern Time) on each weekday except days when the NYSE is closed. The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr. Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day. NYSE holiday schedules are subject to change without notice. The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day. To the extent the Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the Fund’s assets may vary on those days. In addition, trading in certain 10 portfolio investments may not occur on days the Fund is open for business as markets or exchanges other than the NYSE may be closed. The NAV of the Fund is determined by taking the market value of the total assets of the class, subtracting the liabilities of the class, and then dividing the result (net assets) by the number of outstanding shares of the Fund class. Since the Fund invests in securities that may trade on foreign securities markets on days other than a Fund business day, the value of the Fund’s portfolio may change on days on which shareholders will not be able to purchase or redeem the Fund’s shares. The Fund values securities for which market quotations are readily available, including certain open-end investment companies, at current market value, except for certain short-term securities which are valued at amortized cost. Securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE on each Fund business day. In the absence of sales, such securities are valued at the mean of the last bid and asked price. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price. Investments in other open-end registered investment companies are valued at their NAV. Market quotations may not be readily available or may be unreliable if, among other things, (i) the exchange on which a Fund portfolio security is principally traded closes early, (ii) trading in a portfolio security was halted during the day and did not resume prior to the time as of which the Fund calculates its NAV, or (iii) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV. If market prices are not readily available or the Fund reasonably believes that they are unreliable, such as in the case of a security value that has been materially affected by events occurring after the relevant market closes, the Fund is required to value such securities at fair value as determined in good faith using procedures approved by the Fund’s Board. The Board has delegated day-to-day responsibility for fair value determinations to a Valuation Committee, members of which are appointed by the Board. Fair valuation may be based on subjective factors and, as a result, the fair value price of a security may differ from the security’s market price and may not be the price at which the security may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Transactions through Financial Intermediaries. The Fund has authorized certain Financial Intermediaries, including the designees of such entities, to accept purchase, redemption and exchange orders on the Fund’s behalf.If you invest through a Financial Intermediary, the policies and fees of the Financial Intermediary may be different than the policies and fees if you had invested directly in the Fund.Among other things, Financial Intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares. You should consult your broker or other representative of your Financial Intermediary for more information. All orders to purchase or sell shares are processed as of the next NAV calculated after the order has been received in good order by a Financial Intermediary. Orders are accepted until the close of regular trading on the NYSE every business day, normally 4:00 p.m., Eastern Time, and are processed the same day at that day’s NAV. To ensure that this occurs, the Financial Intermediaries are responsible for transmitting all orders to the Fund in compliance with their contractual deadlines. Payments to Financial Intermediaries. The Fund and its affiliates (at their own expense) may pay compensation to Financial Intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, recordkeeping and shareholder communication services. For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund supermarket platform or similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different Financial Intermediaries may differ. The compensation paid to a Financial Intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the Financial Intermediary, gross sales by the Financial Intermediary and/or the number of accounts serviced by the Financial Intermediary that invest in the Fund. To the extent that the Fund pays (all or a portion of) such compensation, it is designed to compensate the Financial Intermediary for providing services that would otherwise be provided by the Fund’s transfer agent and/or administrator. The Adviser or another Fund affiliate, out of its own resources, may provide additional compensation to Financial Intermediaries. Such compensation is sometimes referred to as “revenue sharing.” Compensation received by a Financial 11 Intermediary from the Adviser or another Fund affiliate may include payments for shareholder servicing, marketing and/or training expenses incurred by the Financial Intermediary, including expenses incurred by the Financial Intermediary in educating its salespersons with respect to Fund shares. For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses. It may also cover costs incurred by Financial Intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a Financial Intermediary, whether from the Fund or its affiliate(s), and the prospect of receiving such compensation may provide the Financial Intermediary with an incentive to recommend the shares of the Fund, or a certain class of shares of the Fund, over other potential investments. Similarly, the compensation may cause Financial Intermediaries to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Anti-Money Laundering Program . Customer identification and verification are part of the Fund’s overall obligation to deter money laundering under federal law. The Trust has adopted an Anti-Money Laundering Program designed to prevent the Fund from being used for money laundering or the financing of terrorist activities. In this regard, the Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase order or (ii) to freeze any account and/or suspend account services. These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases when the Fund is requested or compelled to do so by governmental or law enforcement authority or applicable law. If your account is closed at the request of governmental or law enforcement authority, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Disclosure of Portfolio Holdings. A description of the Fund’s policies and procedures with respect to the disclosure of portfolio securities is available in the Fund’s SAI, which is available from the Fund’s website at www.watervillecapital.com . Choosing a Share Class The Fund offers two classes of shares: Investor Shares and Institutional Shares. Each class has a different combination of purchase restrictions and ongoing fees, allowing you to choose the class that best meets your needs. Institutional Shares. Institutional Shares of the Fund are designed for institutional investors (such as investment advisers, financial institutions, corporations, trusts, estates and religious and charitable organizations) investing for proprietary programs and firm discretionary accounts. Institutional Class shares are sold without the imposition of initial sales charges and are not subject to any Rule 12b-1 fees. Investor Shares. Investor Shares of the Fund are sold to retail investors who invest in the Fund directly or through a fund supermarket or other investment platform. Investor Shares are sold without the imposition of initial sales charges and are subject to a Rule 12b-1 fee of up to 0.25% of the Fund’s average daily net assets. A lower minimum initial investment is required to purchase Investor Shares. Institutional Shares Investor Shares Minimum Initial Investment $100,000 $2,500 Sales Charges None None Rule 12b-1 Distribution Fees None 0.25% Buying Shares How to Make Payments. Unless purchased through a Financial Intermediary, all investments must be made by check, ACH or wire. All checks must be payable in U.S. dollars and drawn on U.S. financial institutions. In the absence of the granting of an exception consistent with the Trust’s anti-money laundering procedures adopted on behalf of the Fund, the Fund does not accept purchases made by credit card check, starter check, checks with more than one endorsement (unless the check is payable to all endorsees), cash or cash equivalents (for instance, you may not pay by money order, cashier’s check, bank draft or traveler’s check). The Fund and the Adviser also reserve the right to accept in-kind contributions of securities in exchange for shares of the Fund. 12 Checks. Checks must be made payable to “Waterville Large Cap Value Fund.” For individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) and Uniform Transfer s to Minors Act (“UTMA”) accounts, checks may be made payable to one or more owners of the account and endorsed to “Waterville Large Cap Value Fund . ” A $20 charge may be imposed on any returned checks. ACH. Refers to the “Automated Clearing House” system maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks. Your financial institution may charge you a fee for this service. Wires. Instruct your financial institution with whom you have an account to make a f ederal f unds wire payment to us. Your financial institution may charge you a fee for this service. Minimum Investments. The Fund accepts investments in the following minimum amounts: Investor Shares Institutional Shares Minimum Initial Investment Minimum Additional Investment Minimum Initial Investment Minimum Additional Investment Standard Accounts $2,500 $100 $100,000 $25,000 Retirement Accounts $1,000 $100 $100,000 $25,000 If deemed appropriate by the Trust’s officers, the Fund reserves the right to waive initial minimum investment amounts. Registered investment advisers and financial planners may be permitted to aggregate the value of Traditional or Roth Individual Retirement Accounts. Account Requirements . Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person.Joint accounts have two or more owners (tenants). • Instructions must be signed by all persons required to sign exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits. • Depending on state laws, you can set up a custodial account under the UGMA or the UTMA. • The custodian must sign instructions in a manner indicating custodial capacity. Corporations/Other • The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document that reflects the existence of the entity) and a corporate resolution or a secretary’s certificate. Trusts • The trust must be established before an account may be opened. • The trust should provide the first and signature pages from the trust document identifying the trustees. Account Application and Customer Identity Verification . To help the government fight the funding of terrorism and money laundering activities, federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. 13 When you open an account, the Fund will ask for your first and last name, tax identification number, physical street address, date of birth and other information or documents that will allow the Fund to identify you. If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your financial adviser. If the Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected. When your application is in good order and includes all required information, your order will normally be processed at the NAV next calculated after receipt of your application and investment amount. Once your application is accepted, the Fund will attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases such as consumer reports from credit reporting agencies. The Fund will try to verify your identity within a timeframe established in its sole discretion. If the Fund cannot do so, the Fund reserves the right to redeem your investment at the next NAV calculated after the Fund decides to close your account. If your account is closed, you may be subject to a gain or loss on Fund shares and will be subject to any related taxes and will not be able to recoup any redemption fees assessed. If the Fund has not yet collected payment for the shares being sold, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days. Policy on Prohibition of Foreign Shareholders. The Fund requires that all shareholders must be U.S. persons or U.S. resident aliens with a valid U.S. taxpayer identification number (or who can show proof of having applied for a U.S. taxpayer identification number and commit to provide a valid U.S. taxpayer identification number within 60 days) to open an account with the Fund. Investment Procedures . How to Open an Account How to Add to Your Account Through a Financial Intermediary Through a Financial Intermediary • Contact your Financial Intermediary using the method that is most convenient for you. • Contact your Financial Intermediary using the method that is most convenient for you. By Check By Check • Call, write, or visit www.watervillecapital.com for an account application. • Fill out an investment slip from a confirmation or write us a letter. • Complete the application (and other required documents, if applicable). • Write your account number on your check. • Mail us the slip (or your letter) and the check. • Mail us your original application (and other required documents, if applicable) and a check. By Wire By Wire • Call us or write us, or visit www.watervillecapital.com for an account application. • Instruct your financial institution to wire your money to us. • Complete the application (and other required documents, if applicable). • Call us to fax the completed application (and other required documents, if applicable) and we will assign you an account number. • Mail us your original application (and other required documents, if applicable). • Instruct your financial institution to wire your money to us. By ACH Payment (for Investor Shares only) By ACH Payment (for Investor Shares only) • Call, write, or visit www.watervillecapital.com for an account application. • Call to request a purchase by ACH payment. • Complete the application (and other required documents, if applicable). • We will electronically debit your purchase proceeds from the financial institution identified on your account application. 14 How to Open an Account (continued) How to Add to Your Account (continued) By ACH Payment (for Investor Shares only) By ACH Payment (for Investor Shares only) • Call us to fax the completed application (and other required documents, if applicable) and we will assign you an account number. • Mail us your original application (and other required documents, if applicable). • We will electronically debit your purchase proceeds from the financial institution identified on your account application. • Purchases are limited to $25,000 per day. • Purchases are limited to $25,000 per day. Systematic Investments. You may establish a systematic investment plan to invest automatically a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month. Payments for systematic investments are automatically debited from your designated savings or checking account via ACH.Systematic investments must be for at least $100 per occurrence. If you wish to enroll in the systematic investment plan, complete the appropriate section on the account application. Your signed account application must be received at least 3 business days prior to the initial transaction. The Fund may terminate or modify this privilege at any time. You may terminate your participation in the systematic investment plan by notifying the Fund sufficiently in advance of the next withdrawal. The systematic investment plan is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals. However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets. By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high. Please call (877) 356-9055 for additional information regarding the Fund’s systematic investment plan. Limitation on Frequent Purchases. Frequent trading by the Fund’s shareholders poses risks to other shareholders in the Fund, including (i) the dilution of the Fund's NAV, (ii) an increase in the Fund's expenses, and (iii) interference with the portfolio manager's ability to execute efficient investment strategies. Because of the Fund’s low volatility and portfolio holdings in highly-liquid equity securities, generally the Fund is not susceptible to market timing. Thus, the Board has adopted a policy of not monitoring for frequent purchases and redemptions of Fund shares. Canceled or Failed Payments. The Fund accepts checks and ACH transfers at full value subject to collection. If the Fund does not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within two business days of notification from your bank that your funds did not clear. You will be responsible for any actual losses or expenses incurred by the Fund or the transfer agent, and the Fund may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement. The Fund and its agents have the right to reject or cancel any purchase due to non-payment. Selling Shares The Fund processes redemption orders received in good order at the next calculated NAV. The Fund may not suspend or reject a redemption request that is in good order or delay payment for a redemption for more than seven days, except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for the Fund to dispose of or value securities it owns or as permitted by the Securities and Exchange Commission (the “SEC”). Before selling recently purchased shares, please note that if the Fund has not yet collected payment for shares you are selling, it may delay sending redemption proceeds until it receives payment, which may be up to 15 calendar days from the date of purchase. How to Sell Shares from Your Account Through a Financial Intermediary • If you purchased shares through your Financial Intermediary, your redemption order must be placed through the same Financial Intermediary. • Contact your Financial Intermediary using the method that is most convenient for you. 15 By Mail • Prepare a written request including: • Your name(s) and signature(s) • Your account number • The Fund name and class • The dollar amount or number of shares you want to sell • How and where to send the redemption proceeds • Obtain a signature guarantee (if required) • Obtain other documentation (if required) • Mail us your request and documentation. By Telephone • Call us with your request (unless you declined telephone redemption privileges on your account application). • Provide the following information: • Your account number • Exact name(s) in which the account is registered • Additional form of identification • Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Systematically • Complete the systematic withdrawal section of the application. • Attach a voided check to your application. • Mail us the completed application. • Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Wire or ACH Redemption Privileges. You may redeem your shares by wire unless you declined wire redemption privileges on your account application. The minimum amount that may be redeemed by wire is $5,000. Telephone Redemption Privileges. You may redeem your shares by telephone unless you declined telephone redemption privileges on your account application. You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine. Telephone redemption orders may be difficult to complete during periods of significant economic or market activity. If you are not able to reach the Fund by telephone, you may mail your redemption order. Systematic Withdrawals. You may establish a systematic withdrawal plan to automatically redeem a specific amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month. These payments are sent from your account by check to your address of record, or if you so designate, to your bank account by ACH payment. To establish a systematic withdrawal plan, complete the systematic withdrawal section of the account application. The plan may be terminated or modified by a shareholder or the Fund at any time without charge or penalty. You may terminate your participation in the plan at any time by contacting the Fund sufficiently in advance of the next withdrawal. A withdrawal under the systematic withdrawal plan involves a redemption of Fund shares and may result in a gain or loss for federal income tax purposes. In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted. Please call (877) 356-9055 for additional information regarding the Fund’s systematic withdrawal plan. Signature Guarantee Requirements. To protect you and the Fund against fraud, signatures on certain requests must have a Medallion Signature Guarantee.A Medallion Signature Guarantee verifies the authenticity of your signature. You may obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public.The transfer agent will require written instructions signed by all registered shareholders with a Medallion Signature Guarantee for each shareholder for any of the following: 16 · Written requests to redeem $100,000 or more · Changes to a shareholder’s record name or account registration · Paying redemption proceeds from an account for which the address has changed within the last 30 days · Sending redemption and distribution proceeds to any person, address or financial institution account not on record · Sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account · Adding or changing ACH or wire instructions, telephone redemption or exchange option, or any other election in connection with your account. The transfer agent reserves the right to require Medallion Signature Guarantees on all redemptions. Small Account Balances . If the value of your account falls below the minimum account balances listed below, the Fund may ask you to increase your balance. If after 60 days, the account value is still below the minimum balance, the Fund may close your account and send you the proceeds. The Fund will not close your account if it falls below these amounts solely as a result of Fund performance. Minimum Account Balance Investor Shares Institutional Shares Standard Accounts $2,500 $100,000 Retirement Accounts $1,000 $100,000 Redemptions In Kind. Pursuant to an election filed with the SEC, the Fund reserves the right to pay redemption proceeds in portfolio securities rather than in cash. To the extent that the shareholder redeems shares in this manner, the shareholder assumes the risk of a subsequent change in the market value of those securities, the cost of liquidating the securities and the possibility of a lack of a liquid market for those securities. In addition, the shareholder will bear any brokerage and related costs in disposing of or selling the portfolio securities it receives from the Fund. Please see the SAI for more details on redemptions in kind. Lost Accounts. The transfer agent will consider your account “lost” if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address. When an account is lost, all distributions on the account will be reinvested in additional Fund shares. In addition, the amount of any outstanding (unpaid for six months or more) check and checks that have been returned to the transfer agent may be reinvested at the then-current NAV, and the checks will be canceled. However, checks will not be reinvested into accounts with a zero balance, but will be held in a different account. Any of your unclaimed property may be transferred to the state of your last known address if no activity occurs in your account within the time period specified by that state’s law. Rule 12b-1 Distribution and/or Service Fees. The Trust has adopted a Rule 12b-1 plan under which the Fund pays the Distributor a fee up to 0.25% of the average daily net assets of Investor Shares for distribution services and/or the servicing of shareholder accounts. Because Investor Shares pay distribution fees on an ongoing basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. The Distributor may pay any fee received under the Rule 12b-1 plan to the Adviser or other Financial Intermediaries that provide distribution and shareholder services with respect to Investor Shares. In addition to paying fees under the Rule 12b-1 plan, the Fund may pay service fees to Financial Intermediaries for administration, recordkeeping and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. Retirement Accounts You may invest in Fund shares through an IRA, including traditional and Roth IRAs, also known as “Qualified Retirement Accounts.” The Fund may also be appropriate for other retirement plans. Before investing in any IRA or other retirement plan, you should consult your tax advisor. Whenever making an investment in an IRA, be sure to indicate the year for which the contribution is made. 17 OTHER INFORMATION Distributions and Dividend Reinvestments The Fund declares distributions from net investment income and pays those distributions quarterly. Any net capital gain realized by the Fund will be distributed at least annually. Most investors have their income dividends and capital gain distributions (each a “distribution”) reinvested in additional shares of the Fund. If you choose this option, or if you do not indicate any choice, your distributions will be reinvested. Alternatively, you may choose to have your distributions of $10 or more sent directly to your bank account or paid to you by check. However, if a distribution is less than $10, your proceeds will be reinvested. If five or more of your distribution checks remain uncashed after 180 days, all subsequent distributions may be reinvested. For federal income tax purposes, distributions from non-qualified retirement accounts are treated the same whether they are received in cash or reinvested. Taxes The Fund generally intends to operate in a manner such that it will not be liable for federal income or excise taxes. The Fund’s distributions of net investment income and net short-term capital gain are taxable to you as ordinary income. The Fund’s distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss), if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares. Distributions may also be subject to state and local income taxes. Some Fund distributions may also include a nontaxable return of capital. Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent they exceed your basis. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum federal income tax of 15% (0% for individuals in lower tax brackets) through 2012. A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met. A distribution reduces the NAV of the Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, you are taxed on the distribution even though the distribution represents a partial return of your investment. The sale (redemption) of Fund shares is generally taxable for federal income tax purposes. You will recognize a gain or loss on the transaction equal to the difference, if any, between the amount of your net redemption proceeds and your tax basis in the Fund shares. The gain or loss will be capital gain or loss if you held your Fund shares as capital assets. Any capital gain or loss will be treated as long-term capital gain or loss if you held the Fund shares for more than one year at the time of the redemption.Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net capital gain distributions with respect to those shares. The Fund will be required to withhold federal income tax at the rate of 28% on all distributions and redemption proceeds (regardless of the extent to which you realize gain or loss) otherwise payable to you (if you are an individual or certain other non-corporate shareholder) if you fail to provide the Fund with your correct taxpayer identification number or to make required certifications, or if you have been notified by the Internal Revenue Service that you are subject to backup withholding. Backup withholding is not an additional tax, and any amounts withheld may be credited against your federal income tax liability once you provide the required information or certification. Distributions from the Fund and gain recognized from the sale or other disposition of Fund shares will be subject to a 3.8% U.S. Federal Medicare contribution tax on “net investment income,” beginning in 2013, for individuals with incomes exceeding $200,000 (or $250,000 if married and filing jointly). After December 31 of each year, the Fund will mail you reports containing information about the income tax classification of distributions paid during the year. For further information about the tax effects of investing in the Fund, please see the SAI and consult your tax advisor. 18 Organization The Trust is a Delaware statutory trust, and the Fund is a series thereof. The Fund does not expect to hold shareholders’ meetings unless required by federal or Delaware law. Shareholders of each series of the Trust are entitled to vote at shareholders’ meetings unless a matter relates only to specific series (such as approval of an advisory agreement for the Fund). From time to time, large shareholders may control the Fund or the Trust. 19 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the Fund’s financial performance since the Fund’s inception. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions. The information for the fiscal period ended October 31, 2010 has been audited by BBD, LLP, whose report, along with the Fund’s financial statements, is included in the annual report, which is available upon request. INVESTOR SHARES November 2, 2009(a) through October 31, 2010 INSTITUTIONAL SHARES November 2, 2009(a) through October 31, 2010 NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment loss(b) ) ) Net realized and unrealized gain Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ $ TOTAL RETURN %(c) %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000’s omitted) $ $ Ratios to Average Net Assets: Net investment loss )%(d) )%(d) Net expense %(d) %(d) Gross expense(e) %(d) %(d) Portfolio Turnover Rate 95 %(c) 95 %(c) (a) Commencement of operations . (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. 20 WATERVILLE LARGE CAP VALUE FUND INSITUTIONAL SHARES INVESTOR SHARES FOR MORE INFORMATION Annual/Semi-Annual Reports Additional information about the Fund’s investments is available in the Fund’s annual/semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (“SAI”) The SAI provides more detailed information about the Fund and is incorporated by reference into, and is legally part of, this Prospectus. Contacting the Fund You may obtain free copies of the annual/semi-annual reports and the SAI, request other information and discuss your questions about the Fund by contacting the Fund at: Waterville Large Cap Value Fund c/o Atlantic Fund Services P.O. Box 588 Portland, Maine 04112 (877) 356-9055 (toll free) The Fund’s Prospectus, SAI and annual/semi-annual reports, as well as a description of the policies and procedures with respect to the disclosure of the Fund’s portfolio securities, are available without charge on the Fund’s website at: www.watervillecapital.com Securities and Exchange Commission Information You may also review the Fund’s annual/semi-annual reports, the SAI and other information about the Fund at the Public Reference Room of the SEC.The scheduled hours of operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. You may obtain copies of this information, for a duplication fee, by e-mailing or writing to: Public Reference Section Securities and Exchange Commission Washington, D.C. 20549 email: publicinfo@sec.gov Fund information, including copies of the annual/semi-annual reports and the SAI, is available on the SEC’s website at http://www.sec.gov/ Distributor Foreside Fund Services, LLC http://www.foreside.com/ Investment Company Act File No. 811-3023 239-PRU- 0311 Statement of Additional Information March 1, 2011 Investment Adviser: Waterville Capital, LLC Radnor Court, Suite 140, 259 Radnor-Chester Road, Radnor, PA 19087 Account Information and Shareholder Services: Attn: Transfer Agent Atlantic Fund Services P.O. Box 588 Portland, Maine 04112 (877) 356-9055 WATERVILLE LARGE CAP VALUE FUND INSTITUTIONAL SHARES (WVLIX) INVESTOR SHARES (WVLVX) This Statement of Additional Information (the “SAI”) supplements the Prospectus dated March 1, 2011, as it may be amended from time to time, offering shares of the Waterville Large Cap Value Fund (the “Fund”), a separate series of Forum Funds, a registered, open-end management investment company. This SAI is not a prospectus and should only be read in conjunction with the Prospectus. You may obtain the Prospectus without charge by contacting Atlantic Fund Services (“Atlantic”) at the address or telephone number listed above. This SAI is incorporated herein by reference in the Fund’s Prospectus. In other words, it is legally a part of the Prospectus. Copies of the Annual Report may be obtained, without charge, upon request by contacting Atlantic at the address or telephone number listed above. Table of Contents Glossary i Fund History 1 Investment Policies and Risks 1 Investment Limitations 10 Board of Trustees, Management and Service Providers 12 Board of Trustees 12 Principal Officers of the Trust 15 Investment Adviser 16 Distributor 19 Other Fund Service Providers 20 Portfolio Transactions 22 How Securities are Purchased and Sold 22 Choosing Broker Dealers 23 Portfolio Turnover 24 Portfolio Holdings 24 Purchase and Redemption Information 25 Taxation 27 Other Matters 31 The Trust and Its Shareholders 31 Fund Ownership 32 Limitation on Shareholders’ and Trustees’ Liability 33 Proxy Voting Procedures 33 Code of Ethics 33 Financial Statements 33 Appendix A – Description of Securities Ratings A-1 Appendix B – Miscellaneous Tables B-1 Appendix C – Trust Proxy Voting Procedures C-1 Appendix D – Adviser Proxy Voting Procedures D-1 GLOSSARY As used in this SAI, the following terms have the meanings listed. “Administrator” means Atlantic, as defined below, in its capacity as administrator to the Fund. “Adviser” means Waterville Capital, LLC, the Fund’s investment adviser. “Atlantic” means Atlantic Fund Services. “Board” means the Board of Trustees of the Trust. “CFTC” means the U.S. Commodity Futures Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the regulations thereunder, IRS interpretations or similar authority upon which the Fund may rely. “Custodian” means Union Bank, N.A. “Distributor” means Foreside Fund Services, LLC. “Fitch” means Fitch, Inc. “Fund” means Waterville Large Cap Value Fund, a series of the Trust. “Fund Accountant” means Atlantic in its capacity as fund accountant to the Fund. “Independent Trustee” means a Trustee that is not an interested person of the Trust, as that term is defined in Section 2(a)(19) of the 1940 Act, as defined below. “IRS” means the U.S. Internal Revenue Service. “Moody’s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “NRSRO” means a nationally recognized statistical rating organization. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s Financial Services, LLC. a division of the McGraw-Hill Companies, Inc. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds, a Delaware statutory trust. “U.S.” means the United States of America. “U.S. Government Securities” means obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. “1933 Act” means the Securities Act of 1933, as amended, including rules and regulations as promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, including rules and regulations as promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended, including rules and regulations, SEC interpretations and any exemptive orders or interpretive relief aspromulgated thereunder. i FUND HISTORY The Waterville Large Cap Value Fund commenced operations on October 31, 2009. The Fund is a diversified series of the Trust. INVESTMENT POLICIES AND RISKS This section supplements, and should be read in conjunction with, the Fund’s Prospectus.The following are descriptions of permitted investments and investment practices of the Fund and the associated risks.The Fund will invest in any of the following instruments or engage in any of the following investment practices if such investment or practice is consistent with the Fund’s investment objective.Please see the Prospectus for a discussion of the Fund’s investment objective, principal investment strategies and principal risks of investing in the Fund. The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money.Recent events in the financial sector have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets.Both domestic and foreign equity markets could experience increased volatility and turmoil, with issuers that have exposure to the real estate, mortgage and credit markets particularly affected, and it is uncertain whether or for how long these conditions could continue.The U.S. Government has already taken a number of unprecedented actions to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and, in some cases, a lack of liquidity. Reduced liquidity in equity, credit and fixed-income markets may adversely affect many issuers worldwide.This reduced liquidity may result in less money being available to purchase raw materials, goods and services from emerging markets, which may, in turn, bring down the prices of these economic staples.It may also result in emerging market issuers having more difficulty obtaining financing, which may, in turn, cause a decline in their stock prices.These events and possible continued market turbulence may have an adverse effect on the Fund. A. Security Ratings Information The Fund’s investments in convertible and other debt securities are subject to the credit risk relating to the financial condition of the issuers of the securities that the Fund holds.To limit credit risk, the Fund may only invest in: (1) convertible and other debt securities that are rated “Baa” or higher by Moody’s or “BBB” or higher by S&P at the time of purchase; and (2) preferred stock rated “baa” or higher by Moody’s or “BBB” or higher by S&P at the time of purchase.The Fund may purchase unrated convertible securities if, at the time of purchase, the Adviser believes that they are of comparable quality to rated securities that the Fund may purchase.Unrated securities may not be as actively traded as rated securities. Moody’s, S&P and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities.A description of the range of ratings assigned to various types of bonds and other securities by several NRSROs is included in Appendix A to this SAI.The Fund may use these ratings to determine whether to purchase, sell or hold a security.Ratings are general and are not absolute standards of quality.Securities with the same maturity, interest rate and rating may have different market prices.The Fund may retain securities whose rating has been lowered below the lowest permissible rating category (or that are unrated and determined by the Adviser to be of comparable quality to securities whose rating has been lowered below the lowest permissible rating category) if the Adviser determines that retaining such security is in the best interests of the Fund.Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss.To the extent that the ratings given by an NRSRO may change as a result of changes in such organizations or their rating systems, the Adviser will attempt to substitute comparable ratings.Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value.The rating of an issuer is a rating agency’s view of potential developments related to the issuer and may not necessarily reflect actual outcomes. Also, rating agencies may fail to make timely changes in credit ratings.An issuer’s current financial condition may be better or worse than a rating indicates. 1 B. Equity Securities Common and Preferred Stock. The Fund may invest in common and preferred stock.Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends.Dividends on common stock are not fixed but are declared at the discretion of the issuer.Common stock generally represents the riskiest investment in a company. In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s stock price. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment should a company be liquidated, although preferred stock is usually junior to the debt securities of the issuer.Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. The fundamental risk of investing in common and preferred stock is the risk that the value of the stock might decrease.Stock values fluctuate in response to the activities of an individual company or in response to general market and/or economic conditions.Historically, common stocks have provided greater long-term returns and have entailed greater short-term risks than preferred stocks, fixed-income and money market investments. The market value of all securities, including common and preferred stocks, is based upon the market’s perception of value and not necessarily the book value of an issuer or other objective measure of a company’s worth.If you invest in the Fund, you should be willing to accept the risks of the stock market and should consider an investment in the Fund only as a part of your overall investment portfolio. Convertible Securities. The Fund may invest in convertible securities.Convertible securities include debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future.A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinated to comparable nonconvertible securities.Convertible securities have unique investment characteristics in that they generally:(1) have higher yields than common stocks, but lower yields than comparable non-convertible securities; (2) are less subject to fluctuation in value than the underlying stocks since they have fixed-income characteristics; and (3) provide the potential for capital appreciation if the market price of the underlying common stock increases. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument.If a convertible security is called for redemption, the Fund will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. Investments in convertible securities generally entail less risk than an investment in the issuer’s common stock.Convertible securities are typically issued by smaller capitalized companies whose stock price may be volatile.Therefore, the price of a convertible security may reflect variations in the price of the underlying common stock in a way that nonconvertible debt does not.The extent to which such risk is reduced, however, depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security. Warrants. The Fund may invest in warrants.Warrants are securities, typically issued with preferred stock or bonds that give the holder the right to purchase a given number of shares of common stock at a specified price and time.The price usually represents a premium over the applicable market value of the common stock at the time of the warrant’s issuance.Warrants have no voting rights with respect to the common stock, receive no dividends and have no rights with respect to the assets of the issuer. Investments in warrants involve certain risks, including the possible lack of a liquid market for the resale of the warrants, potential price fluctuations due to adverse market conditions or other factors and failure of the 2 price of the common stock to rise.If the warrant is not exercised within the specified time period, it becomes worthless. Depositary Receipts. The Fund may invest in deposit a ry receipts.A depositary receipt is a receipt for shares of a foreign-based company that entitles the holder to distributions on the underlying security.Depositary receipts include sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and other similar global instruments. The Fund may invest up to 20% of their assets in Depositary Receipts.ADRs typically are issued by a U.S. bank or trust company, evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets.EDRs (sometimes called Continental Depositary Receipts) are receipts issued by a European financial institution evidencing an arrangement similar to that of ADRs, and are designed for use in European securities markets.The Fund invests in depositary receipts in order to obtain exposure to foreign securities markets. Unsponsored depositary receipts may be created without the participation of the foreign issuer.Holders of these receipts generally bear all the costs of the depositary receipt facility, whereas foreign issuers typically bear certain costs in a sponsored depositary receipt.The bank or trust company depositary of an unsponsored depositary receipt may be under no obligation to distribute shareholder communications received from the foreign issuer or to pass through voting rights.Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts. C. Debt Securities Corporate Debt Obligations. The Fund may invest in corporate debt obligations. Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments.Companies use these instruments to borrow money from investors.The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity.Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than 9 months.In addition, the Fund may invest in corporate debt securities registered and sold in the U . S . by foreign issuers (Yankee bonds) and those sold outside the U . S . by foreign or U.S. issuers (Eurobonds).The Fund intends to restrict its purchases of these securities to issues denominated and payable in U . S . dollars.The Fund may only invest in commercial paper that is rated in one of the two highest short-term rating categories by an NRSRO or, if unrated, is judged by the adviser to be of comparable quality. Financial Institution Obligations. The Fund may invest in financial institution obligations. Obligations of financial institutionsinclude, among other things, negotiable certificates of deposit and bankers’ acceptances.The Fund may invest in negotiable certificates of deposit and bankers’ acceptances issued by commercial banks doing business in the U . S . that have, at the time of investment, total assets in excess of one billion dollars and are insured by the Federal Deposit Insurance Corporation.Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period.Bankers’ acceptances are negotiable obligations of a bank to pay a draft, which has been drawn by a customer, and are usually backed by goods in international trade.Certificates of deposit which are payable at the stated maturity date and bear a fixed rate of interest, generally may be withdrawn on demand by the Fund but may be subject to early withdrawal penalties which could reduce the Fund’s performance. U.S. Government Securities. The Fund may invest in U.S. Government Securities. U.S. Government Securities include securities issued by the U.S. Treasury and by U.S. Government agencies and instrumentalities.U.S. Government Securities may be supported bythe full faith and credit of the U . S . (such as mortgage-related securities and certificates of the Government National Mortgage Association and securities of the Small Business Administration); or by the right of the issuer to borrow from the U.S. Treasury, the discretionary authority of the U.S. Treasury to lend to the issuer or the U.S. Treasury’s commitment to support the issuer’s net worth through preferred stock purchases (such as the securities 3 issued by Fannie Mae (or “FNMA,” formerly the Federal National Mortgage Association) or Freddie Mac (or “FHLMC,” formerly the Federal Home Loan Mortgage Corporation)). Holders of U.S. Government Securities not backed by the full faith and credit of the U . S . must look principally to the agency or instrumentality issuing the obligation for repayment and may not be able to assert a claim against the U . S . in the event that the agency or instrumentality does not meet its commitment.No assurance can be given that the U.S. Government would provide support if it were not obligated to do so by law.Neither the U.S. Government nor any of its agencies or instrumentalities guarantees the market value of the securities they issue. Risks of Debt Securities The market value of the interest-bearing fixed-income securities held by the Fund will be affected by changes in interest rates.There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates.All fixed-income securities, including U.S. Government Securities, can change in value when there is a change in interest rates.Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s debt securities.As a result, an investment in the Fund is subject to risk even if all fixed-income securities in the Fund’s investment portfolio are paid in full at maturity.In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Yields on fixed-income securities, including municipal securities, are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue.Fixed-income securities with longer maturities tend to produce higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of fixed-income securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities.The possibility exists therefore, that, as a result of bankruptcy, litigation or other conditions, the ability of an issuer to pay, when due, the principal of and interest on its debt securities may become impaired. Credit Risk. The Fund’s investments in fixed-income securities are subject to credit risk relating to the financial condition of the issuers of the securities that the Fund holds.To limit credit risk, the Fund will generally buy debt securities that are rated by an NRSRO in the top four long-term rating categories or in the top two short-term rating categories. The Fund may retain a security that ceases to be rated or whose rating has been lowered below the Fund’s lowest permissible rating category if the Adviser determines that retaining the security is in the best interests of the Fund. Because a downgrade often results in a reduction in the market price of the security, sale of a downgraded security may result in a loss. The Fund may purchase unrated securities if the Adviser determines that the security is of comparable quality to a rated security that the Fund may purchase.Unrated securities may not be as actively traded as rated securities. D. Options and Futures The Fund may seek to hedge against either a decline in the value of securities it owns or an increase in the price of securities which it plans to purchase by purchasing and writing (selling) covered options on securities in which it invests and on any securities index based in whole or in part on securities in which the Fund may invest. 4 Options on Securities. A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy the security (or index) underlying the option at a specified exercise price at any time during the term of the option. The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price.A put option gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option. The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the underlying security (or a cash amount equal to the value of the index) at the exercise price.The amount of a premium received or paid for an option is based upon certain factors, including the market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period and interest rates. Options on Indices. An index assigns relative values to the securities in the index, and the index fluctuates with changes in the market values of the securities included in the index. Index options operate in the same way as the more traditional options on securities except that index options are settled exclusively in cash and do not involve delivery of securities. Thus, upon exercise of index options, the purchaser will realize and the writer will pay an amount based on the differences between the exercise price and the closing price of the index. Options on Futures. Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a security, at a specified exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Futures Contracts and Index Futures Contracts. A futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash, an underlying debt security, as called for in the contract, at a specified date and at an agreed upon price.An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount times the difference between the index value at the close of trading of the contract and the price at which the futures contract is originally struck. No physical delivery of the securities comprising the index is made. Generally, these futures contracts are closed out prior to the expiration date of the contracts. Risks of Options and Futures Transactions. Options and f utures contracts are considered “derivatives” -financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security or an index of securities).There are certain investment risks associated with options and futures transactions.These risks include: (1) dependence on the Adviser’s ability to predict movements in the prices of individual securities and fluctuations in the general securities markets; (2) imperfect correlations between movements in the prices of options and movements in the price of the securities (or indices) hedged or used for cover which may cause a given hedge not to achieve its objective; (3) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the securities in which theFund invests; and (4) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder the Fund’s ability to limit exposures by closing its positions. Other risks include the inability of the Fund, as the writer of covered call options, to benefit from any appreciation of the underlying securities above the exercise price, and the possible loss of the entire premium paid for options purchased by the Fund.In addition, the futures exchanges may limit the amount of fluctuation permitted in certain futures contract prices on related options during a single trading day.The Fund may be forced, therefore, to liquidate or close out a futures contract position at a disadvantageous price.There is no assurance that a counterparty in an over-the-counter option transaction will be able to perform its obligations.The Fund may use various futures contracts that are relatively new instruments without a significant trading history. As a result, there can be no assurance that an active secondary market in those contracts will develop or continue to exist.The Fund’s activities in the futures and options markets 5 may result in higher portfolio turnover rates and additional brokerage costs, which could reduce the Fund’s yield. Derivatives Risk. Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying securities, instrument, currency or index may result in a substantial gain or loss for the Fund. Risks of Hedging Strategies. The Fund may engage in hedging activities.In connection with hedging strategies, the Adviser may cause the Fund to utilize a variety of financial instruments, including index futures contracts and options on futures contracts.Hedging generally is used to mitigate the risk of particular price movements in one or more securities that the Fund owns or intends to acquire.Hedging instruments on stock indices generally are used to hedge against price movements in broad equity market sectors in which the Fund has invested or expects to invest.Hedging strategies, if successful, can reduce the risk of loss by wholly or partially offsetting the negative effect of unfavorable price movements in the investments being hedged.However, hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.Further, hedging with an index that does not one hundred percent mirror a portfolio introduces the risk of losing money on the hedge as well as on the underlying position.A hedging position taken at the wrong time could have an adverse impact on the Fund’s performance.The Fund's ability to use hedging instruments may be limited by tax considerations.The use of hedging instruments is subject to regulations of the SEC, the several options and futures exchanges upon which they are traded, the CFTC and various state regulatory authorities. E. Illiquid and Restricted Securities The Fund has a non-fundamental policy pursuant to which it may not invest more than 15% of its net assets in illiquid securities. If, after the time of acquisition, due to subsequent fluctuations in value or any other reasons, the value of the Fund’s illiquid securities exceeds 15%, the Fund will consider what actions, if any, are necessary to maintain adequate liquidity and, if required by law, take appropriate steps to reduce the percentage held in illiquid securities within a reasonable amount of time. The term “illiquid securities” means securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which the Fund has valued the securities.Illiquid securities include: (1) repurchase agreements not entitling the holder to payment of principal within seven days ; (2) purchased over-the-counter options; (3) securities which are not readily marketable; and (4) except as otherwise determined by the Adviser, securities subject to contractual or legal restrictions on resale because they have not been registered under the 1933 Act (“restricted securities”). Limitations on resale may have an adverse effect on the marketability of a security and the Fund may also have to register a restricted security in order to dispose of it, resulting in expense and delay.The Fund might not be able to dispose of restricted or illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemptions.There can be no assurance that a liquid market will exist for any security at any particular time.Any security, including securities determined by the Adviser to be liquid, can become illiquid. Determination of Liquidity. The Board has the ultimate responsibility for determining whether specific securities are liquid or illiquid and has delegated the function of making determinations of liquidity to the Adviser, pursuant to guidelines approved by the Board.The Adviser determines and monitors the liquidity of the portfolio securities and reports periodically on its decisions to the Board.The Adviser takes into account a number of factors in reaching liquidity decisions, including but not limited to:(1) the frequency of trades and quotations for the security; (2) the number of dealers willing to purchase or sell the security and the number of other potential buyers; (3) the willingness of dealers to undertake to make a market in the security; and (4) the nature of the marketplace trades, including the time needed to dispose of the security, the method of soliciting offers, and the mechanics of the transfer. 6 An institutional market has developed for certain restricted securities.Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security.If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are liquid. F. Leverage Transactions The Fund may use leverage to increase potential returns.Leverage involves special risks and may involve speculative investment techniques.Leverage exists when cash made available to the Fund through an investment technique is used to make additional Fund investments.Lending portfolio securities and purchasing securities on a when-issued, delayed delivery or forward commitment basis.The Fund uses these investment techniques only when the Adviser believes that the leveraging and the returns available to the Fund from investing the cash will provide investors a potentially higher return. Securities Lending and Repurchase Agreements. The Fund may lend portfolio securities in an amount up to 33 1/3% of its total assets to brokers, dealers and other financial institutions. In a portfolio securities lending transaction, the Fund receives from the borrower an amount equal to the interest paid or the dividends declared on the loaned securities during the term of the loan as well as the interest on the collateral securities, less any fees (such as finders or administrative fees) the Fund pays in arranging the loan. The Fund may share the interest it receives on the collateral securities with the borrower. The terms of the Fund’s loans permit the Fund to reacquire loaned securities on five business days’ notice or in time to vote on any important matter. Loans are subject to termination at the option of the Fund or the borrower at any time, and the borrowed securities must be returned when the loan is terminated. The Fund may pay fees to arrange for securities loans. The Fund may enter into repurchase agreements that are transactions in which the Fund purchases a security and simultaneously agrees to resell that security to the seller at an agreed upon price on an agreed upon future date, normally, one to seven days later. If the Fund enters into a repurchase agreement, it will maintain possession of the purchased securities and any underlying collateral. Securities loans and repurchase agreements that must be continuously collateralized and the collateral must have market value at least equal to the value of the Fund’s loaned securities, plus accrued interest or, in the case of repurchase agreements, equal to the repurchase price of the securities, plus accrued interest. Borrowing and Reverse Repurchase Agreements. The Fund may borrow money from a bank in amounts up to 33 1/3% of total assets at the time of borrowing to, among other things, finance the purchase of securities for its portfolio. Entering into reverse repurchase agreements, pledging securities, and purchasing securities on a when-issued, delayed delivery or forward delivery basis are subject to this limitation. A reverse repurchase agreement is a transaction in which the Fund sells securities to a bank or securities dealer and simultaneously commits to repurchase the securities from the bank or dealer at an agreed upon date and at a price reflecting a market rate of interest unrelated to the sold securities. An investment of the Fund’s assets in reverse repurchase agreements will increase the volatility of the Fund’s NAV. A counterparty to a reverse repurchase agreement must be a primary dealer that reports to the Federal Reserve Bank of New York or one of the largest 100 commercial banks in the U . S . Senior Securities. Subject to Section 18(f)(1) of the 1940 Act, the Fund may not issue any class of senior security or sell any senior security of which it is the issuer, except that the Fund shall be permitted to borrow from any bank so long as immediately after such borrowings, there is an asset coverage of at least 300% and that in the event such asset coverage falls below this percentage, the Fund shall reduce the amount of its borrowings, within 3 days, to an extent that the asset coverage shall be at least 300%. When-Issued Securities and Forward Commitments.The Fund may purchase securities offered on a “when-issued” basis and may purchase or sell securities on a “forward commitment” basis. When these 7 transactions are negotiated, the price, which is generally expressed in yield terms, is fixed at the time the commitment is made, but delivery and payment for the securities take place at a later date. Normally, the settlement date occurs within two months after the transaction, but delayed settlements beyond two months may be negotiated. During the period between a commitment and settlement, no payment is made for the securities purchased by the purchaser and, thus, no interest accrues to the purchaser from the transaction. At the time the Fund makes the commitment to purchase securities on a when-issued or delayed delivery basis, the Fund will record the transaction as a purchase and thereafter reflect the value each day of such securities in determining its NAV.A purchase of securities on a “when-issued” or “forward commitment basis” will not be made if, as a result, more than 15% of the Fund’s total assets would be committed to such transactions. At the time the Fund makes a commitment to purchase securities in this manner, the Fund immediately assumes the risk of ownership, including the risk that the value of the security may decline.The use of when-issued transactions enables the Fund to protect against anticipated changes in interest rates and prices, but may also increase the volatility of the Fund’s asset value per unit.Failure by a counterparty to deliver a security purchased by the Fund on a when-issued or delayed-delivery basis may result in a loss to the Fund or a missed opportunity to make an alternative investment. Leverage creates the risk of magnified capital losses.Losses incurred by the Fund may be magnified by borrowings and other liabilities that exceed the equity base of the Fund.Leverage may involve the creation of a liability that requires the Fund to pay interest (for instance, reverse repurchase agreements) or the creation of a liability that does not entail any interest costs (for instance, forward commitment costs). The risks of leverage include a higher volatility of the net asset value of the Fund’s securities and the relatively greater effect on the net asset value of the securities caused by favorable or adverse market movements or changes in the cost of cash obtained by leveraging and the yield from invested cash.So long as the Fund is able to realize a net return on its investment portfolio that is higher than interest expense incurred, if any, leverage will result in higher current net investment income for the Fund than if the Fund were not leveraged. Changes in interest rates and related economic factors could cause the relationship between the cost of leveraging and the yield to change so that rates involved in the leveraging arrangement may substantially increase relative to the yield on the obligations in which the proceeds of the leveraging have been invested.To the extent that the interest expense involved in leveraging approaches the net return on the Fund’s investment portfolio, the benefit of leveraging will be reduced, and, if the interest expense on borrowings were to exceed the net return to investors, the Fund’s use of leverage would result in a lower rate of return than if the Fund were not leveraged.In an extreme case, if the Fund’s current investment income were not sufficient to meet the interest expense of leveraging, it could be necessary for the Fund to liquidate certain of its investments at an inappropriate time. Segregated Assets. The Fund will comply with SEC guidelines with respect to coverage of certain strategies and, if the guidelines require, it will set aside on its books and records, cash, liquid securities and other permissible assets (“Segregated Assets”) in a segregated account with the Fund’s Custodian in the prescribed amount.The asset value, which is marked to market daily, will be at least equal to the Fund’s commitments under these transactions less any proceeds or margin on deposit. G. Foreign Securities The Fund may invest up to 20% of its total assets in foreign securities which may be denominated in foreign currencies.Investments in the securities of foreign issuers may involve risks in addition to those normally associated with investments in the securities of U.S. issuers.All foreign investments are subject to risks of: (1) foreign political and economic instability; (2) adverse movements in foreign exchange rates; (3) the imposition or tightening of exchange controls or other limitations on repatriation of foreign capital; and (4) changes in foreign governmental attitudes towards private investment, including potential nationalization, increased taxation or confiscation of your assets. Dividends and interest payable on foreign securities may be subject to foreign withholding taxes, thereby reducing the income available for distribution to you.Commission rates payable on foreign transactions 8 are generally higher than in the U . S.Foreign accounting, auditing and financial reporting standards differ from those in the U . S . , and therefore, less information may be available about foreign companies than is available about issuers of comparable U.S. companies.Foreign securities also may trade less frequently and with lower volume and may exhibit greater price volatility than U . S . securities. Changes in foreign exchange rates will affect the U.S. dollar value of all foreign currency-denominated securities held by the Fund.Exchange rates are influenced generally by the forces of supply and demand in the foreign currency markets and by numerous other political and economic events occurring outside the U . S . , many of which may be difficult, if not impossible, to predict. Income from foreign securities will be received and realized in foreign currencies, and the Fund is required to compute and distribute income in U.S. dollars.Accordingly, a decline in the value of a particular foreign currency against the U.S. dollar after the Fund’s income has been earned and computed in U.S. dollars may require the Fund to liquidate portfolio securities to acquire sufficient U.S. dollars to make a distribution.Similarly, if the exchange rate declines between the time the Fund incurs expenses in U.S. dollars and the time such expenses are paid, the Fund may be required to liquidate additional foreign securities to purchase the U.S. dollars required to meet such expenses. H. Core and Gateway® The Fund may seek to achieve its investment objective by converting to a Core and Gateway structure. The Fund operating under a Core and Gateway structure holds, as its only investment, shares of another investment company having substantially the same investment objective and policies. The Board will not authorize conversion to a Core and Gateway structure if it would materially increase costs to the Fund’s shareholders.The Board will not convert the Fund to a Core and Gateway structure without notice to the shareholders. I.Temporary Defensive Position and Cash Investments The Fund may assume a temporary defensive position and may invest without limit in money market instruments that are of prime quality. Prime quality money market instruments are those instruments that are rated in one of the two short-term highest rating categories by an NRSRO or, if not rated, determined by the Adviser to be of comparable quality. The Fund may also invest in prime quality money market instruments pending investment of cash balances. Money market instruments usually have maturities of one year or less and fixed rates of return. The money market instruments in which the Fund may invest include U.S. Government Securities, commercial paper, time deposits, bankers acceptances and certificates of deposit issued by domestic banks, corporate notes and short-term bonds and money market mutual funds. The Fund may only invest in money market mutual funds to the extent permitted by the 1940 Act. The money market instruments in which the Fund may invest may have variable or floating rates of interest. These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to direct arrangement with the issuer of the instrument. The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. These obligations generally are not traded, nor generally is there an established secondary market for these obligations. To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. J. Investment Company Securities Open-End and Closed-End Investment Companies. The Fund may invest in shares of open-end and closed-end investment companies in accordance with the investment restrictions in the 1940 Act.Shares of an exchange traded fund (“ETF”) that has received exemptive relief from the SEC to permit other funds to invest in the shares without these limitations are excluded from such restrictions. 9 The Fund, as a shareholder of another investment company, will bear its pro-rata portion of the other investment company’s advisory fee and other expenses, in addition to its own expenses and will be exposed to the investment risks associated with the other investment company.To the extent that the Fund invests in open-end or closed-end investment companies that invest primarily in the securities of companies located outside the U . S . , see the risks related to foreign securities set forth above. Exchange-Traded Funds. The Fund may invest in ETFs, which are registered investment companies, or trusts that are bought and sold on a securities exchange.The Fund may also invest in exchange traded notes (“ETN”), which are structured debt securities. Whereas ETFs’ liabilities are secured by their portfolio securities, ETNs’ liabilities are unsecured general obligations of the issuer.Most ETFs and ETNs are designed to track a particular market segment or index.ETFs and ETNs have expenses associated with their operation, typically including, with respect to ETFs, advisory fees.When the Fund invests in an ETF or ETN, in addition to directly bearing expenses associated with its own operations, it will bear its pro rata portion of the ETF’s or ETN’s expenses. The risks of owning an ETF or ETN generally reflect the risks of owning the underlying securities the ETF or ETN is designed to track, although lack of liquidity in an ETF or ETN could result in it being more volatile than the underlying portfolio of securities. In addition, because of ETF or ETN expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF or ETN. The value of an ETN security should also be expected to fluctuate with the credit rating of the issuer. INVESTMENT LIMITATIONS The Trust, on behalf of the Fund, has adopted the following investment policies which are fundamental policies that may not be changed without the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined by the 1940 Act. As defined by the 1940 Act, a “vote of a majority of the outstanding voting securities of the Fund” means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund or (2) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The Fund’s investment objective is a non-fundamental policy. Non-fundamental policies may be changed by the Board without shareholder approval. For purposes of the following limitations, all percentage limitations apply immediately after a purchase or initial investment. Except with respect to borrowing money, if a percentage limitation is adhered to at the time of the investment, a later increase or decrease in the percentage resulting from any change in value or net assets will not result in a violation of such restrictions. If at any time the Fund’s borrowings exceed its limitations due to a decline in net assets, such borrowings will be reduced promptly to the extent necessary to comply with the limitation. Fundamental Limitations . The Fund has adopted the following investment limitations that cannot be changed by the Board without shareholder approval. The Fund may not: 1. Borrowing Money Borrow money if, as a result, outstanding borrowings would exceed an amount equal to 33 1/3% of the Fund’s total assets. 2. Concentration Purchase a security if, as a result, more than 25% of the Fund’s total assets would be invested in securities of issuers conducting their principal business activities in the same industry.For purposes of this limitation, there is no limit on investments in U.S. government securities and repurchase agreements covering U.S. Government Securities. 10 3. Diversification With respect to 75% of the value of its total assets, purchase securities, other than U.S. Government Securities or the securities of other investment companies, of any one issuer, if: (1) more than 5% of the Fund’s total assets taken at market value would at the time of purchase be invested in the securities of that issuer; or (2) such purchase would at the time of purchase cause the Fund to hold more than 10% of the outstanding voting securities of that issuer. 4. Underwriting Activities Underwrite securities issued by other persons except, to the extent that in connection with the disposition of portfolio securities, the Fund may be deemed to be an underwriter. 5. Making Loans Make loans to other parties.For purposes of this limitation, entering into repurchase agreements, lending securities and acquiring any debt security are not deemed to be the making of loans. 6. Purchases and Sales of Real Estate Purchase or sell real estate unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from investing in securities backed by real estate or securities of companies engaged in the real estate business). 7. Purchases and Sales of Commodities Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from purchasing or selling options and futures contracts or from investing in securities or other instruments backed by physical commodities). 8. Issuance of Senior Securities Issue senior securities except pursuant to Section 18 of the 1940 Act. Non-Fundamental Limitations. The Fund has adopted the following investment limitations that may be changed by the Board without shareholder approval. The Fund may not: 1. Securities of Investment Companies Invest in the securities of any investment company except to the extent permitted by the 1940 Act. 2. Purchases on Margin Purchase securities on margin, except that the Fund may use short-term credit for the clearance of the Fund’s transactions, and provided that initial and variation margin payments in connection with futures contracts and options on futures contracts shall not constitute purchasing securities on margin. 3. Illiquid Securities Invest more than 15% of its net assets in illiquid assets such as: (1) securities that cannot be disposed of within seven days at their then-current value; (2) repurchase agreements not entitling the holder to payment of principal within seven days; and (3) securities subject to restrictions on the sale of the securities to the public without registration under the 1933 Act (“restricted securities”) that are not readily marketable.The Fund may treat certain restricted securities as liquid pursuant to guidelines adopted by the Board. 11 BOARD OF TRUSTEES, MANAGEMENT AND SERVICE PROVIDERS A. Board of Trustees The Trust is governed by its Board of Trustees.The Board is responsible for and oversees the overall management and operations of the Trust and the Fund, which includes the general oversight and review of the Fund’s investment activities, in accordance with federal law, Delaware law and the stated policies of the Fund.The Board oversees the Trust’s officers and service providers, including the Adviser, who is responsible for the management of the day-to-day operations of the Fund based on policies and agreements reviewed and approved by the Board.In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers and the Trust’s Chief Compliance Officer (“CCO”).The Board also is assisted by the Trust’s independent auditor (who reports directly to the Trust’s Audit Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board. Board Structure and Related Matters . Board members, who are Independent Trustees, constitute at least two-thirds of the Board.J. Michael Parish, an Independent Trustee, serves as Independent Chair of the Board. The Independent Chair’s responsibilities include: setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Independent Trustees; and serving as a liaison with other Trustees, the Trust’s officers, other management personnel and counsel to the Fund. The Independent Chair shall perform such other duties as the Board may from time to time determine. The Trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter or procedures approved by the Board that delineates the specific responsibilities of that committee. The Board has established four standing committees: the Audit Committee, the Nominating Committee, the Valuation Committee and the Qualified Legal Compliance Committee. The members and responsibilities of each Board committee are summarized on page 15. The Board periodically evaluates its structure and composition as well as various aspects of its operations.The Board believes that its leadership structure, including its Independent Chair position and its committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the Fund, the number of funds overseen by the Board, the arrangements for the conduct of the Fund’s operations, the number of Trustees, and the Board’s responsibilities. On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each if its committees, the Trustees are able to oversee effectively the number of funds in the complex. The Board holds four regularly scheduled in-person meetings and schedules four telephonic meetings each year. The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings. The Independent Trustees also hold at least one in-person meeting each year during a portion of which management is not present and may hold special meetings, as needed, either in person or by telephone. The Trustees are identified in the table below, which provides information as to their principal business occupations held during the last five years and certain other information. Each Trustee serves until his or her death, resignation or removal and replacement. The address for all Trustees is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine, 04101. Each Trustee oversees twenty-three series of the Trust. Mr. John Y. Keffer is considered an interested trustee due to his affiliation with Atlantic. Mr. Keffer is also an interested director of the Wintergreen Fund, Inc., another registered open-end investment company. 12 Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Independent Trustees J. Michael Parish Born: 1943 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 1989 (Chairman since 2004) Retired since 2003. Costas Azariadis Born: 1943 Trustee; Chairman, Valuation Committee Since 1989 Professor of Economics, Washington University since 2006; Professor of Economics, University of California-Los Angeles 1992-2006. James C. Cheng Born: 1942 Trustee; Chairman, Audit Committee Since 1989 President, Technology Marketing Associates (marketing company for small- and medium-sized businesses in New England) since 1991. Interested Trustee John Y. Keffer 1 Born: 1942 Trustee; Vice Chairman Since 1989 Chairman, Atlantic since 2008; President, Forum Foundation (a charitable organization) since 2005; President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) since 1997. 1 Since 1997, John Y. Keffer has been President and owner of Forum Trust, LLC. Prior to January 1, 2010, Atlantic was a wholly owned subsidiary of Forum Trust, LLC. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. Keffer. In addition to the information set forth in the table above, each Trustee possesses other relevant qualifications, experience, attributes or skills.The following provides additional information about such qualifications and experience. J. Michael Parish:Mr. Parish has experience as a business attorney and long-time member of a law firm; service on the board of the foundation Hackensack Riverkeeper, Inc., and a private university; and multiple years of service as a Trustee and as Independent Chair. Mr. Parish also served as a Trustee of Monarch Funds, a Massachusetts business trust and open-end management investment company, from 2003 to 2009. Costas Azariadis:Mr. Azariadis has extensive experience with finance and economics, having served as a professor of economics at various top universities and a member of the various committees of the governing body of universities; and multiple years of service as a Trustee. Mr. Azariadis also served as a Trustee of Monarch Funds from 2003 to 2009. James C. Cheng:Mr. Cheng has organizational experience as chairman and chief executive officer of a private marketing company; experience as a co-founder of an IT firm; experience as a consultant; and multiple years of service as a Trustee. Mr. Cheng also served as a Trustee of Monarch Funds from 2003 to 2009. 13 John Y. Keffer:Mr. Keffer has extensive experience in the investment management industry, including organizational experience as chairman and chief executive officer of a fund service provider; and multiple years of service as a Trustee. Mr. Keffer also served as a Trustee of Monarch Funds from 2003 to 2009 and continues to serve as an interested director of Wintergreen Fund, Inc., another open-end managementinvestment company. Risk Oversight . Consistent with its responsibility for oversight of the Trust and the Fund, the Board oversees the management of risks relating to the administration and operation of the Trust and the Fund. The Adviser, as part of its responsibilities for the day-to-day operations of the Fund, is responsible for day-to-day risk management.The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Fund. The Board performs this risk management oversight directly and, as to certain matters, through its committees (described above) and through the Independent Trustees. The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Fund. In general, the Fund’s risks include, among others, investment risk, valuation risk, compliance risk and operational risk. The Board has adopted, and periodically reviews, policies and procedures designed to address these and other risks to the Trust and the Fund. In addition, under the general oversight of the Board, the Adviser and other service providers have themselves adopted a variety of policies, procedures and controls designed to address particular risks. Different processes, procedures and controls are employed with respect to different types of risks. Further, the Adviser oversees and regularly monitors the investments, operations and compliance of the Fund’s investments. The Board also oversees risk management for the Trust and the Fund through review of regular reports, presentations and other information from officers of the Trust and other persons. Senior officers of the Trust, senior officers of the Adviser and the Trust’s CCO regularly report to the Board on a range of matters, including those relating to risk management. In this regard, the Board periodically receives reports regarding other service providers to the Trust, either directly or through the CCO. On at least a quarterly basis, the Independent Trustees meet with the CCO to discuss matters relating to the Fund’s compliance program. Further, at least annually, the Board receives a report from the CCO regarding the effectiveness of the Fund’s compliance program. The Board also regularly receives reports from the Adviser with respect to the investments and securities trading of the Fund. For example, typically, the Board receives reports, presentations and other information from the Adviser on at least an annual basis in connection with the Board’s consideration of the renewal of the Fund’s advisory agreement with the Adviser. Also, if applicable, the Board receives reports from the Adviser and other service providers in connection with the Board’s consideration of the renewal of any distribution plan of the Fund under Rule 12b-1 under the 1940 Act. Senior officers of the Trust and senior officers of the Adviser also report regularly to the Valuation and Audit Committees on valuation matters, internal controls and accounting and financial reporting policies and practices. In addition, the Audit Committee receives regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters. Trustee Ownership in the Fund and Other Series of the Trust. Trustees Dollar Range of Beneficial Ownership in the Fund as of December 31, 20 1 0 Aggregate Dollar Range of Ownership as of December 31, 20 1 0 in all Funds Overseen by Trustee in the Trust Independent Trustees Costas Azariadis None None James C. Cheng None None J. Michael Parish None Over $100,000 Interested Trustees John Y. Keffer None $10,001-$50,000 14 B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business.As of the date of this SAI, the officers of the Trust, their year of birth, their business address and their principal occupations during the past five years are as set forth below.Unless otherwise indicated, the address of each Officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Stacey E. Hong Born: 1966 President; Principal Executive Officer Since 2008 President, Atlantic since 2008; Director, Consulting Services, Foreside Fund Services, 2007; Elder Care, 2005-2006. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Manager, Atlantic since 2008; Section Manager/Vice President, Enterprise Support Services, Citigroup, 2003-2008. David Faherty Born: 1970 Vice President Since 2009 Senior Counsel, Atlantic since 2009; Vice President, Citi Fund Services Ohio, Inc., 2007-2009; Associate Counsel, Investors Bank & Trust Co. 2006-2007. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Manager, Atlantic since 2008; Vice President, Citigroup, 2003-2008. Joshua LaPan Born: 1973 Vice President Since 2009 Manager, Atlantic since 2008; Vice President, Citigroup, 2003-2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008; Vice President, Citigroup, 2005-2008. Lina Bhatnagar Born: 1971 Secretary Since 2008 Senior Administration Specialist, Atlantic since 2008; Regulatory Administration Specialist, Citigroup, 2006-2008. C. Ownership of Securities of the Adviser and Related Companies As of December 31, 20 1 0, no Independent Trustee or any of his immediate family members owned beneficially or of record securities of any Trust investment adviser, its principal underwriter, or any person (other than a registered investment company) directly or indirectly, controlling, controlled by or under common control with any Trust investment adviser or principal underwriter. D. Information Concerning Trust Committees Audit Committee . The Trust’s Audit Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Audit Committee assists the Board in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing and financial reporting practices of the Trust.It is directly responsible for the appointment, termination, compensation and oversight of work of the independent registered public accountants to the Trust.In so doing, the Committee reviews the methods, scope and 15 results of the audits and audit fees charged, and reviews the Trust’s internal accounting procedures and controls . During the fiscal year end ed October 31, 20 1 0, the Audit Committee met five times. Nominating Committee . The Trust’s Nominating Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Nominating Committee is charged with the duty of nominating all Trustees and committee members, and presenting these nominations to the Board. The Nominating Committee will not consider any nominees for Trustee recommended by security holders. During the fiscal year ended October 31, 20 1 0, the Nominating Committee did not meet. Valuation Committee . The Trust’s Valuation Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, Keffer, or Parish, the President or the Treasurer, a representative of the Fund Accountant and, if needed, a portfolio manager or a senior representative of the investment advisers to the Trust series holding securities that require fair valuation. Pursuant to the Trust’s Pricing and Valuation Procedures, the Valuation Committee oversees the pricing of the Fund’s shares and the activities of the Fund Accountant and the Adviser in connection with the valuation of the Fund’s portfolio securities; selects from time to time, subject to approval by the Board, independent pricing services to provide a market value or fair value of any portfolio security approved by the Board; makes and monitors fair value determinations pursuant to these Procedures; and carries out any other supervisory functions delegated to it by the Board relating to the valuation of Fund portfolio securities. During the year ended October 31, 20 1 0, the Valuation Committee met 130 times. Qualified Legal Compliance Committee . The Qualified Legal Compliance Committee (the “QLCC’), which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees. The QLCC evaluates and recommends resolutions to reports from attorneys servicing the Trust regarding evidence of material violations of applicable federal and state law or the breach of fiduciary duties under applicable federal and state law by the Trust or an employee or agent of the Trust. During the fiscal year ended October 31, 20 1 0, the QLCC met did not meet . E. Compensation of Trustees and Officers Each Trustee is paid an annual fee of $45,000 for service to the Trust. The Chairman of the Board is paid an annual fee of $66,000. In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. No officer of the Trust is compensated by the Trust, but officers are reimbursed for travel and related expenses incurred in attending Board meetings held outside of Portland, Maine. The following table sets forth the fees paid to each Trustee by the Fund and the Trust for the fiscal year ended October 31 , 20 1 0. Trustee Compensation from the Fund Pension or Retirement Benefits Total Compensation from Trust John Y. Keffer $0 N/A $0 Costas Azariadis $178 N/A $24,667 James C. Cheng $178 N/A $25,167 J. Michael Parish $263 N/A $37,083 F. Investment Adviser Services of Adviser . The Adviser serves as investment adviser to the Fund pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”). Under the Advisory Agreement, the Adviser furnishes, at its own expense, all services, facilities and personnel necessary in connection with managing the Fund’s investments and effecting portfolio transactions for the Fund. The Adviser may 16 compensate brokers or other service providers (“Financial Intermediaries”) out of its own assets, and not as additional charges to the Fund, in connection with the sale and distribution of shares of the Fund and/or servicing of these shares. Ownership of Adviser . The Adviser is a Delaware limited liability company.Joseph Delaney and F. Sean Bonner are the sole Managing Members and owners of the Adviser. Information Concerning Accounts Managed by Portfolio Managers . The following table provides information regarding other accounts managed by the portfolio managers as of October 31, 2010: Name of Portfolio Manager Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance-Based Registered Investment Companies Other Pooled Investment Vehicles Other accounts Registered Investment Companies Other Pooled Investment Vehicles Other accounts Joseph Delaney 0 0 1($1.077mm) 0 0 0 F. Sean Bonner 0 0 1($1.077mm) 0 0 0 Conflicts of Interest. Actual or apparent conflicts of interest may arise when a portfolio manager has day-to-day management responsibilities with respect to more than one fund or other account. More specifically, portfolio managers who manage multiple funds and/or other accounts may be presented with the following conflicts: · The management of multiple client accounts may result in a portfolio manager devoting unequal time and attention to the management of each fund and/or other account. The Adviser seeks to manage such competing interests for the time and attention of portfolio managers by having portfolio managers’ focus on a particular investment discipline. Most other accounts managed by the portfolio manager are managed using the same investment models that are used in connection with the management of the Fund. · If the portfolio manager identifies a limited investment opportunity which may be suitable for more than one account, the Fund may be unable to take full advantage of that opportunity due to an allocation of filled purchase or sale orders across all eligible accounts. To deal with these situations, the Adviser and the Fund have adopted procedures for allocating portfolio transactions across multiple accounts. · With respect to securities transactions for the Fund, the Adviser determines which broker to use to execute each order, consistent with its duty to seek best execution of the transaction. However, with respect to certain other accounts (such as other pooled investment vehicles that are not registered mutual funds and other accounts managed for organizations and individuals), the Adviser may be limited by the client with respect to the selection of brokers or may be instructed to direct trades through a particular broker. In these cases, the Adviser may place separate, non-simultaneous transactions for the Fund and another account which may temporarily affect the market price of the security or the execution of the transaction, or both, to the detriment of the Fund or the other account. · Finally, the appearance of a conflict of interest may arise if the Adviser has an incentive, such as a performance-based management fee, which relates to the management of one 17 · fund or account but not all funds and accounts with respect to which a Portfolio Manager has day-to-day management responsibilities. The Adviser and the Fund have adopted certain compliance procedures, which are designed to address these types of conflicts. However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. Information Concerning Compensation of Portfolio Manager . As co-owners of the Adviser, compensation to Mr. Delaney and Mr. Bonner for their services to the Fund will be allocated out of the Adviser’s income, which is net revenue minus the Adviser’s expenses. Mr. Delaney and Mr. Bonner will not receive a performance fee for their services to the Fund. Portfolio Manager Ownership in the Fund . Messrs. Delaney and Bonner are the Fund’s portfolio managers and are responsible for the day-to-day management of the Fund.The following table provides the dollar range of beneficial ownership in the Fund as of October 31, 2010. Portfolio Manager Dollar Range of Beneficial Ownership in the Fund as of October 31, 2010 Joseph Delaney $100,001-$500,000 F. Sean Bonner $100,001-$500,000 Fees . Pursuant to the Advisory Agreement, the Adviser receives an advisory fee from the Fund at an annual rate equal to 1.00% of the Fund’s average daily net assets.The Adviser has agreed to reduce a portion of its advisory fee and/or reimburse certain expenses of the Fund to the extent that the annual operating expenses of the Investor Shares and Institutional Sharesof the Fund exceed 2.00% of the Fund’s average daily net assets through March 1, 2012 (“Expense Cap”).This Expense Cap excludes all taxes, interest, portfolio transaction expenses, dividends on short sales, acquired fund fees and expenses, and extraordinary expenses.The Expense Cap may be changed only with the approval of the Board.Any reimbursement of the Fund’s expenses or reduction in the Adviser’s investment advisory fees is subject to reimbursement by the Fund within the following three fiscal years if overall expenses fall below the expense cap in effect at the time of thewaiverorreimbursement. The advisory fee, if not waived, is accrued daily by the Fund and is assessed based on average daily net assets for the prior month.The advisory fee is paid monthly based on average daily net assets for the prior month. In addition to receiving its advisory fee from the Fund, the Adviser may also act and be compensated as investment manager for its clients with respect to assets they invested in the Fund.If you have a separately managed account with the Adviser with assets invested in the Fund, the Adviser will credit an amount equal to all or a portion of the fees received by the Adviser against any investment management fee received from you. Table 1 in Appendix B shows the dollar amount of the fees paid by the Fund to the Adviser, the amount of fees waived/reimbursed by the Adviser, and the actual fees retained by the Adviser. The data presented are for the past three fiscal years (or shorter period depending on the Fund’s commencement of operations). Advisory Agreement . The Fund’s Advisory Agreement remains in effect for a period of two years from the date of its effectiveness and then the Advisory Agreement must be approved at least annually by the Board or by majority vote of the shareholders, and in either case by a majority of the Trustees who are not parties to the agreements or interested persons of any such party (other than as Trustees of the Trust). The Advisory Agreement is terminable without penalty by the Trust with respect to the Fund on 60 days’ written notice when authorized either by vote of the Fund’s shareholders or by a majority vote of the Board, or by the Adviser on 60 days’ written notice to the Trust. The Advisory Agreement terminates immediately upon assignment. 18 Under the Advisory Agreement, the Adviser is not liable for any error of judgment, mistake of law, or in any event whatsoever except for willful misfeasance, bad faith or gross negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the agreement. G. Distributor Distribution Services . The Distributor (also known as the principal underwriter) of the shares of the Fund is located at 3 Canal Plaza, Suite 100, Portland, Maine 04101. The Distributor is a registered broker-dealer and is a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). Under a Distribution Agreement with the Trust dated March 31, 2009, the Distributor acts as the agent of the Trust in connection with the continuous offering of shares of the Fund. The Distributor continually distributes shares of the Fund on a best efforts basis. The Distributor has no obligation to sell any specific quantity of the Fund’s shares. The Distributor and its officers have no role in determining the investment policies or which securities are to be purchased or sold by the Trust. The Distributor may enter into agreements with selected broker-dealers, banks or other financial intermediaries for distribution of shares of the Fund. With respect to certain financial intermediaries and related Fund “supermarket” platform arrangements, the Fund and/or the Adviser, rather than the Distributor, typically enter into such agreements. These financial intermediaries may charge a fee for their services and may receive shareholder service or other fees from parties other than the Distributor. These financial intermediaries may otherwise act as processing agents and are responsible for promptly transmitting purchase, redemption and other requests to the Fund. Investors who purchase shares through financial intermediaries will be subject to the procedures of those intermediaries through whom they purchase shares, which may include charges, investment minimums, cutoff times and other restrictions in addition to, or different from, those listed herein. Information concerning any charges or services will be provided to customers by the financial intermediary through whom they purchase shares. Investors purchasing shares of the Fund through financial intermediaries should acquaint themselves with their intermediary’s procedures and should read the Prospectus in conjunction with any materials and information provided by their intermediary. The financial intermediaries, and not its customers, will be the shareholder of record, although customers may have the right to vote shares depending upon their arrangement with the intermediary. The Distributor does not receive compensation from the Fund for its distribution services except the distribution/service fees with respect to the shares of those classes for which a Rule 12b-1 Plan is effective. The Adviser pays the Distributor a fee for distribution-related services. Distribution Plan (Investor Shares). The Trust has adopted a Rule 12b-1 plan under which the Fund is authorized to pay to the Distributor or any other entity approved by the Board (collectively, “payees”) as compensation for the distribution-related and/or shareholder services provided by such entities, an aggregate fee equal to 0.25% of the average daily net assets of Investor Shares.The payees may pay any or all amounts received under the Rule 12b-1 plan to other persons for any distribution or service activity conducted on behalf of the Fund.The plan is a core component of the ongoing distribution of Investor Shares. The plan provides that payees may incur expenses for distribution and service activities including, but not limited to: (1) any sales, marketing and other activities primarily intended to result in the sale of Fund shares and (2) providing services to holders of shares related to their investment in the Fund, including without limitation providing assistance in connection with responding to the Fund’s shareholder inquiries regarding the Fund’s investment objective, policies and other operational features, and inquiries regarding shareholder accounts. Expenses for such activities include compensation to employees, and expenses, including overhead and telephone and other communication expenses, of a payee who engages in or supports the distribution of Fund shares, or who provides shareholder servicing such as responding to the Fund’s shareholder inquiries regarding the Fund’s operations; the incremental costs of printing (excluding typesetting) and distributing prospectuses, statements of additional information, annual reports and other periodic reports for use in connection with the offering or sale of Fund shares to any prospective investors; 19 and the costs of preparing, printing and distributing sales literature and advertising materials used by the Distributor, Adviser or others in connection with the offering of Fund shares for sale to the public. The plan requires the payees to prepare and submit to the Board, at least quarterly, and the Board to review, written reports setting forth all amounts expended under the p lan and identifying the activities for which those expenditures were made.The plan obligates the Fund to compensate the Distributor for services and not to reimburse it for expenses incurred. The following payments made by the Distributor under the plan were used as set forth below during the fiscal year ended October 31, 2010. Advertising Printing & Mailing of Prospectuses Compensation to Underwriters Compensation to Broker-Dealers Compensation to Sales Personnel Interest, Carrying orOther Financial Charges Waterville Large Cap Value Fund N/A N/A N/A $96.61 N/A N/A The plan provides that it will remain in effect for one year from the date of its adoption and thereafter shall continue in effect provided it is approved at least annually by the shareholders or by the Board, including a majority of the Independent Trustees.The plan further provides that it may not be amended to materially increase the costs which the Trust bears for distribution/shareholder servicing pursuant to the plan without approval by shareholders of Investor Shares and that other material amendments of the plan must be approved by the Independent Trustees.The plan may be terminated with respect to the Fund’s Investor Shares at any time by the Board, by a majority of the Independent Trustees or by shareholders of the Fund’s Investor shares. Table 2 in Appendix B shows the dollar amount of the fees accrued by the Fund, the amount of fees waived by the Distributor and the actual fees retained by the Distributor and its agents under the plan. The data is for the past fiscal year. H. Other Fund Service Providers Administrator, Accountant, Transfer Agent and Compliance Services Atlantic and its subsidiaries provide administration, fund accounting and transfer agency services to the Fund. Atlantic is a subsidiary of Forum Holdings Corp. John Y. Keffer, a Trustee, is the Chairman of Atlantic and is also the founder and owner of Forum Holdings Corp., the parent entity of Atlantic. Pursuant to the Atlantic Services Agreement, (the “Services Agreement”), the Fund pays Atlantic a bundled fee for administration, fund accounting and transfer agency services at an annual rate of: 0.12% on the first $150 million in Fund assets, 0.075% on the next $150 million in Fund assets, 0.05% on the next $300 million in Fund assets, 0.03% on the next $400 million in Fund assets and 0.02% on Fund assets exceeding $1 billion. The base fee is subject to an annual minimum of $135,000. The Fund also pays Atlantic certain surcharges and shareholder account fees. The fee is accrued daily by the Fund and is paid monthly based on the average net assets, transactions and positions for the prior month. As administrator, Atlantic administers the Fund’s operations with respect to the Fund except those that are the responsibility of any other service provider hired by the Trust, all in such manner and to such extent as may be authorized by the Board. The administrator’s responsibilities include, but are not limited to: (1) overseeing the performance of administrative and professional services rendered to the Fund by others, including its custodian, transfer agent and dividend disbursing agent as well as legal, auditing, shareholder servicing and other services performed for the Fund; (2) preparing for filing and filing certain regulatory filings (i.e. registration statements and semi-annual reports) subject to Trust counsel and/or independent auditor oversight; (3) overseeing the preparation and filing of the Fund’s tax returns, the preparation of 20 financial statements and related reports to the Fund’s shareholders, the SEC and state and other securities administrators; (4) providing the Fund with adequate general office space and facilities and provide persons suitable to the Board to serve as officers of the Trust; (5) assisting the Adviser in monitoring Fund holdings for compliance with prospectus investment restrictions and assist in preparation of periodic compliance reports; and (6) with the cooperation of the Adviser, the officers of the Trust and other relevant parties, preparing and disseminating materials for meetings of the Board. As fund accountant, Atlantic provides fund accounting services to the Fund. These services include calculating the NAV of the Fund. Table 3 in Appendix B shows the dollar amount of the fees accrued by the Fund to Atlantic for fund accounting services, the amount of fees waived by Atlantic for fund accounting services and the amount retained by Atlantic under the Services Agreement. The Services Agreement continues in effect until terminated, so long as its continuance is specifically approved or ratified with such frequency and in such manner as required by applicable law. After an initial three-year term, the Services Agreement is terminable with or without cause and without penalty by the Trust or by the Administrator on 120 days’ written notice to the other party. The Services Agreement is also terminable for cause by the non-breaching party on at least 60 days’ written notice to the other party, provided that such party has not cured the breach within that notice period. Under the Services Agreement, Atlantic is not liable to the Fund or the Fund’s shareholders for any act or omission, except for willful misfeasance, bad faith or negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the Atlantic Services Agreement. The Services Agreement also provides that Atlantic will not be liable to a shareholder for any loss incurred due to a NAV difference if such difference is less than or equal to 0.5% or less than or equal to $25.00. In addition, Atlantic is not liable for the errors of others, including the companies that supply security prices to Atlantic and the Fund. Table 4 in Appendix B shows the dollar amount of the fees accrued by the Fund to Atlantic for administration services, the amount of fees waived by Atlantic for administration services and the amount retained by Atlantic under the Services Agreement. Atlantic serves as transfer agent and distribution paying agent for the Fund. Atlantic is registered as a transfer agent with the Office of Comptroller of the Currency. The Transfer Agent and distribution paying agent maintains an account for each shareholder of record of the Fund and is responsible for processing purchase and redemption requests and paying distributions to shareholders of record. Atlantic provides a Principal Executive Officer (“PEO”), a Principal Financial Officer (“PFO” and, with the PEO, “Certifying Officers”), a Chief Compliance Officer (“CCO”), and an Anti-Money Laundering Compliance Officer (“AMLCO”) to the Fund, as well as certain additional compliance support functions (collectively, “Compliance Services”), pursuant to a Compliance Services Agreement dated June 1, 2008 (the “Compliance Services Agreement”). For making available the CCO, the AMLCO and the Certifying Officers, and for providing the Compliance Services, Atlantic receives a fee from the Funds equal to (i) $20,000 (allocated equally to all Trust series for which the Adviser provides management services) and (ii) $5,000 per Fund. The Compliance Services Agreement continues in effect until terminated. The Compliance Services Agreement is terminable with or without cause and without penalty by the Board of the Trust or by Atlantic on 60 days’ written notice to the other party. Notwithstanding the foregoing, the provisions of the Compliance Services Agreement related to CCO services, may be terminated at any time by the Board, effective upon written notice to the CCO and Certifying Officers, without the payment of any penalty. Under the Atlantic Compliance Services Agreement, (1) Atlantic is not liable to the Fund or the Fund's shareholders for any act or omission, and (2) Atlantic and certain related parties ("Atlantic Indemnitees") are indemnified by the Fund against any and all claims and expenses related to an Atlantic Indemnitee's actions or omissions, except, with respect to (1) and (2), for willful misfeasance, bad faith or negligence in 21 the performance of Atlantic's duties or by reason of reckless disregard of its obligations and duties under the Compliance Services Agreement. Table 5 in Appendix B shows the dollar amount of the fees accrued by the Fund to Atlantic for Compliance Services, the amount of fees waived by Atlantic, and the actual fees retained by Atlantic. The data is for the past three fiscal years (or shorter period depending on the Fund’s commencement of operations). Custodian Union Bank, N.A. is the Custodian for the Fund and safeguards and controls the Fund’s cash and securities, determines income and collects interest on Fund investments.The Custodian may employ subcustodians to provide custody of the Fund’s domestic and foreign assets.The Custodian is located at 350 California Street, 6th Floor, San Francisco, CA 94104. Legal Counsel K&L Gates LLP, 1treet, N.W., Washington , D.C. 20006, serves as legal counsel to the Trust. Independent Registered Public Accounting Firm BBD , LLP (“BBD”), 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103, is the independent registered public accounting firm for the Fund and provides audit and tax services.BBD audits the annual financial statements of the Fund and provides the Fund with an audit opinion.BBD also reviews certain regulatory filings of the Fund. PORTFOLIO TRANSACTIONS A. How Securities are Purchased and Sold Purchases and sales of portfolio securities that are fixed-income securities (for instance, money market instruments and bonds, notes and bills) usually are principal transactions.In a principal transaction, the party from whom the Fund purchases or to whom the Fund sells is acting on its own behalf (and not as the agent of some other party such as its customers).These securities normally are purchased directly from the issuer or from an underwriter or market maker for the securities.There usually are no brokerage commissions paid for these securities. Purchases and sales of portfolio securities that are equity securities (for instance common stock and preferred stock) are generally effected: (1) if the security is traded on an exchange, through brokers who charge commissions; and (2) if the security is traded in the “over-the-counter” markets, in a principal transaction directly from a market maker.In transactions on stock exchanges, commissions are negotiated. When transactions are executed in an over-the-counter market, the Adviser will seek to deal with the primary market makers; but when necessary in order to obtain best execution, the Adviser will utilize the services of others. The price of securities purchased from underwriters includes a disclosed fixed commission or concession paid by the issuer to the underwriter, and prices of securities purchased from dealers serving as market makers reflects the spread between the bid and asked price. In the case of fixed-income and equity securities traded in the over-the-counter markets, there is generally no stated commission, but the price usually includes an undisclosed commission or markup. B. Commissions Paid Table 6 in Appendix B shows the aggregate brokerage commissions paid by the Fund, as well as aggregate commissions paid to any affiliate of the Fund or the Adviser. 22 C. Adviser Responsibility for Purchases and Sales The Adviser places orders for the purchase and sale of securities with broker-dealers selected by and at the discretion of the Adviser.The Fund does not have any obligation to deal with a specific broker or dealer in the execution of portfolio transactions.Allocations of transactions to brokers and dealers and the frequency of transactions are determined by the Adviser in its best judgment and in a manner deemed to be in the best interest of the Fund rather than by any formula. The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.The Adviser’s primary consideration in executing transactions for the Fund is prompt execution of orders in an effective manner and at the most favorable price available. D. Choosing Broker-Dealers The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.The Fund may not always pay the lowest commission or spread available.Rather, in determining the amount of commissions (including certain dealer spreads) paid in connection with securities transactions, the Adviser takes into account factors such as size of the order, difficulty of execution, efficiency of the executing broker’s facilities (including the research services described below) and any risk assumed by the executing broker.The Adviser may also utilize a broker and pay a slightly higher commission if, for example, the broker has specific expertise in a particular type of transaction (due to factors such as size or difficulty), or it is efficient in trade execution. The Adviser may also give consideration to brokerage and research services furnished by brokers to the Adviser and may cause the Fund to pay these brokers a higher amount of commission than may be charged by other brokers.Research is designed to augment the Adviser’s own internal research and investment strategy capabilities.This research may include reports that are common in the industry such industry research reports and periodicals, quotation systems, software for portfolio management and formal databases.Typically, the research will be used to service all of the Adviser’s accounts, although a particular client may not benefit from all the research received on each occasion.The Adviser’s fees are not reduced by reason of the Adviser’s receipt of research services.Since most of the Adviser ’ s brokerage commissions for research are for economic research on specific companies or industries, and since the Adviser follows a limited number of securities, most of the commission dollars spent for industry and stock research directly benefit the Adviser’s clients and the Fund’s investors. Table 7 in Appendix B lists each broker to whom the Fund directed brokerage over the last fiscal year in return for research services, the amount of transactions so directed and the amount of commissions earned by the broker therefrom. E. Counterparty Risk The Adviser monitors the creditworthiness of counterparties to the Fund’s transactions and intends to enter into a transaction only when it believes that the counterparty presents minimal and appropriate credit risks. F. Other Accounts of the Adviser Investment decisions for the Fund are made independently from those for any other account or investment company that is or may in the future become advised by the Adviser or its affiliates.Investment decisions are the product of many factors, including basic suitability for the particular client involved.Likewise, a particular security may be bought or sold for certain clients even though it could have been bought or sold for other clients at the same time.Likewise, a particular security may be bought for one or more clients when one or more clients are selling the security.In some instances, with required consents, one client may sell a particular security to another client.In addition, two or more clients may simultaneously purchase or sell the same security, in which event, each day’s transactions in such security are, insofar as is possible, averaged as to price and allocated between such clients in a manner which, in the Adviser’s opinion, is in the best interest of the affected accounts and is equitable to each and in accordance with the amount being 23 purchased or sold by each.There may be circumstances when purchases or sales of a portfolio security for one client could have an adverse effect on another client that has a position in that security.In addition, when purchases or sales of the same security for the Fund and other client accounts managed by the Adviser occurs contemporaneously, the purchase or sale orders may be aggregated in order to obtain any price advantages available to large denomination purchases or sales. G. Portfolio Turnover The frequency of portfolio transactions of the Fund (the portfolio turnover rate) will vary from year to year depending on many factors.From time to time, the Fund may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues or markets.An annual portfolio turnover rate of 100% would occur if all the securities in the Fund were replaced once in a period of one year.Higher portfolio turnover rates may result in increased brokerage costs to the Fund and a possible increase in short-term capital gains or losses. Portfolio Turnover Rate is defined under the rules of the SEC as the value of the securities purchased or securities sold, excluding all securities whose maturities at time of acquisition were one year or less, divided by the average monthly value of such securities owned during the year. Based on this definition, instruments with remaining maturities of less than one year, including options and futures contracts in which the Fund invests, are excluded from the calculation of portfolio turnover rate. H. Securities of Regular Broker-Dealers From time to time the Fund may acquire and hold securities issued by its “regular brokers and dealers” or the parents of those brokers and dealers.For this purpose, regular brokers and dealers are the 10 brokers or dealers that:(1) received the greatest amount of brokerage commissions during the Fund’s last fiscal year; (2) engaged in the largest amount of principal transactions for portfolio transactions of the Fund during the Fund’s last fiscal year; or (3) sold the largest amount of the Fund’s shares during the Fund’s last fiscal year. Table 8 in Appendix B lists the regular brokers and dealers of the Fund whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of the Fund’s holdings of those securities as of the Fund’s most recent fiscal year. I. Portfolio Holdings Portfolio holdings as of the end of the Fund’s annual and semi-annual fiscal periods are reported to the SEC on Form N-CSR within 10 days of the mailing of the annual or semi-annual report (typically no later than 70 days after the end of each period) . Portfolio holdings as of the end of the first and third fiscal quarters are reported to the SEC on Form N-Q within 60 days of the end of such period. You may request a copy of the Fund’s latest semi-annual report to shareholders or a copy of the Fund’s latest Form N-Q which contains the Fund’s portfolio holdings by contacting the Transfer Agent at the address or phone number listed on the cover of this SAI. You may also obtain a copy of the Fund’s latest Form N-Q by accessing the SEC’s website at www.sec.gov. The Fund’s nonpublic portfolio holdings information is received by certain service providers in advance of public release in the course of performing or enabling them to perform the contractual or fiduciary duties necessary for the Fund’s operation s that the Fund has retained them to perform.The Adviser has regular and continuous access to the Fund’s portfolio holdings. In addition, the Administrator, Custodian, Distributor and Fund Accountant as well as independent auditors, proxy voting services, mailing services and financial printers may have access to the Fund’s nonpublic portfolio holdings information on an ongoing basis.The Trustees , officers, legal counsel to the Trust and to the Independent Trustees, and the Fund’s independent registered public accounting firm may receive such information on an as needed basis. From time to time , nonpublic information regarding the Fund’s portfolio holdings may also be disclosed to certain mutual fund consultants, analysts and rating / ranking entities, or other entities or persons (“Recipients”) that have a legitimate business purpose in receiving such information.Any disclosure of 24 information more current than the latest publicly available nonpublic portfolio holdings information will be made only if a Trust officer determines that: (1) the more current information is necessary for a Recipient to complete a specified task; (2) the Fund has legitimate business purposes for the disclosing the information; and (3) the disclosure is in the best interests of the Fund and its shareholders.Any Recipient receiving such information shall agree in writing to: (1) keep the information confidential; (2) use it only for agreed-upon purposes; and (3) not trade or advise others to trade securities, including shares of the Fund, on the basis of the information.Such confidentiality agreements entered into for the receipt of nonpublic information shall also provide, among other things, that the Recipient:(1) will limit access to the information to its employees and agents who are obligated to keep and treat such information as confidential; (2) assume responsibility for any breach of the terms of the confidentiality agreement by its employees ; and (3) upon request from the Trust , will return or promptly destroy the information. The Trust officer shall report to the Board at its next regularly scheduled Board meeting the entering into of an agreement with a Recipient for the disclosure of nonpublic portfolio holdings information and shall include in the report the Trust officer’s reasons for determining to permit such disclosure. No compensation is received by the Fund, nor, to the Fund’s knowledge, paid to the Adviser or any other party in connection with the disclosure of the Fund’s portfolio holdings. The codes of ethics of the Trust and the Adviser are intended to address, among other things, potential conflicts of interest arising from the misuse of information concerning the Fund’s portfolio holdings. In addition, the Fund’s service providers may be subject to confidentiality provisions contained within their service agreements, codes of ethics, professional codes, or other similar policies that address conflicts of interest arising from the misuse of such information. The Fund’s portfolio holdings disclosure policy is subject to review by the Fund’s CCO who will report the results of such review at least annually to the Board .Any identified conflict between the interests of shareholders and those of another party resulting from the disclosure of nonpublic portfolio holdings information will be reported to the Board for appropriate action. There is no assurance that the Fund’s portfolio holdings disclosure policy will protect the Fund against potential misuse of holdings information by individuals or firms in possession of that information. PURCHASE AND REDEMPTION INFORMATION A. General Information You may effect purchases or redemptions or request any shareholder privilege by contacting the Transfer Agent. The Fund accepts orders for the purchase or redemption of Fund shares on any weekday except days when the New York Stock Exchange is closed, but under unusual circumstances, may accept orders when the New York Stock Exchange is closed if deemed appropriate by the Trust’s officers. The shares of the Fund may not be available for sale in the state in which you reside.Please check with your investment professional to determine the Fund’s availability. B. Additional Purchase Information Shares of the Fund are sold on a continuous basis by the Distributor. The Fund reserves the right to refuse any purchase request. 25 Fund shares are normally issued for cash only.In the Adviser’s discretion, however, the Fund may accept portfolio securities that meet the investment objective and policies of the Fund as payment for Fund shares.The Fund will only accept securities that: (1) are not restricted as to transfer by law and are not illiquid; and (2) have a value that is readily ascertainable (and not established only by valuation procedures). IRAs . All contributions into an IRA through the automatic investing service are treated as IRA contributions made during the year the contribution is received. UGMAs/UTMAs . If the custodian’s name is not in the account registration of a gift or transfer to minor (“UGMA/UTMA”) account, the custodian must provide instructions in a matter indicating custodial capacity. C. Additional Redemption Information You may redeem Fund shares at NAV. The Fund may redeem shares involuntarily to: (1) reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder; or (2) collect any charge relating to transactions effected for the benefit of a shareholder which is applicable to the Fund’s shares as provided in the Prospectus. Suspension of Right of Redemption . The right of redemption may not be suspended, except for any period during which: (1) the New York Stock Exchange is closed (other than customary weekend and holiday closings) or during which the SEC determines that trading thereon is restricted; (2) an emergency (as determined by the SEC) exists as a result of which disposal by the Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3) the SEC may by order permit for the protection of the shareholders of the Fund. Redemption In Kind . Redemption proceeds normally are paid in cash.If deemed appropriate and advisable by the Adviser, the Fund may satisfy a redemption request from a shareholder by distributing portfolio securities pursuant to procedures adopted by the Board. The Trust has filed an election with the SEC pursuant to which the Fund may only effect a redemption in portfolio securities if the particular shareholder is redeeming more than $250,000 or 1% of the Fund’s total net assets, whichever is less, during any 90-day period. NAV Determination . In determining the NAV of the Fund class, securities for which market quotations are readily available are valued at current market value using the valuation price provided by an independent pricing service.If no sales price is reported, the mean of the last bid and ask price is used.If no average price is available, the last bid price is used.If market quotations are not readily available, then securities are valued at fair value as determined by the Valuation Committee (or its delegate). Distributions . Distributions of net investment income will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) as of the last day of the period with respect to which the distribution is paid.Distributions of capital gain will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) on the payment date for the distribution.Cash payments may be made more than seven days following the date on which distributions would otherwise be reinvested. TAXATION The tax information set forth in the Prospectus and the information in this section relates solely to f ederal income tax law and assumes that the Fund qualifies as a regulated investment company (as discussed below).Such information is only a summary of certain key f ederal income tax considerations affecting the Fund and its shareholders and is in addition to the information provided in the Prospectus.No attempt has been made to present a complete explanation of the f ederal tax treatment of the Fund or the tax implications 26 to shareholders.The discussions here and in the Prospectus are not intended as substitutes for careful tax planning. This “Taxation” section is based on the Code and applicable regulations in effect on the date hereof.Future legislative or administrative changes or court decisions may significantly change the tax rules applicable to the Fund and its shareholders.Any of these changes or court decisions may have a retroactive effect. All investors should consult their own tax advisors as to the f ederal, state, local and foreign tax provisions applicable to them. A. Qualification as a Regulated Investment Company The Fund intends, for each tax year, to qualify as a “regulated investment company” under the Code.This qualification does not involve governmental supervision of management or investment practices or policies of the Fund. The tax year end of the Fund is October 31. Meaning of Qualification As a regulated investment company, the Fund will not be subject to f ederal income tax on the portion of its investment company taxable income (that is, taxable interest, dividends, the excess of net short-term capital gains over net long-term capital losses and other taxable ordinary income, net of expenses) and net capital gain (that is, the excess of net long-term capital gains over net short-term capital losses) that it distributes to shareholders.In order to qualify to be taxed as a regulated investment company the Fund must satisfy the following requirements: · The Fund must distribute at least 90% of its investment company taxable income each tax year (certain distributions made by the Fund after the close of its tax year are considered distributions attributable to the previous tax year for purposes of satisfying this requirement). · The Fund must derive at least 90% of its gross income each year from dividends, interest, payments with respect to securities loans, and gains from the sale or other disposition of securities or foreign currencies, or other income (including gains from options and futures contracts) derived from its business of investing in securities. · The Fund must satisfy the following asset diversification test at the close of each quarter of the Fund’s tax year: (1) at least 50% of the value of the Fund’s assets must consist of cash, cash items, U.S. Government securities, securities of other regulated investment companies, and securities of other issuers (as to which the Fund has not invested more than 5% of the value of the Fund’s total assets in securities of an issuer and as to which the Fund does not hold more than 10% of the outstanding voting securities of the issuer); and (2) no more than 25% of the value of the Fund’s total assets may be invested in the securities of any one issuer (other than U.S. Government securities and securities of other regulated investment companies), or in two or more issuers which the Fund controls and which are engaged in the same or similar trades or businesses. Failure to Qualify If for any tax year the Fund does not qualify as a regulated investment company, all of its taxable income (including its net capital gain) will be subject to tax at regular corporate rates without any deduction for dividends paid to shareholders, and the dividends will be taxable to the shareholders as ordinary income to the extent of the Fund’s current and accumulated earnings and profits. Failure to qualify as a regulated investment company would thus have a negative impact on the Fund’s income and performance.It is possible that the Fund will not qualify as a regulated investment company in any given tax year. 27 B. Fund Distributions The Fund anticipates distributing substantially all of its investment company taxable income for each tax year.These distributions are taxable to you as ordinary income.A portion of these distributions may qualify for the 70% dividends-received deduction for corporate shareholders. A portion of the Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum f ederal tax rate of 15% (0% for individuals in lower tax brackets) if paid on or before December 31, A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met.To the extent the Fund’s distributions are attributable to other sources, such as interest or capital gains, the distributions are not treated as qualified dividend income.The Fund’s distributions of dividends that it received from REITs generally do not constitute “qualified dividend income.” The Fund anticipates distributing substantially all of its net capital gain for each tax year.These distributions generally are made only once a year, usually in November or December, but the Fund may make additional distributions of net capital gain at any time during the year.These distributions are taxable to you as long-term capital gain, regardless of how long you have held shares.These distributions do not qualify for the dividends-received deduction. The Fund may have capital loss carryovers (unutilized capital losses from prior years).These capital loss carryovers (which can be used for up to eight years) may be used to offset any current capital gain (whether short- or long-term). Starting with the Fund’s taxable year ending October 31, 2012, capital loss carryforwards will not expire and capital loss carryforwards from that or later years will be used before capital loss carryforwards from prior years. All capital loss carryovers are listed in the Fund’s financial statements. Any such losses may not be carried back. Distributions by the Fund that do not constitute ordinary income dividends or capital gain dividends will be treated as a return of capital.Return of capital distributions reduce your tax basis in the shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero. All distributions by the Fund will be treated in the manner described above regardless of whether the distribution is paid in cash or reinvested in additional shares of the Fund (or of another fund).If you receive distributions in the form of additional shares, you will be treated as receiving a distribution in an amount equal to the fair market value of the shares received, determined as of the reinvestment date. You may purchase shares with an NAV at the time of purchase that reflects undistributed net investment income or recognized capital gain, or unrealized appreciation in the value of the assets of the Fund.Distributions of these amounts are taxable to you in the manner described above, although the distribution economically constitutes a return of capital to you. Ordinarily, you are required to take distributions by the Fund into account in the year in which they are made.A distribution declared in October, November or December of any year and payable to shareholders of record on a specified date in those months, however, is deemed to be paid by the Fund and received by you on December 31 of that calendar year if the distribution is paid by the Fund in January of the following year. The Fund will send you information annually as to the f ederal income tax consequences of distributions made (or deemed made) during the year. C. Certain Tax Rules Applicable to the Fund’s Transactions For Federal income tax purposes, when put and call options purchased by the Fund expire unexercised, the premiums paid by the Fund give rise to short- or long-term capital losses at the time of expiration (depending on the length of the respective exercise periods for the options).When put and call options written by the Fund expire unexercised, the premiums received by the Fund give rise to short-term capital 28 gains at the time of expiration.When the Fund exercises a call, the purchase price of the underlying security is increased by the amount of the premium paid by the Fund.When the Fund exercises a put, the proceeds from the sale of the underlying security are decreased by the premium paid. When a put or call written by the Fund is exercised, the purchase price (selling price in the case of a call) of the underlying security is decreased (increased in the case of a call) for tax purposes by the premium received. Certain listed options, regulated futures contracts and forward currency contracts are considered “Section 1256 contracts” for f ederal income tax purposes.Section 1256 contracts held by the Fund at the end of each tax year are “marked to market” and treated for f ederal income tax purposes as though sold for fair market value on the last business day of the tax year.Gains or losses realized by the Fund on Section 1256 contracts generally are considered 60% long-term and 40% short-term capital gains or losses.The Fund can elect to exempt its Section 1256 contracts that are part of a “mixed straddle” (as described below) from the application of Section 1256. Any option, futures contract or other position entered into or held by the Fund in conjunction with any other position held by the Fund may constitute a “straddle” for f ederal income tax purposes.A straddle of which at least one, but not all, the positions are Section 1256 contracts, may constitute a “mixed straddle.”In general, straddles are subject to certain rules that may affect the character and timing of the Fund’s gains and losses with respect to straddle positions by requiring, among other things, that:(1) the loss realized on disposition of one position of a straddle may not be recognized to the extent that the Fund has unrealized gains with respect to the other position in such straddle; (2) the Fund’s holding period in straddle positions be suspended while the straddle exists (possibly resulting in a gain being treated as short-term capital gain rather than long-term capital gain); (3) the losses recognized with respect to certain straddle positions which are part of a mixed straddle and which are non-Section 1256 contracts be treated as 60% long-term and 40% short-term capital loss; (4) losses recognized with respect to certain straddle positions which would otherwise constitute short-term capital losses be treated as long-term capital losses; and (5) the deduction of interest and carrying charges attributable to certain straddle positions may be deferred.Various elections are available to the Fund, which may mitigate the effects of the straddle rules, particularly with respect to mixed straddles.In general, the straddle rules described above do not apply to any straddles held by the Fund if all of the offsetting positions consist of Section 1256 contracts. Under the Code, gains or losses attributable to fluctuations in exchange rates which occur between the time the Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time the Fund actually collects such receivables or pays such liabilities are treated as ordinary income or ordinary loss.Similarly, gains or losses from the disposition of foreign currencies, from the disposition of debt securities denominated in a foreign currency, or from the disposition of a forward contract denominated in a foreign currency which are attributable to fluctuations in the value of the foreign currency between the date of acquisition of the asset and the date of disposition also are treated as ordinary income or loss.These gains or losses, referred to under the Code as "Section 988" gains or losses, increase or decrease the amount of the Fund's investment company taxable income available to be distributed to its shareholders as ordinary income, rather than increasing or decreasing the amount of the Fund's net capital gain. If the Fund owns shares in a foreign corporation that constitutes a "passive foreign investment company" (a "PFIC") for f ederal income tax purposes and the Fund does not elect to treat the foreign corporation as a "qualified electing fund" within the meaning of the Code, the Fund may be subject to U . S . f ederal income taxation on a portion of any "excess distribution" it receives from the PFIC or any gain it derives from the disposition of such shares, even if such income is distributed as a taxable dividend by the Fund to its shareholders.The Fund may also be subject to additional interest charges in respect of deferred taxes arising from such distributions or gains.Any tax paid by the Fund as a result of its ownership of shares in a PFIC will not give rise to any deduction or credit to the Fund or to any shareholder.A PFIC means any foreign corporation if, for the taxable year involved, either (1)it derives at least 75% of its gross income from "passive income" (including, but not limited to, interest, dividends, royalties, rents and annuities) or (2)on average, at least 50% of the value (or adjusted tax basis, if elected) of the assets held by the corporation produce "passive income."The Fund could elect to "mark-to market" stock in a PFIC.Under such an election, the Fund would include in income each year an amount equal to the excess, if any, of the fair market value of the PFIC stock as of the close of the taxable year over the Fund's adjusted basis in the PFIC stock.The Fund would be allowed a deduction for the excess, if any, of the adjusted basis of the PFIC stock over the fair market value of the PFIC stock as of the close of the taxable year, but only to the extent of any net mark-to-market gains included by the Fund for prior taxable years.The Fund's adjusted basis in the PFIC stock would be adjusted to reflect the amounts included in, or deducted from, income under this election.Amounts included in income pursuant to this election, as well as gain realized on the sale or other disposition of the PFIC stock, would be treated as ordinary income.The deductible portion of any mark-to-market loss, as well as loss realized on the sale or other disposition of the PFIC stock to the 29 extent that such loss does not exceed the net mark-to-market gains previously included by the Fund, would be treated as ordinary loss.The Fund generally would not be subject to the deferred tax and interest charge provisions discussed above with respect to PFIC stock for which a mark-to-market election has been made.If the Fund purchases shares in a PFIC and the Fund does elect to treat the foreign corporation as a "qualified electing fund" under the Code, the Fund may be required to include in its income each year a portion of the ordinary income and net capital gains of the foreign corporation, even if this income is not distributed to the Fund. Any such income would be subject to the 90% distribution requirement described above and calendar year distribution requirement described below. D. Federal Excise Tax A 4% non-deductible excise tax is imposed on a regulated investment company that fails to distribute in each calendar year an amount equal to: (1) 98% of its ordinary taxable income for the calendar year; and (2) 98 .2 % of its capital gain net income for the one-year period ended on October 31 (or December 31, if the Fund so elects) of the calendar year. The balance of the Fund’s income must be distributed during the next calendar year.The Fund will be treated as having distributed any amount on which it is subject to income tax for any tax year ending in the calendar year. For purposes of calculating the excise tax, the Fund reduces its capital gain net income (but not below its net capital gain) by the amount of any net ordinary loss for the calendar year. The Fund intends to make sufficient distributions of its ordinary taxable income and capital gain net income prior to the end of each calendar year to avoid liability for the excise tax.Investors should note, however, that the Fund might in certain circumstances be required to liquidate portfolio investments to make sufficient distributions to avoid excise tax liability. E. Redemption of Shares In general, you will recognize gain or loss on the sale, exchange or redemption of shares of the Fund in an amount equal to the difference between the proceeds of the sale, exchange or redemption and your adjusted tax basis in the shares.All or a portion of any loss so recognized may be disallowed if you purchase (for example, by reinvesting dividends) Fund shares within 30 days before or after the sale, exchange or redemption (a so called “wash sale”).If disallowed, the loss will be reflected in an upward adjustment to the basis of the shares purchased.In general, any gain or loss arising from the sale, exchange or redemption of shares of the Fund will be considered capital gain or loss and will be long-term capital gain or loss if the shares were held for longer than one year.Any capital loss arising from the sale, exchange or redemption of shares held for six months or less, however, will be treated as a long-term capital loss to the extent of the amount of distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a non-corporate taxpayer, $3,000 of ordinary income. Legislation passed by Congress in 2008 requires the Fund (or its administrative agent) to report to the IRS and furnish to Fund shareholders the cost basis information for Fund shares purchased on or after January 1, 2012, and sold on or after that date. In addition to the present law requirement to report the gross proceeds from the sale of Fund shares, the Fund will also be required to report the cost basis information for such shares and indicate whether these shares had a short-term or long-term holding period. The Fund will permit Fund shareholders to elect from among several IRS-accepted cost basis methods, including average cost. In the absence of an election, the Fund will use a default cost basis method that has not yet been determined . The cost basis method elected or applied may not be changed after the settlement date of a sale of Fund shares. Fund shareholders should consult with their tax advisors to determine the best IRS-accepted cost basis method for their tax situation and to obtain more information about how the new cost basis reporting law applies to them. The current law requirement to report only the gross proceeds from the sale of Fund shares will continue to apply to all Fund shares acquired through December 31, 2011, and sold on and after that date. 30 F. Backup Withholding The Fund will be required in certain cases to withhold and remit to the U.S. Treasury 28% of distributions and the proceeds of redemptions of shares paid to you if you:(1) have failed to provide your correct taxpayer identification number; (2) are otherwise subject to backup withholding by the IRS for failure to report the receipt of interest or dividend income properly; or (3) have failed to certify to the Fund that you are not subject to backup withholding or that you are a corporation or other “exempt recipient.”Backup withholding is not an additional tax; rather, any amounts so withheld may be credited against your f ederal income tax liability or refunded once the required information or certification is provided. G. State and Local Taxes The tax rules of the various states of the U.S. and their local jurisdictions with respect to an investment in the Fund can differ from the f ederal income taxation rules described above.These state and local rules are not discussed herein.You are urged to consult your tax advisor as to the consequences of state and local tax rules with respect to an investment in the Fund. H. Foreign Income Tax Investment income received by the Fund from sources within foreign countries may be subject to foreign income taxes withheld at the source.The U . S . has entered into tax treaties with many foreign countries that may entitle the Fund to a reduced rate of such taxes or exemption from taxes on such income.It is impossible to know the effective rate of foreign tax in advance since the amount of the Fund’s assets to be invested within various countries cannot be determined. If more than 50% of the value of the Fund's total assets at the close of its taxable year consists of stocks or securities of foreign corporations, the Fund will be eligible and intends to file an election with the Internal Revenue Service to pass through to its shareholders the amount of foreign taxes paid by the Fund.However, there can be no assurance that the Fund will be able to do so.Pursuant to this election, you will be required to (1) include in gross income (in addition to taxable dividends actually received) your pro rata share of foreign taxes paid by the Fund, (2) treat your pro rata share of such foreign taxes as having been paid by you and (3) either deduct such pro rata share of foreign taxes in computing your taxable income or treat such foreign taxes as a credit against f ederal income taxes.You may be subject to rules which limit or reduce your ability to fully deduct, or claim a credit for, your pro rata share of the foreign taxes paid by the Fund. OTHER MATTERS A. The Trust and Its Shareholders General Information . The Fund is a separate series of the Trust. The Trust is an open-end investment management company organized under Delaware law as a statutory trust on August 29, 1995. On January 5, 1996, the Trust succeeded to the assets and liabilities of Forum Funds, Inc. The Trust’s Trust Instrument permits the Trust to offer separate series (“funds”) of shares of beneficial interest (“shares”). The Trust reserves the right to create and issue shares of additional funds. The Trust and each fund will continue indefinitely until terminated. Each fund is a separate mutual fund, and each share of each fund represents an equal proportionate interest in that fund. All consideration received by the Trust for shares of any fund and all assets of such fund belong solely to that fund and would be subject to liabilities related thereto. The other funds of the Trust are described in one or more separate Statements of Additional Information. Shareholder Voting and Other Rights. Each share of a fund and each class of shares has equal dividend, distribution , liquidation and voting rights. Fractional shares have those rights proportionately, except that expenses related to the distribution of the shares of each fund or class (and certain other expenses such as transfer agency, shareholder service and administration expenses) are borne solely by those shares. Each fund or class votes separately with respect to the provisions of any Rule 12b-1 plan which pertains to the fund or class and other matters for which separate fund or class voting is appropriate under applicable law. Generally, shares will be voted separately by each fund except if: (1) the 1940 Act requires shares to be 31 voted in the aggregate and not by individual funds; and (2) when the Trustees determine that the matter affects more than one fund and all affected funds must vote. The Trustees may also determine that a matter only affects certain funds or classes of the Trust and thus only those funds or classes are entitled to vote on the matter. Delaware law does not require the Trust to hold annual meetings of shareholders, and it is anticipated that shareholder meetings will be held only when specifically required by federal or state law.There are no conversion or preemptive rights in connection with shares of the Trust. All shares, when issued in accordance with the terms of the offering, will be fully paid and non-assessable. A shareholder in a fund is entitled to the shareholder’s pro rata share of all distributions arising from that fund’s assets and, upon redeeming shares, will receive the portion of the fund’s net assets represented by the redeemed shares. Shareholders representing 10% or more of the Trust’s (or a fund’s) shares may, as set forth in the Trust Instrument, call meetings of the Trust (or fund) for any purpose related to the Trust (or fund), including, in the case of a meeting of the Trust, the purpose of voting on removal of one or more Trustees. Termination or Reorganization of Trust or Its Series. The Trustees, may, without prior shareholder approval, change the form of organization of the Trust by merger, consolidation or incorporation, so long as the surviving entity is an open-end management investment company. Under the Trust Instrument, the Trustees may also, without shareholder vote, sell and convey all or substantially all of the assets of the Trust to another trust, partnership, association or corporation, or cause the Trust to incorporate in the State of Delaware, so long as the surviving entity is an open-end, management investment company that will succeed to or assume the Trust’s registration statement. Under the Trust Instrument, the Trustees may sell or convey the assets of a fund or reorganize such fund into another investment company registered under the 1940 Act without a shareholder vote . B. Fund Ownership A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of the Fund. A control person is a shareholder that owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control. Shareholders owning voting securities in excess of 25% may determine the outcome of any matter affecting and voted on by shareholders of the Fund. As of February 4 , 20 11 , the Trustees and officers of the Trust in the aggregate owned less than 1% of the outstanding shares of beneficial interest of the Fund. As of February 4, 2011, certain shareholders of record owned 5% or more of a class of shares of the Fund.Shareholders known by the Fund to own beneficially 5% or more of a class of shares of the Fund are listed in Table 9 in Appendix B. From time to time, certain shareholders may own a large percentage of the shares of the Fund. Accordingly, those shareholders may be able to greatly affect (if not determine) the outcome of a shareholder vote. As of February 4, 2011, the shareholders below may be deemed to control the Fund.“Control” for this purpose is the ownership of more than 25% of the Fund’s voting securities. 32 Name and Address Shares % of Class Owned Institutional Shares CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104-4122 2,807,413 95.71% Investor Shares PERSHING LLC PO BOX 2052 JERSEY CITY, NJ 07303-9998 56,705 26.32% C. Limitations on Shareholders’ and Trustees’ Liability Delaware law provides that the Fund’s shareholders are entitled to the same limitations of personal liability extended to stockholders of private corporations for profit. In addition, the Trust’s Trust Instrument contains an express disclaimer of shareholder liability for the debts, liabilities, obligations and expenses of the Trust. The Trust’s Trust Instrument provides for indemnification out of each fund’s property of any shareholder or former shareholder held personally liable for the obligations of the fund. The Trust Instrument also provides that the Trust, on behalf of a fund, shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the fund and satisfy any judgment thereon. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Delaware law does not apply, no contractual limitation of liability was in effect and the portfolio is unable to meet its obligations. The Trust Instrument provides that the Trustees shall not be liable to any person other than the Trust and its shareholders. In addition, the Trust Instrument provides that the Trustees shall not be liable for any conduct or omission in his capacity as Trustee, provided that a Trustee is not protected against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. D. Proxy Voting Procedures A copy of the Trust’s and Adviser’s proxy voting procedures are included in Appendix C and D . Information regarding how the Fund voted proxies relating to portfolio securities during the twelve-month period ended June 30 is available (1) without charge, upon request, by contacting the Transfer Agent at 877-356-9055 and (2) on the SEC’s website at www.sec.gov. E. Code of Ethics The Trust and the Adviser have each adopted a code of ethics under Rule 17j-1 of the 1940 Act which are designed to eliminate conflicts of interest between the Fund and personnel of the Trust and the Adviser. The codes permit such personnel to invest in securities, including securities that may be purchased or held by the Fund, subject to certain limitations. F. Registration Statement This SAI and the Prospectus do not contain all the information included in the Trust’s registration statement filed with the SEC under the 1933 Act with respect to the securities offered hereby. The registration statement, including the exhibits filed therewith, may be examined at the office of the SEC in Washington, D.C. Statements contained herein and in the Prospectus as to the contents of any contract or other documents are not necessarily complete, and, in each instance, are qualified by, reference to the copy of such contract or other documents filed as exhibits to the registration statement. G. Financial Statements The Fund’s Financial Statements and Financial Highlights for the Fund’s fiscal period ended October 31, 2010, are incorporated by reference into this SAI from the Fund’s Annual Report to shareholders. The Financial Statements and Financial Highlights for the fiscal period ended October 31, 2010, have been audited by BBD, an independent registered public accounting firm, as stated in its report, which is incorporated herein by reference, and have been so incorporated in reliance upon reports of such firm, given upon its authority as an expert in accounting and auditing. 33 APPENDIX A – DESCRIPTION OF SECURITIES RATINGS Appendix A – Description of Securities Ratings Corporate and Municipal Long-Term Bond Ratings Standard & Poor’s (“S&P”) Corporate and Municipal Long-Term Bond Ratings: The following descriptions of S&P’s long-term corporate and municipal bond ratings have been published by Standard & Poor’s Financial Service LLC. AAA - An obligation rated ‘AAA’ has the highest rating assigned by S&P. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A - An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB - An obligation rated ‘BBB’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C - Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the least degree of speculation and ‘C’ the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B - An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC - An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. C - A ‘C’ rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the ‘C’ rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D - An obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable A-1 grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of similar action if payments on an obligation are jeopardized. An obligation's rating is lowered to 'D' upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+) or Minus (-) - The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR - This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor’s does not rate a particular obligation as a matter of policy. Moody’s Investors Service, Inc. (“Moody’s”) Long-Term Corporate Bond Ratings: The following descriptions of Moody’s long-term corporate bond ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. Aaa - Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa - Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A - Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa - Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba - Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B - Obligations rated B are considered speculative and are subject to high credit risk. Caa - Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca - Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C - Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Modifiers: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Moody’s U.S. Municipal Long-Term Bond Ratings : The following descriptions of Moody’s long-term municipal bond ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. Aaa - Issuers or issues rated Aaa demonstrate the strongest creditworthiness relative to other US municipal or tax-exempt issuers or issues. A-2 Aa - Issuers or issues rated Aa demonstrate very strong creditworthiness relative to other US municipal or tax-exempt issuers or issues. A - Issuers or issues rated A present above-average creditworthiness relative to other US municipal or tax-exempt issuers or issues. Baa - Issuers or issues rated Baa represent average creditworthiness relative to other US municipal or tax- exempt issuers or issues. Ba - Issuers or issues rated Ba demonstrate below-average creditworthiness relative to other US municipal or tax-exempt issuers or issues. B - Issuers or issues rated B demonstrate weak creditworthiness relative to other US municipal or tax- exempt issuers or issues. Caa - Issuers or issues rated Caa demonstrate very weak creditworthiness relative to other US municipal or tax-exempt issuers or issues. Ca - Issuers or issues rated Ca demonstrate extremely weak creditworthiness relative to other US municipal or tax-exempt issuers or issues. C - Issuers or issues rated C demonstrate the weakest creditworthiness relative to other US municipal or tax-exempt issuers or issues. Modifiers: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating category from Aa through Caa. The modifier 1 indicates that the issuer or obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Fitch Ratings’ (“Fitch”) Corporate Bond Ratings : The following descriptions of Fitch’s long-term corporate bond ratings have been published by Fitch Inc. and Fitch Ratings Ltd. AAA – Highest credit quality. ‘ AAA ’ ratings denote the lowest expectation of credit risk. They are assigned only in cases of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA - Very high credit quality. ‘ AA ’ ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A - High credit quality. ‘ A ’ ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB - Good credit quality. ‘ BBB ’ ratings indicate that expectations of credit risk are currently low. The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB - Speculative. ‘ BB ’ ratings indicate an elevated vulnerability to credit risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. A-3 B - Highly speculative. ‘ B ’ ratings indicate that material credit risk is present. For performing obligations, default risk is commensurate with the issuer being rated with an Issuer Default Risk (“IDR”) in the ranges ‘BB’ to ‘C’. For issuers with an IDR below ‘B’, the overall credit risk of this obligation is moderated by the expected level of recoveries should a default occur. For issuers with an IDR above ‘B’, the overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur. For non-performing obligations, the obligation or issuer is in default, or has deferred payment, but the rated obligation is expected to have extremely high recovery rates consistent with a Recovery Rating of ‘RR1’ (outstanding recovery prospects given default). CCC - Substantial credit risk. ‘ CCC ’ ratings indicate that substantial credit risk is present. For performing obligations, default risk is commensurate with an IDR in the ranges 'B' to 'C'.For issuers with an IDR below 'CCC', the overall credit risk of this obligation is moderated by the expected level of recoveries should a default occur. For issuers with an IDR above 'CCC', the overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur. For non-performing obligations, the obligation or issuer is in default, or has deferred payment, but the rated obligation is expected to have a superior recovery rate consistent with a Recovery Rating of 'RR2' (superior recovery prospects given default). CC - Very high levels of credit risk. ‘ CC ’ ratings indicate very high levels of credit risk. For performing obligations, default risk is commensurate with an IDR in the ranges ‘B’ to ‘C’. For issuers with an IDR below ‘CC’, the overall credit risk of this obligation is moderated by the expected level of recoveries should a default occur. For issuers with an IDR above ‘CC’, the overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur. For non-performing obligations, the obligation or issuer is in default, or has deferred payment, but the rated obligation is expected to have a good recovery rate consistent with a Recovery Rating of ‘RR3’ (good recovery prospects given default). C - Exceptionally high levels of credit risk. ‘ C ’ indicates exceptionally high levels of credit risk. For performing obligations, default risk is commensurate with an IDR in the ranges ‘B’ to ‘C’. The overall credit risk of this obligation is exacerbated by the expected low level of recoveries should a default occur. For non-performing obligations, the obligation or issuer is in default, or has deferred payment, and the rated obligation is expected to have an average, below-average or poor recovery rate consistent with a Recovery Rating of ‘RR4’ (average recovery prospects given default), 'RR5' (below average recovery prospects given default) or ‘RR6’ (poor recovery prospects given default). Defaulted obligations typically are not assigned ‘D’ ratings, but are instead rated in the ‘B’ to ‘C’ rating categories, depending upon their recovery prospects and other relevant characteristics. This approach better aligns obligations that have comparable overall expected loss but varying vulnerability to default and loss. Plus (+) or Minus (-) The modifiers “+” or “-” may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ obligation rating category, or to corporate finance obligation ratings in the categories below ‘B’. The terms "investment grade" and "speculative grade" have established themselves over time as shorthand to describe the categories 'AAA' to 'BBB' (investment grade) and ‘BB’ to ‘D’ (speculative grade). The terms "investment grade" and "speculative grade" are market conventions, and do not imply any recommendation or endorsement of a specific security for investment purposes. "Investment grade" categories indicate relatively low to moderate credit risk, while ratings in the "speculative" categories either signal a higher level of credit risk or that a default has already occurred. Fitch’s Municipal Bond Long-Term Ratings : The following descriptions of Fitch’s long-term municipal bond ratings have been published by Fitch Inc. and Fitch Ratings Ltd. A-4 AAA – Highest credit quality. ‘ AAA ’ ratings denote the lowest expectation of default risk. They are assigned only in cases of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA - Very high credit quality. ‘ AA ’ ratings denote expectations of very low default risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A - High credit quality. ‘ A ’ ratings denote expectations of low default risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB - Good credit quality. ‘ BBB ’ ratings indicate that expectations of credit risk are currently low. The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB - Speculative. ‘ BB ’ ratings indicate an elevated vulnerability to default risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. B : Highly speculative. ‘ B ’ ratings indicate that material default risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is vulnerable to deterioration in the business and economic environment. CCC - Substantial credit risk. ‘ CCC ’ ratings indicate that default is a real possibility. CC - Very high levels of credit risk. ‘ CC ’ ratings indicate default of some kind appears probable. C - Exceptionally high levels of credit risk. ‘ C ’ ratings indicate default appears imminent or inevitable. D –Default. ‘D’ ratings indicate a default. Default generally is defined as one of the following: failure to make payment of principal and/or interest under the contractual terms of the rated obligation; the bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of the business of an issuer/obligor; or the coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Structured Finance Defaults – “Imminent” default, categorized under ‘C’, typically refers to the occasion where a payment default has been intimated by the issuer, and is all but inevitable. This may, for example, be where an issuer has missed a scheduled payment, but (as is typical) has a grace period during which it may cure the payment default. Another alternative would be where an issuer has formally announced a coercive debt exchange, but the date of the exchange still lies several days or weeks in the immediate future. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to pay interest and/or principal in full in accordance with the terms of the obligation's documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation will typically be rated in the ‘C’ category. Structured Finance Writedowns - Where an instrument has experienced an involuntary and, in the agency's opinion, irreversible “writedown” of principal (i.e. other than through amortization, and resulting in a loss to the investor), a credit rating of ‘D’ will be assigned to the instrument. Where the agency A-5 believes the “writedown” may prove to be temporary (and the loss may be "written up" again in future if and when performance improves), then a credit rating of ‘C’ will typically be assigned. Should the “writedown” then later be reversed, the credit rating will be raised to an appropriate level for that instrument. Should the “writedown” later be deemed as irreversible, the credit rating will be lowered to ‘D’. Notes: In the case of structured and project finance, while the ratings do not address the loss severity given default of the rated liability, loss severity assumptions on the underlying assets are nonetheless typically included as part of the analysis. Loss severity assumptions are used to derive pool cash flows available to service the rated liability. In the case of public finance, the ratings also do not address the loss given default of the rated liability, focusing instead on the vulnerability to default of the rated liability. Plus (+) or Minus (-) - The modifiers “+” or “-”may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-Term Rating category, or to Long-Term Rating categories below ‘B’. Municipal Short-Term Bond Ratings S&P’s Municipal Short-Term Bond Ratings : The following descriptions of S&P’s short-term municipal ratings have been published by Standard & Poor’s Financial Service LLC. SP-1 - Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 - Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 - Speculative capacity to pay principal and interest. Moody’s Short-Term Ratings : The following descriptions of Moody’s short-term ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. MIG 1 - This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 - This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG 3 - This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG - This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Fitch’s Short-Term Ratings : The following descriptions of Fitch’s short-term ratings have been published by Fitch Inc. and Fitch Ratings Ltd. F1: Highest short-term credit quality . Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added "+" to denote any exceptionally strong credit feature. A-6 F2: Good short-term credit quality. Good intrinsic capacity for timely payment of financial commitments. F3: Fair short-term credit quality. The intrinsic capacity for timely payment of financial commitments is adequate. B: Speculative short-term credit quality. Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C: High short-term default risk. Default is a real possibility. RD: Restricted default. Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations. Applicable to entity ratings only. D: Default. Indicates a broad-based default event for an entity, or the default of a specific short-term obligation. Commercial Paper Ratings S&P’s Commercial Paper Ratings : The following descriptions of S&P’s commercial paper ratings have been published by Standard & Poor’s Financial Service LLC. A-1 - A short-term obligation rated ‘A-1’ is rated in the highest category by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2 - A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3 - A short-term obligation rated ‘A-3’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B - A short-term obligation rated ‘B’ is regarded as having significant speculative characteristics. Ratings of ‘B-1’, ‘B-2’, and ‘B-3’ may be assigned to indicate finer distinctions within the ‘B’ category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B-1 - A short-term obligation rated ‘B-1’ is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 - A short-term obligation rated ‘B-2’ is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. A-7 B-3 - A short-term obligation rated ‘B-3’ is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C - A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D - A short-term obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation , including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Dual Ratings – S&P assigns “dual” ratings to all debt issues that have a put option or demand feature as part of their structure. The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, ‘AAA/A-1+’). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, ‘SP-1+/A-1+’). Moody’s Commercial Paper Ratings : The following descriptions of Moody’s commercial paper ratings have been published by Moody's Investors Service, Inc. and Moody’s Analytics Inc. P-1 - Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 - Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 - Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP - Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Fitch’s Commercial Paper Ratings: The following descriptions of Fitch’s commercial paper ratings have been published by Fitch Inc. and Fitch Ratings Ltd. F1 - Highest short-term credit quality. Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added “+” to denote any exceptionally strong credit feature. F2 - Good short-term credit quality. Good intrinsic capacity for timely payment of financial commitments. F3 - Fair short-term credit quality. The intrinsic capacity for timely payment of financial commitments is adequate. A-8 B – Speculative short-term credit quality. Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C - High short-term default risk. Default is a real possibility. RD – Restricted default. Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations. Applicable to entity ratings only. D – Default. Indicates a broad-based default event for an entity, or the default of a specific short-term obligation. The modifiers “+” or “-” may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-term rating category, to categories below ‘CCC’, or to Short-term ratings other than ‘F1’. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) A-9 APPENDIX B – MISCELLANEOUS TABLES Table 1–Investment Advisory Fees The following table shows the dollar amount of the fees accrued by the Adviser, the amount of fees waived/reimbursed by the Adviser, if any, and the actual fee retained by the Adviser. The data presented are for the past three fiscal years (or shorter period depending on the Fund’s commencement of operations). Advisory Fee Accrued Advisory Fee Waived/Reimbursed* Advisory Fee Retained Year Ended October 31, 2010 $197,924 $48,422 $149,502 * The Adviser may recoup fees/expenses with the following three years. Table 2 – Distribution Fees The following table shows the dollar amount of fees accrued by the Fund, pursuant to the 12b-1 Distribution Plan, the amount of fee that was waived by the Distributor, and the actual fees retained by the Distributor. Plan Fee Charged Plan Fee Waived Plan Fee Retained Year Ended October 31, 2010 $231 $0 $231 Table 3 – Fund Accounting Fees The following table shows the dollar amount of fees accrued by the Fund to Atlantic, the amount of fees waived by Atlantic, and the actual fees retained by Atlantic. The data presented are for the past three fiscal years (or shorter period depending on the Fund’s commencement of operations). Accounting Fees Accrued Accounting Fees Waived Accounting Fees Retained Year Ended October 31, 2010 $24,001 $0 $24,001 Table 4 – Administration Fees The following table shows the dollar amount of fees accrued by the Fund to Atlantic, the amount of fees waived by Atlantic, and the actual fees retained by Atlantic. The data presented are for the past three fiscal years (or shorter period depending on the Fund’s commencement of operations). Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year Ended October 31, 2010 $135,004 $72,310 $62,694 Table 5 – Compliance Fees The following table shows the dollar amount of fees accrued by the Fund to Atlantic for Compliance Services, the amount of the fees that was waived by Atlantic and the actual fees retained by Atlantic. The data presented are for the past three fiscal years (or shorter period depending on the Fund’s commencement of operations). Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year Ended October 31, 2010 $29,360 $9,023 $20,337 B-1 Table 6 – Commissions The following table shows the aggregate brokerage commissions of the Fund. Year Ended Aggregate Brokerage Commissions Paid Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Advisor or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor October 31, 2010 $69,103 $0 0% 0% Table 7 – Directed Brokerage The following table lists each broker to whom the Fund directed brokerage in return for research services, the amount of transactions so directed and the amount of commissions generated therefrom. Year Ended October 31, 2010 Broker Amount Directed Amount of Commissions Generated UBS Warburg $72,203,046 $69,103 Table 8 – Securities of Regular Broker-Dealers The following table lists the regular brokers and dealers of the Fund whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of the Fund’s holdings of those securities as of the Fund’s most recent fiscal year. Regular Broker or Dealer Value of Securities Held (000’s Omitted) UBS Warburg None Table 9 – 5% Shareholders The following table lists the persons who owned of record or beneficially 5% or more of the outstanding shares of each Fund class as of February 4, 2011. Name and Address Shares % of Class Owned Institutional Shares CHARLES SCHWAB & CO INC ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104-4122 2,807,413 95.71% Investor Shares PERSHING LLC PO BOX 2052 JERSEY CITY, NJ 07303-9998 56,705 26.32% PERSHING LLC PO BOX 2052 JERSEY CITY, NJ 07303-9998 40,091 18.61% PERSHING LLC PO BOX 2052 JERSEY CITY, NJ 07303-9998 18,905 8.77% B-2 PERSHING LLC PO BOX 2052 JERSEY CITY, NJ 07303-9998 12,575 5.84% PERSHING LLC PO BOX 2052 JERSEY CITY, NJ 07303-9998 11.403 5.29% B-3 APPENDIX C – PROXY VOTING PROCEDURES FORUM FUNDS POLICIES AND PROCEDURES FOR SHAREHOLDER VOTING July 31, 2003 As Amended September 14, 2004 and December 11, 2009 SECTION 1.PURPOSE Shareholders of the various series of Forum Funds (the “Trust”) expect the Trust to vote proxies received from issuers whose voting securities are held by a series of the Trust (each a “Fund”).The Trust exercises its voting responsibilities as a fiduciary, with the goal of maximizing the value of the Trust’s and its shareholders’ investments. This document describes the Policies and Procedures for Voting Proxies (“Policies”) received from issuers whose voting securities are held by each Fund. SECTION 2.RESPONSIBILITIES (A)Adviser.Pursuant to the investment advisory agreements between the Trust and the investment advisers providing advisory services to the Funds, the Trust has delegated the authority to vote proxies received by the Fund regarding securities contained in its portfolio to its investment adviser (each an “Adviser”).These Policies are to be implemented by each Adviser of each Fund for which it provides advisory services.To the extent that these Policies do not cover potential voting issues with respect to proxies received by the Fund, the Adviser shall act on behalf of the applicable Fund to promote the Fund’s investment objectives, subject to the provisions of these Policies. The Adviser shall periodically inform its employees (i) that they are under an obligation to be aware of the potential for conflicts of interest on the part of the adviser with respect to voting proxies on behalf of the Funds, both as a result of the employee’s personal relationships and due to circumstances that may arise during the conduct of the adviser’s business, and (ii) that employees should bring conflicts of interest of which they become aware to the attention of the management of the Adviser. The Adviser shall be responsible for coordinating the delivery of proxies by the fund’s custodian to the adviser or to an agent of the adviser selected by the adviser to vote proxies with respect to which the Adviser has such discretion (a “proxy voting service”). (B) Reporting. The Adviser shall provide periodic reports to the Trust as to the implementation and operation of these Policies and the proxy voting policies and procedures of the Adviser as they relate to the Funds. SECTION 3.SCOPE These Policies summarize the Trust’s positions on various issues of concern to investors in issuers of publicly traded voting securities, and give guidance about how each Adviser should vote the Fund’s shares on each issue raised in a proxy statement. These Policies are designed to reflect the types of issues that are typically presented in proxy statements for issuers in which the Fund may invest; they are not meant to cover every possible proxy voting issue that might arise.Accordingly, the specific policies and procedures listed below are not exhaustive and do not address all potential voting issues or the intricacies that may surround specific issues in all cases.For that reason, there may be instances in which votes may vary from these Policies. C-1 SECTION 4.POLICIES AND PROCEDURES FOR VOTING PROXIES (A)General (1)Use of Adviser Proxy Voting Guidelines or Proxy Voting Service.If (A) the Adviser has proprietary proxy voting guidelines that it uses for its clients or the Adviser uses a Proxy Voting Service and the Proxy Voting Service has published guidelines for proxy voting; (B) the Trust’s Board of Trustees (the “Board”) has been notified that the Adviser intends to use such Adviser or Proxy Voting Service proxy voting guidelines to vote an applicable Fund’s proxies and has approved such guidelines; and (C) the Adviser’s or Proxy Voting Service’s Guidelines are filed as an exhibit to the applicable Fund’s Registration Statement (each considered “Adviser Guidelines”), then the Adviser may vote, or may delegate to the Proxy Voting Service the responsibility to vote, the Fund’s proxies consistent with such Adviser Guidelines. ( 2 ) Absence of Proxy Voting Service Guidelines. In the absence of Adviser Guidelines, the Adviser shall vote the Fund’s proxies consistent with Sections B and C below. (B)Routine Matters As the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuer’s management on any issue will be given substantial weight.The position of the issuer’s management will not be supported in any situation where it is determined not to be in the best interests of the Fund’s shareholders. (1)Election of Directors.Proxies should be voted for a management-proposed slate of directors unless there is a contested election of directors or there are other compelling corporate governance reasons for withholding votes for such directors.Management proposals to limit director liability consistent with state laws and director indemnification provisions should be supported because it is important for companies to be able to attract qualified candidates. (2)Appointment of Auditors.Management recommendations will generally be supported. Changes in State of Incorporation or Capital Structure.Management recommendations about reincorporation should be supported unless the new jurisdiction in which the issuer is reincorporating has laws that would materially dilute the rights of shareholders of the issuer.Proposals to increase authorized common stock should be examined on a case-by-case basis.If the new shares will be used to implement a poison pill or another form of anti-takeover device, or if the issuance of new shares could excessively dilute the value of outstanding shares upon issuance, then such proposals should be evaluated to determine whether they are in the best interest of the Fund’s shareholders. (C)Non-Routine Matters (1)Corporate Restructurings, Mergers and Acquisitions.These proposals should be examined on a case-by-case basis. (2)Proposals Affecting Shareholder Rights.Proposals that seek to limit shareholder rights, such as the creation of dual classes of stock, generally should not be supported. (3)Anti-takeover Issues.Measures that impede takeovers or entrench management will be evaluated on a case-by-case basis taking into account the rights of shareholders and the potential effect on the value of the company. (4)Executive Compensation.Although management recommendations should be given substantial weight, proposals relating to executive compensation plans, including stock option C-2 plans, should be examined on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. (5)Social and Political Issues.These types of proposals should generally not be supported if they are not supported by management unless they would have a readily-determinable, positive financial effect on shareholder value and would not be burdensome or impose unnecessary or excessive costs on the issuer. (D)Conflicts of Interest Each Adviser is responsible for maintaining procedures to identify conflicts of interest and, when applicable, determining the adequacy of a Proxy Voting Service’s procedures to identify conflicts .The Trust recognizes that under certain circumstances an Adviser or Proxy Voting Service may have a conflict of interest in voting proxies on behalf of the Fund advised by the Adviser.A “conflict of interest” includes, for example, any circumstance when the Fund, the Adviser, the principal underwriter, the Proxy Voting Service or one or more of their affiliates (including officers, directors and employees) knowingly does business with, receives compensation from, or sits on the Board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of fund shareholders in how proxies of that issuer are voted. If a Proxy Voting Service determines it has a conflict of interest with respect to voting proxies on behalf of the Fund, the Adviser shall vote the proxy in the best interests of the Fund and its shareholders. If the Adviser determines that it has a conflict of interest with respect to voting proxies on behalf of the Fund, then the Adviser shall contact the Chairman of the Board.In the event that the Chairman determines that he has a conflict of interest, the Chairman shall submit the matter for determination to another member of the Board who is not an “interested person” of the Trust, as defined in the Investment Company Act of 1940, as amended.In making a determination, the Chairman will consider the best interests of Fund shareholders and may consider the recommendations of the Adviser or independent third parties that evaluate proxy proposals.The Adviser will vote the proposal according to the determination and maintain records relating to this process. (E)Abstention The Trust may abstain from voting proxies in certain circumstances.The Adviser or the Chairman of the Board may determine, for example, that abstaining from voting is appropriate if voting may be unduly burdensome or expensive, or otherwise not in the best economic interest of the Fund’s shareholders, such as when foreign proxy issuers impose unreasonable or expensive voting or holding requirements or when the costs to the Fund to effect a vote would be uneconomic relative to the value of the Fund’s investment in the issuer. C-3 APPENDIX D – ADVISER PROXY VOTING PROCEDURES ACCEPTANCE OF PROXY VOTING AUTHORITY POLICY It is the Firm’s policy to only accept the responsibility to vote proxies on behalf of Fund clients, and to delegate to a non-affiliated third party vendor (“Proxy Vendor”), the responsibility to review proxy proposals, make recommendations on those proposals and vote such proxies in the best interest of the Fund. RESPONSIBILITY The Chief Investment Officer is responsible for ensuring that proxies are voted in a manner consistent with the Firm’s policies and procedures. The Chief Compliance Officer shall be responsible for coordinating all proxy voting record keeping with the Proxy Vendor and shall compile the information required to be reported on form N-PX for each security held by the Fund during that period, and shall forward such information to the Fund Administrator by no later than the date the Fund Administrator requests. PROCEDURES The Firm will only vote client proxies for Fund clients.The Firm will rely on a Proxy Vendor to cast proxy votes in a manner consistent with the best interest of the Firm’s clients or, to the extent applicable, their beneficiaries.Absent special circumstances, which are further discussed below, all proxies will be voted consistent with the guidelines and recommendations of the Proxy Vendor. Conflicts of Interest The Proxy Vendor may occasionally inform the Firm that it is subject to conflicts of interest in the voting of proxies due to business or personal relationships it maintains with persons having an interest in the outcome of certain votes. If the Firm becomes aware of any potential or actual conflict of interest of the Proxy Vendor relating to a particular proxy proposal, the Chief Compliance Officer will promptly notify the Proxy Vendor not to vote that proxy and will instead cause the Firm to vote that proxy.The Firm will take the following steps to ensure that such a proxy voting decisions are made in the best interest of its clients and are not the product of such conflict: · Where the guidelines of the Proxy Vendor outline a voting position, as either “for” or “against” such proxy proposal, voting will be accordance with the those guidelines. · Where the Proxy Voting Guidelines outline the Proxy Vendors voting position to be determined on a “case-by-case” basis for such proxy proposal, or such proposal is not contemplated in the Proxy Vendor’s guidelines, then one of the two following methods will be selected by the Chief Compliance Officer depending upon the facts and circumstances of each situation and the requirements of applicable law: o Voting the proxy in accordance with what the Chief Compliance Officer determines to be the best interest of the clients after review of the facts and circumstances of the proxy proposal; or o Provide the Fund with sufficient information regarding the proxy proposal and obtain the Fund’s consent or direction before voting. BOOKS AND RECORDS In its books and records, the Firm will maintain a copy of the following documents: · Proxy statement that the Firm receives regarding client’s securities; · Votes that the Firm casts on behalf of a client; · Any document the Firm created that was material to making a decision on how to vote proxies on behalf of a client or that memorialize the basis for such decision; and · Written client request for information on how the Firm voted proxies on behalf of the requesting client and a copy of the Firm’s written response to any (written or verbal) client request for information on how the Firm voted proxies on behalf of the requesting client. The Firm may rely upon the systems of the Proxy Vendor to maintain certain records referred to above. D-1 SERVICE PROVIDER PROXY VOTING GUIDLINES 1. Operational Items: Auditor Ratification Vote FOR proposals to ratify auditors, unless any of the following apply: ·An auditor has a financial interest in or association with the company, and is therefore not independent; ·There is reason to believe that the independent auditor has rendered an opinion which is neither accurate nor indicative of the company’s financial position; ·Poor accounting practices are identified that rise to a serious level of concern, such as: fraud; · misapplication of GAAP; and material weaknesses identified in Section 404 disclosures; or · Fees for non-audit services (“Other” fees) are excessive. Non-audit fees are excessive if: ·Non-audit (“other”) fees exceed audit fees + audit-related fees + tax compliance/preparation fees Vote CASE-BY-CASE on shareholder proposals asking companies to prohibit or limit their auditors from engaging in non-audit services. Vote CASE-BY-CASE on shareholder proposals asking for audit firm rotation, taking into account: ·The tenure of the audit firm; ·The length of rotation specified in the proposal; ·Any significant audit-related issues at the company; ·The number of Audit Committee meetings held each year; ·The number of financial experts serving on the committee; and ·Whether the company has a periodic renewal process where the auditor is evaluated for both audit quality and competitive price. 2. Board of Directors: Voting on Director Nominees in Uncontested Elections Vote on director nominees should be determined on a CASE-BY-CASE basis. Vote AGAINST or WITH HOLD from individual directors who: · Attend less than 75 percent of the board and committee meetings without a valid excuse, such as illness, service to the nation, work on behalf of the company, or funeral obligations. If the company provides meaningful public or private disclosure explaining the director’s absences, evaluate the information on a CASE-BY-CASE basis taking into account the following factors: -Degree to which absences were due to an unavoidable conflict; -Pattern of absenteeism; and -Other extraordinary circumstances underlying the director’s absence; ·Sit on more than six public company boards; D-2 · Are CEOs of public companies who sit on the boards of more than two public companies besides their own- - withhold only at their outside boards. Vote AGAINST or WITHHOLD from all nominees of the board of directors, (except from new nominees, who should be considered on a CASE-BY-CASE basis) if: · The company’s proxy indicates that not all directors attended 75% of the aggregate of their board and committee meetings, but fails to provide the required disclosure of the names of the directors involved. If this information cannot be obtained, vote against/withhold from all incumbent directors; · The company’s poison pill has a dead-hand or modified dead-hand feature. Vote against/withhold every year until this feature is removed; · The board adopts or renews a poison pill without shareholder approval, does not commit to putting it to shareholder vote within 12 months of adoption (or in the case of an newly public company, does not commit to put the pill to a shareholder vote within 12 months following the IPO), or reneges on a commitment to put the pill to a vote, and has not yet received a withhold/against recommendation for this issue; · The board failed to act on a shareholder proposal that received approval by a majority of the shares outstanding the previous year (a management proposal with other than a FOR recommendation by management will not be considered as sufficient action taken); · The board failed to act on a shareholder proposal that received approval of the majority of shares cast for the previous two consecutive years (a management proposal with other than a FOR recommendation by management will not be considered as sufficient action taken); · The board failed to act on takeover offers where the majority of the shareholders tendered their shares; · At the previous board election, any director received more than 50 percent withhold/against votes of the shares cast and the company has failed to address the underlying issue(s) that caused the high withhold/against vote; · The board is classified, and a continuing director responsible for a problematic governance issue at the board/committee level that would warrant a withhold/against vote recommendation is not up for election- any or all appropriate nominees (except new) may be held accountable; · The board lacks accountability and oversight, coupled with sustained poor performance relative to peers. Sustained poor performance is measured by one- and three-year total shareholder returns in the bottom half of a company’s four-digit GICS industry group (Russell 3000 companies only). Vote AGAINST or WITHHOLD from Inside Directors and Affiliated Outside Directors (per the Classification of Directors below) when: · The inside or affiliated outside director serves on any of the three key committees: audit, compensation, or nominating; · The company lacks an audit, compensation, or nominating committee so that the full board functions as that committee; · The company lacks a formal nominating committee, even if board attests that the independent directors fulfill the functions of such a committee; · The full board is less than majority independent. Vote AGAINST or WITHHOLD from the members of the Audit Committee if: · The non-audit fees paid to the auditor are excessive; · The company receives an adverse opinion on the company’s financial statements from its auditor; or D-3 · There is persuasive evidence that the audit committee entered into an inappropriate indemnification agreement with its auditor that limits the ability of the company, or its shareholders, to pursue legitimate legal recourse against the audit firm. Vote CASE-by-CASE on members of the Audit Committee and/or the full board if poor accounting practices, which rise to a level of serious concern are indentified, such as: fraud; misapplication of GAAP; and material weaknesses identified in Section 404 disclosures. Examine the severity, breadth, chronological sequence and duration, as well as the company’s efforts at remediation or corrective actions in determining whether negative vote recommendations are warranted against the members of the Audit Committee who are responsible for the poor accounting practices, or the entire board. Vote AGAINST or WITHHOLD from the members of the Compensation Committee if: · There is a negative correlation between the chief executive’s pay and company performance (see discussion under Equity Compensation Plans); · The company reprices underwater options for stock, cash or other consideration without prior shareholder approval, even if allowed in their equity plan; · The company fails to submit one-time transfers of stock options to a shareholder vote; · The company fails to fulfill the terms of a burn rate commitment they made to shareholders; · The company has backdated options (see “Options Backdating” policy); The company has poor compensation practices (see “Poor Pay Practices” policy). Poor pay practices may warrant withholding votes from the CEO and potentially the entire board as well. Vote AGAINST or WITHHOLD from directors, individually or the entire board, for egregious actions or failure to replace management as appropriate. Independent Chair (Separate Chair/CEO) Generally vote FOR shareholder proposals requiring that the chairman’s position be filled by an independent director, unless the company satisfies all of the following criteria: The company maintains the following counterbalancing features: · Designated lead director, elected by and from the independent board members with clearly delineated and comprehensive duties. (The role may alternatively reside with a presiding director, vice chairman, or rotating lead director; however the director must serve a minimum of one year in order to qualify as a lead director.) The duties should include, but are not limited to, the following: -presides at all meetings of the board at which the chairman is not present, including executive sessions of the independent directors; -serves as liaison between the chairman and the independent directors; -approves information sent to the board; -approves meeting agendas for the board; -approves meeting schedules to assure that there is sufficient time for discussion of all agenda items; -has the authority to call meetings of the independent directors; -if requested by major shareholders, ensures that he is available for consultation and direct communication; ·Two-thirds independent board; ·All independent key committees; D-4 ·Established governance guidelines; · A company in the Russell 3000 universe must not have exhibited sustained poor total shareholder return (TSR) performance, defined as one- and three-year TSR in the bottom half of the company’s four-digit GICS industry group within the Russell 3000 only), unless there has been a change in the Chairman/CEO position within that time; · The company does not have any problematic governance or management issues, examples of which include, but are not limited to: -Egregious compensation practices; -Multiple related-party transactions or other issues putting director independence at risk; -Corporate and/or management scandals; -Excessive problematic corporate governance provisions; or -Flagrant board or management actions with potential or realized negative impact on shareholders. Majority Vote Shareholder Proposals Generally vote FOR precatory and binding resolutions requesting that the board change the company’s bylaws to stipulate that directors need to be elected with an affirmative majority of votes cast, provided it does not conflict with the state law where the company is incorporated. Binding resolutions need to allow for a carve- out for a plurality vote standard when there are more nominees than board seats. Companies are strongly encouraged to also adopt a post-election policy (also know as a director resignation policy) that provides guidelines so that the company will promptly address the situation of a holdover director. Performance/Governance Evaluation for Directors Vote WITHHOLD/AGAINST on all director nominees if the board lacks accountability and oversight, coupled with sustained poor performance relative to peers, measured by one- and three-year total shareholder returns in the bottom half of a company’s four-digit GICS industry group (Russell 3000 companies only). Evaluate board accountability and oversight at companies that demonstrate sustained poor performance. Problematic provisions include but are not limited to: ·a classified board structure; ·a supermajority vote requirement; ·majority vote standard for director elections with no carve out for contested elections; ·the inability of shareholders to call special meetings; ·the inability of shareholders to act by written consent; ·a dual-class structure; and/or ·a non-shareholder approved poison pill. If a company exhibits sustained poor performance coupled with a lack of board accountability and oversight, also take into consideration the company’s five-year total shareholder return and five-year operational metrics in the evaluation. 3. Proxy Contests Voting for Director Nominees in Contested Elections Vote CASE-BY-CASE on the election of directors in contested elections, considering the following factors: ·Long-term financial performance of the target company relative to its industry; D-5 ·Management’s track record; ·Background to the proxy contest; ·Qualifications of director nominees (both slates); ·Strategic plan of dissident slate and quality of critique against management; ·Likelihood that the proposed goals and objectives can be achieved (both slates); ·Stock ownership positions. Reimbursing Proxy Solicitation Expenses Vote CASE-BY-CASE on proposals to reimburse proxy solicitation expenses. When voting in conjunction with support of a dissident slate, vote FOR the reimbursement of all appropriate proxy solicitation expenses associated with the election. Generally vote FOR shareholder proposals calling for the reimbursement of reasonable costs incurred in connection with nominating one or more candidates in a contested election where the following apply: ·The election of fewer than 50% of the directors to be elected is contested in the election; ·One or more of the dissident’s candidates is elected; ·Shareholders are not permitted to cumulate their votes for directors; and ·The election occurred, and the expenses were incurred, after the adoption of this bylaw. 4. Antitakeover Defenses and Voting Related Issues Advance Notice Requirements for Shareholder Proposals/Nominations Vote CASE-BY-CASE on advance notice proposals, giving support to proposals that allow shareholders to submit proposals/nominations reasonably close to the meeting date and within the broadest window possible, recognizing the need to allow sufficient notice for company, regulatory and shareholder review. To be reasonable, the company’s deadline for shareholder notice of a proposal/ nominations must not be more than 60 days prior to the meeting, with a submittal window of at least 30 days prior to the deadline. In general, support additional efforts by companies to ensure full disclosure in regard to a proponent’s economic and voting position in the company so long as the informational requirements are reasonable and aimed at providing shareholders with the necessary information to review such proposal. Poison Pills Vote FOR shareholder proposals requesting that the company submit its poison pill to a shareholder vote or redeem it UNLESS the company has: (1) A shareholder approved poison pill in place; or (2) The company has adopted a policy concerning the adoption of a pill in the future specifying that the board will only adopt a shareholder rights plan if either: ·Shareholders have approved the adoption of the plan; or ·The board, in exercising its fiduciary responsibilities, determines that it is in the best interest of shareholders under the circumstances to adopt a pill without the delay that would result from seeking stockholder approval (i.e., the “fiduciary out” provision). A poison pill adopted under this “fiduciary out” will be put to a shareholder ratification vote within 12 months of adoption or expire. If the pill is not approved by a majority of the votes cast on this issue, the plan will immediately terminate. Vote FOR shareholder proposals calling for poison pills to be put to a vote within a time period of less than one year after adoption. If the company has no non-shareholder approved poison pill in place and has adopted a D-6 policy with the provisions outlined above, vote AGAINST the proposal. If these conditions are not met, vote FOR the proposal, but with the caveat that a vote within 12 months would be considered sufficient. Vote CASE-by-CASE on management proposals on poison pill ratification, focusing on the features of the shareholder rights plan. Rights plans should contain the following attributes: ·No lower than a 20% trigger, flip-in or flip-over; ·A term of no more than three years; ·No dead-hand, slow-hand, no-hand or similar feature that limits the ability of a future board to redeem the pill; ·Shareholder redemption feature (qualifying offer clause); if the board refuses to redeem the pill 90 days after a qualifying offer is announced, 10 percent of the shares may call a special meeting or seek a written consent to vote on rescinding the pill. In addition, the rationale for adopting the pill should be thoroughly explained by the company. In examining the request for the pill, take into consideration the company’s existing governance structure, including: board independence, existing takeover defenses, and any problematic governance concerns. For management proposals to adopt a poison pill for the stated purpose of preserving a company’s net operating losses (“NOL pills”), the following factors should be considered: ·the trigger (NOL pills generally have a trigger slightly below 5%); ·the value of the NOLs; ·the term; ·shareholder protection mechanisms (sunset provision, causing expiration of the pill upon exhaustion or expiration of NOLs); and ·other factors that may be applicable. In addition, vote WITHHOLD/AGAINST the entire board of directors, (except new nominees, who should be considered on a CASE-by-CASE basis) if the board adopts or renews a poison pill without shareholder approval, does not commit to putting it to a shareholder vote within 12 months of adoption (or in the case of a newly public company, does not commit to put the pill to a shareholder vote within 12 months following the IPO), or reneges on a commitment to put the pill to a vote, and has not yet received a withhold recommendation for this issue. 5. Mergers and Corporate Restructurings Overall Approach For mergers and acquisitions, review and evaluate the merits and drawbacks of the proposed transaction, balancing various and sometimes countervailing factors including: · Valuation - Is the value to be received by the target shareholders (or paid by the acquirer) reasonable? While the fairness opinion may provide an initial starting point for assessing valuation reasonableness, emphasis is placed on the offer premium, market reaction and strategic rationale. · Market reaction - How has the market responded to the proposed deal? A negative market reaction should cause closer scrutiny of a deal. · Strategic rationale - Does the deal make sense strategically? From where is the value derived? Cost and revenue synergies should not be overly aggressive or optimistic, but reasonably achievable. Management should also have a favorable track record of successful integration of historical acquisitions. D-7 · Negotiations and process - Were the terms of the transaction negotiated at arm's-length? Was the process fair and equitable? A fair process helps to ensure the best price for shareholders. Significant negotiation "wins" can also signify the deal makers' competency. The comprehensiveness of the sales process (e.g., full auction, partial auction, no auction) can also affect shareholder value. · Conflicts of interest - Are insiders benefiting from the transaction disproportionately and inappropriately as compared to non-insider shareholders? As the result of potential conflicts, the directors and officers of the company may be more likely to vote to approve a merger than if they did not hold these interests. Consider whether these interests may have influenced these directors and officers to support or recommend the merger. The change-in-control figure presented in the "RMG Transaction Summary" section of this report is an aggregate figure that can in certain cases be a misleading indicator of the true value transfer from shareholders to insiders. Where such figure appears to be excessive, analyze the underlying assumptions to determine whether a potential conflict exists. · Governance - Will the combined company have a better or worse governance profile than the current governance profiles of the respective parties to the transaction? If the governance profile is to change for the worse, the burden is on the company to prove that other issues (such as valuation) outweigh any deterioration in governance. 6. State of Incorporation Reincorporation Proposals Evaluate management or shareholder proposals to change a company's state of incorporation on a CASE-BY­CASE basis, giving consideration to both financial and corporate governance concerns including the following: ·Reasons for reincorporation; · Comparison of company's governance practices and provisions prior to and following the reincorporation; and ·Comparison of corporation laws of original state and destination state Vote FOR reincorporation when the economic factors outweigh any neutral or negative governance changes. 7. Capital Structure Common Stock Authorization Vote CASE-BY-CASE on proposals to increase the number of shares of common stock authorized for issuance. Take into account company-specific factors which include, at a minimum, the following: ·Specific reasons/ rationale for the proposed increase; · The dilutive impact of the request as determined through an allowable cap generated by RiskMetrics’ quantitative model; · The board’s governance structure and practices; and · Risks to shareholders of not approving the request. Vote FOR proposals to approve increases beyond the allowable cap when a company's shares are in danger of being delisted or if a company's ability to continue to operate as a going concern is uncertain. Preferred Stock Vote CASE-BY-CASE on proposals to increase the number of shares of preferred stock authorized for issuance. Take into account company-specific factors which include, at a minimum, the following: ·Specific reasons/ rationale for the proposed increase; D-8 · The dilutive impact of the request as determined through an allowable cap generated by RiskMetrics’ quantitative model; · The board’s governance structure and practices; and · Risks to shareholders of not approving the request. Vote AGAINST proposals authorizing the creation of new classes of preferred stock with unspecified voting, conversion, dividend distribution, and other rights ("blank check" preferred stock). Vote FOR proposals to create "declawed" blank check preferred stock (stock that cannot be used as a takeover defense). Vote FOR proposals to authorize preferred stock in cases where the company specifies the voting, dividend, conversion, and other rights of such stock and the terms of the preferred stock appear reasonable. Vote AGAINST proposals to increase the number of blank check preferred stock authorized for issuance when no shares have been issued or reserved for a specific purpose. 8. Executive and Director Compensation Equity Compensation Plans Vote CASE-BY-CASE on equity-based compensation plans. Vote AGAINST the equity plan if any of the following factors apply: ·The total cost of the company’s equity plans is unreasonable; · The plan expressly permits the repricing of stock options/stock appreciation rights (SARs) without prior shareholder approval; · The CEO is a participant in the proposed equity-based compensation plan and there is a disconnect between CEO pay and the company’s performance where over 50 percent of the year-over-year increase is attributed to equity awards; · The company’s three year burn rate exceeds the greater of 2% and the mean plus one standard deviation of its industry group; · The plan provides for the acceleration of vesting of equity awards even though an actual change in control may not occur (e.g., upon shareholder approval of a transaction or the announcement of a tender offer); or ·The plan is a vehicle for poor pay practices. Poor Pay Practices Vote AGAINST or WITHHOLD from compensation committee members, CEO, and potentially the entire board, if the company has poor compensation practices. Vote AGAINST equity plans if the plan is a vehicle for poor compensation practices. The following practices, while not exhaustive, are examples of poor compensation practices that may warrant withhold vote recommendations: · Egregious employment contracts - Contracts containing multi-year guarantees for salary increases, bonuses and equity compensation; · Excessive perks/tax reimbursements: D-9 - Overly generous perquisites, which may include, but are not limited to the following: personal use of corporate aircraft, personal security system maintenance and/or installation, car allowances; - Reimbursement of income taxes on executive perquisites or other payments; - Perquisites for former executives, such as car allowances, personal use of corporate aircraft or other inappropriate arrangements; ·Abnormally large bonus payouts without justifiable performance linkage or proper disclosure - Performance metrics that are changed, canceled or replaced during the performance period without adequate explanation of the action and the link to performance; ·Egregious pension/SERP (supplemental executive retirement plan) payouts: -Inclusion of additional years of service not worked that result in significant payouts; - Inclusion of performance-based equity awards in the pension calculation; ·New CEO with overly generous new hire package: - Excessive “make whole” provisions; - Any of the poor pay practices listed in this policy; ·Excessive severance and/or change in control provisions: - Inclusion of excessive change in control or severance payments, especially those with a multiple in excess of 3X cash pay; - Payments upon an executive's termination in connection with performance failure; - Change in control payouts without loss of job or substantial diminution of job duties (single- triggered); - New or materially amended employment or severance agreements that provide for modified single triggers, under which an executive may voluntarily leave for any reason and still receive the change-in-control severance package; -Liberal change in control definition in individual contracts or equity plans which could result in payments to executives without an actual change in control occurring; - New or materially amended employment or severance agreements that provide for an excise ·tax gross-up. Modified gross-ups would be treated in the same manner as full gross-ups; - Perquisites for former executives such as car allowances, personal use of corporate aircraft or other inappropriate arrangements; ·Dividends or dividend equivalents paid on unvested performance shares or units; ·Poor disclosure practices: -Unclear explanation of how the CEO is involved in the pay setting process; -Retrospective performance targets and methodology not discussed; -Methodology for benchmarking practices and/or peer group not disclosed and explained; ·Internal Pay Disparity: D-10 -Excessive differential between CEO total pay and that of next highest paid named executive officer (NEO); -Options backdating (covered in a separate policy); -Other excessive compensation payouts or poor pay practices at the company. Other Compensation Proposals and Policies Advisory Vote on Executive Compensation (Say-on-Pay) Management Proposals Vote CASE-BY-CASE on management proposals for an advisory vote on executive compensation. Vote AGAINST these resolutions in cases where boards have failed to demonstrate good stewardship of investors’ interests regarding executive compensation practices. For U.S. companies, consider the following factors in the context of each company’s specific circumstances and the board’s disclosed rationale for its practices: Relative Considerations: · Assessment of performance metrics relative to business strategy, as discussed and explained in the CD&A; · Evaluation of peer groups used to set target pay or award opportunities; · Alignment of company performance and executive pay trends over time (e.g., performance down: pay down); ·Assessment of disparity between total pay of the CEO and other Named Executive Officers (NEOs). Design Considerations: ·Balance of fixed versus performance-driven pay; · Assessment of excessive practices with respect to perks, severance packages, supplemental executive pension plans, and burn rates. Communication Considerations: · Evaluation of information and board rationale provided in CD&A about how compensation is determined (e.g., why certain elements and pay targets are used, and specific incentive plan goals, especially retrospective goals); · Assessment of board’s responsiveness to investor input and engagement on compensation issues (e.g., in responding to majority-supported shareholder proposals on executive pay topics). Employee Stock Purchase Plans Non-Qualified Plans Vote CASE-by-CASE on nonqualified employee stock purchase plans. Vote FOR nonqualified employee stock purchase plans with all the following features: · Broad-based participation (i.e., all employees of the company with the exclusion of individuals with 5 percent or more of beneficial ownership of the company); · Limits on employee contribution, which may be a fixed dollar amount or expressed as a percent of base salary; · Company matching contribution up to 25 percent of employee’s contribution, which is effectively a discount of 20 percent from market value; · No discount on the stock price on the date of purchase since there is a company matching contribution. D-11 Vote AGAINST nonqualified employee stock purchase plans when any of the plan features do not meet the above criteria. If the company matching contribution exceeds 25 percent of employee’s contribution, evaluate the cost of the plan against its allowable cap. Option Exchange Programs/Repricing Options Vote CASE-by-CASE on management proposals seeking approval to exchange/reprice options, taking into consideration: · Historic trading patternsthe stock price should not be so volatile that the options are likely to be back “in-the-money” over the near term; · Rationale for the re-pricingwas the stock price decline beyond management's control? · Is this a value-for-value exchange? · Are surrendered stock options added back to the plan reserve? · Option vestingdoes the new option vest immediately or is there a black-out period? · Term of the optionthe term should remain the same as that of the replaced option; · Exercise priceshould be set at fair market or a premium to market; · Participantsexecutive officers and directors should be excluded. If the surrendered options are added back to the equity plans for re-issuance, then also take into consideration the company’s total cost of equity plans and its three-year average burn rate. In addition to the above considerations, evaluate the intent, rationale, and timing of the repricing proposal. The proposal should clearly articulate why the board is choosing to conduct an exchange program at this point in time. Repricing underwater options after a recent precipitous drop in the company’s stock price demonstrates poor timing. Repricing after a recent decline in stock price triggers additional scrutiny and a potential AGAINST vote on the proposal. At a minimum, the decline should not have happened within the past year. Also, consider the terms of the surrendered options, such as the grant date, exercise price and vesting schedule. Grant dates of surrendered options should be far enough back (two to three years) so as not to suggest that repricings are being done to take advantage of short-term downward price movements. Similarly, the exercise price of surrendered options should be above the 52-week high for the stock price. Vote FOR shareholder proposals to put option repricings to a shareholder vote. Other Shareholder Proposals on Compensation Advisory Vote on Executive Compensation (Say-on-Pay) Generally, vote FOR shareholder proposals that call for non-binding shareholder ratification of the compensation of the Named Executive Officers and the accompanying narrative disclosure of material factors provided to understand the Summary Compensation Table. Golden Coffins/Executive Death Benefits Generally vote FOR proposals calling on companies to adopt a policy of obtaining shareholder approval for any future agreements and corporate policies that could oblige the company to make payments or awards following the death of a senior executive in the form of unearned salary or bonuses, accelerated vesting or the continuation in force of unvested equity grants, perquisites and other payments or awards made in lieu of compensation. This would not apply to any benefit programs or equity plan proposals for which the broad- based employee population is eligible. D-12 Share Buyback Holding Periods Generally vote AGAINST shareholder proposals prohibiting executives from selling shares of company stock during periods in which the company has announced that it may or will be repurchasing shares of its stock. Vote FOR the proposal when there is a pattern of abuse by executives exercising options or selling shares during periods of share buybacks. Stock Ownership or Holding Period Guidelines Generally vote AGAINST shareholder proposals that mandate a minimum amount of stock that directors must own in order to qualify as a director or to remain on the board. While RMG favors stock ownership on the part of directors, the company should determine the appropriate ownership requirement. Vote on a CASE-BY-CASE on shareholder proposals asking companies to adopt policies requiring Named Executive Officers to retain 75% of the shares acquired through compensation plans while employed and/or for two years following the termination of their employment, and to report to shareholders regarding this policy. The following factors will be taken into account: · Whether the company has any holding period, retention ratio, or officer ownership requirements in place. These should consist of: -Rigorous stock ownership guidelines, or -A holding period requirement coupled with a significant long-term ownership requirement, or -A meaningful retention ratio, · Actual officer stock ownership and the degree to which it meets or exceeds the proponent’s suggested holding period/retention ratio or the company’s own stock ownership or retention requirements. · Problematic pay practices, current and past, which may promote a short-term versus a long-term focus. Tax Gross-Up Proposals Generally vote FOR proposals asking companies to adopt a policy of not providing tax gross-up payments to executives, except where gross-ups are provided pursuant to a plan, policy, or arrangement applicable to management employees of the company, such as a relocation or expatriate tax equalization policy. 9. Corporate Social Responsibility (CSR) Issues Overall Approach When evaluating social and environmental shareholder proposals, RMG considers the following factors: ·Whether adoption of the proposal is likely to enhance or protect shareholder value; · Whether the information requested concerns business issues that relate to a meaningful percentage of the company's business as measured by sales, assets, and earnings; · The degree to which the company's stated position on the issues raised in the proposal could affect its reputation or sales, or leave it vulnerable to a boycott or selective purchasing; · Whether the issues presented are more appropriately/effectively dealt with through governmental or company-specific action; · Whether the company has already responded in some appropriate manner to the request embodied in the proposal; · Whether the company's analysis and voting recommendation to shareholders are persuasive; D-13 · What other companies have done in response to the issue addressed in the proposal; · Whether the proposal itself is well framed and the cost of preparing the report is reasonable; · Whether implementation of the proposal’s request would achieve the proposal’s objectives; · Whether the subject of the proposal is best left to the discretion of the board; · Whether the requested information is available to shareholders either from the company or from a publicly available source; and · Whether providing this information would reveal proprietary or confidential information that would place the company at a competitive disadvantage. Genetically Modified Ingredients Generally vote AGAINST proposals asking suppliers, genetic research companies, restaurants and food retail companies to voluntarily label genetically engineered (GE) ingredients in their products and/or eliminate GE ingredients. The cost of labeling and/or phasing out the use of GE ingredients may not be commensurate with the benefits to shareholders and is an issue better left to regulators. Vote CASE-BY-CASE on proposals asking for a report on the feasibility of labeling products containing GE ingredients taking into account: ·The company's business and the proportion of it affected by the resolution; · The quality of the company’s disclosure on GE product labeling, related voluntary initiatives, and how this disclosure compares with industry peer disclosure; and · Company’s current disclosure on the feasibility of GE product labeling, including information on the related costs. Generally vote AGAINST proposals seeking a report on the social, health, and environmental effects of genetically modified organisms (GMOs). Studies of this sort are better undertaken by regulators and the scientific community. Generally vote AGAINST proposals to completely phase out GE ingredients from the company's products or proposals asking for reports outlining the steps necessary to eliminate GE ingredients from the company’s products. Such resolutions presuppose that there are proven health risks to GE ingredients (an issue better left to regulators) that may outweigh the economic benefits derived from biotechnology. Pharmaceutical Pricing, Access to Medicines, and Product Reimportation Generally vote AGAINST proposals requesting that companies implement specific price restraints on pharmaceutical products unless the company fails to adhere to legislative guidelines or industry norms in its product pricing. Vote CASE-BY-CASE on proposals requesting that the company report on their product pricing policies or their access to medicine policies, considering: ·The nature of the company’s business and the potential for reputational and market risk exposure; ·The existing disclosure of relevant policies; ·Deviation from established industry norms; · The company’s existing, relevant initiatives to provide research and/or products to disadvantaged consumers; · Whether the proposal focuses on specific products or geographic regions; and · The potential cost and scope of the requested report. D-14 Generally vote FOR proposals requesting that companies report on the financial and legal impact of their prescription drug reimportation policies unless such information is already publicly disclosed. Generally vote AGAINST proposals requesting that companies adopt specific policies to encourage or constrain prescription drug reimportation. Such matters are more appropriately the province of legislative activity and may place the company at a competitive disadvantage relative to its peers. Gender Identity, Sexual Orientation, and Domestic Partner Benefits Generally vote FOR proposals seeking to amend a company’s EEO statement or diversity policies to prohibit discrimination based on sexual orientation and/or gender identity, unless the change would result in excessive costs for the company. Generally vote AGAINST proposals to extend company benefits to, or eliminate benefits from domestic partners. Decisions regarding benefits should be left to the discretion of the company. Climate Change Generally vote FOR resolutions requesting that a company disclose information on the impact of climate change on the company’s operations and investments considering whether: · The company already provides current, publicly-available information on the impacts that climate change may have on the company as well as associated company policies and procedures to address related risks and/or opportunities; · The company’s level of disclosure is at least comparable to that of industry peers; and · There are no significant, controversies, fines, penalties, or litigation associated with the company’s environmental performance. Lobbying Expenditures/Initiatives Vote CASE-BY-CASE on proposals requesting information on a company’s lobbying initiatives, considering: ·Significant controversies, fines, or litigation surrounding a company’s public policy activities, ·The company’s current level of disclosure on lobbying strategy, and ·The impact that the policy issue may have on the company’s business operations. Political Contributions and Trade Association Spending Generally vote AGAINST proposals asking the company to affirm political nonpartisanship in the workplace so long as: · There are no recent, significant controversies, fines or litigation regarding the company’s political contributions or trade association spending; and · The company has procedures in place to ensure that employee contributions to company-sponsored political action committees (PACs) are strictly voluntary and prohibits coercion. Vote AGAINST proposals to publish in newspapers and public media the company's political contributions. Such publications could present significant cost to the company without providing commensurate value to shareholders. Vote CASE-BY-CASE on proposals to improve the disclosure of a company's political contributions and trade association spending, considering: · Recent significant controversy or litigation related to the company’s political contributions or governmental affairs; and D-15 · The public availability of a company policy on political contributions and trade association spending including information on the types of organizations supported, the business rationale for supporting these organizations, and the oversight and compliance procedures related to such expenditures of corporate assets. Vote AGAINST proposals barring the company from making political contributions. Businesses are affected by legislation at the federal, state, and local level and barring political contributions can put the company at a competitive disadvantage. Vote AGAINST proposals asking for a list of company executives, directors, consultants, legal counsels, lobbyists, or investment bankers that have prior government service and whether such service had a bearing on the business of the company. Such a list would be burdensome to prepare without providing any meaningful information to shareholders. Labor and Human Rights Standards Generally vote FOR proposals requesting a report on company or company supplier labor and/or human rights standards and policies unless such information is already publicly disclosed. Vote CASE-BY-CASE on proposals to implement company or company supplier labor and/or human rights standards and policies, considering: ·The degree to which existing relevant policies and practices are disclosed; ·Whether or not existing relevant policies are consistent with internationally recognized standards; ·Whether company facilities and those of its suppliers are monitored and how; ·Company participation in fair labor organizations or other internationally recognized human rights initiatives; ·Scope and nature of business conducted in markets known to have higher risk of workplace labor/human rights abuse; ·Recent, significant company controversies, fines, or litigation regarding human rights at the company or its suppliers; ·The scope of the request; and ·Deviation from industry sector peer company standards and practices. Sustainability Reporting Generally vote FOR proposals requesting the company to report on its policies, initiatives, and oversight mechanisms related to social, economic, and environmental sustainability, unless: ·The company already discloses similar information through existing reports or policies such as an Environment, Health, and Safety (EHS) report; a comprehensive Code of Corporate Conduct; and/or a Diversity Report; or ·The company has formally committed to the implementation of a reporting program based on Global Reporting Initiative (GRI) guidelines or a similar standard within a specified time frame D-16 PART C OTHER INFORMATION ITEM 28. EXHIBITS (a) Trust Instrument of Registrant as amended and restated on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (a) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (b) By-Laws of Registrant as amended on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (b) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (c) See Sections 2.04 and 2.07 of the Trust Instrument as filed as Exhibit (a). (d) Investment Advisory Agreement between Registrant and H.M. Payson& Co. (Exhibit incorporated by reference as filed as Exhibit (5)(a)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). Investment Advisory Agreement between Registrant and Beck, Mack & Oliver LLC dated April 10, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(2) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Investment Advisory Agreement between Registrant and Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (5)(h)in post-effective amendment No.63 via EDGAR on June8, 1998, accession number 0001004402-98-000339). Investment Advisory Agreement between Registrant and D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No.99 via EDGAR on July31, 2001, accession number 0001004402-01-500152). Management Agreement between Registrant and King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(13) in post-effective amendment No.104 via EDGAR on October30, 2001, accession number 0001004402-01-500264). Investment Advisory Agreement between Registrant and AH Lisanti Capital Growth, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(15) in post-effective amendment No.188 via EDGAR on February24, 2006, accession number 0001275125-06-000062). Amended and Restated Management Agreement between Registrant and Auxier AssetManagement LLC (Exhibit incorporated by reference as filed as Exhibit (d)(7) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). Investment Advisory Agreement between Registrant and Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(21) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreements between Absolute Investment Advisers, LLC and certain sub-advisers to Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(22) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreement between Absolute Investment Advisers LLC and Semaphore Management LLC dated March 12, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(10) in post-effective amendment No.250 via EDGAR on June 1, 2009, accession number 0000315774-09-000026). Amended and restated Investment Advisory Agreement between Registrant and Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No. 258 via EDGAR on September 28, 2009, accession number 0000315774-09-000096). Investment Advisory Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.193 via EDGAR on April28, 2006, accession number 0001193125-06-093182). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and Mohican Financial Management, LLC, regarding Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.217 via EDGAR on September28, 2007, accession number 0001193125-07-210050). Sub-Advisory Agreement between Absolute Investment Adviser, LLC and Kovitz Investment Group, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No.203 via EDGAR on February28, 2007, accession number 0001193125-07-042714). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and ClearStream Investments, LLC(f/k/a GMB Capital Management, LLC) (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No.220 via EDGAR on October31, 2007, accession number 0001193125-07-231202). Investment Advisory Agreement between Registrant and Spears Abacus Advisors LLC regarding The BeeHive Fund (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No.239 via EDGAR on September 29, 2008, accession number 0001193125-08-203258). Investment Advisory Agreement between Registrant and Absolute Investment Advisers LLC dated September 30, 2008 with respect to Absolute Opportunities Fund (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No. 242 via EDGAR in October 15, 2008, accession number 0001193125-08-211081). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Green Eagle Capital LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Kingstown Capital Management L.P. (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Madden Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Investment Advisory Agreement between Registrant and Waterville Capital, LLC(Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 262 via EDGAR on October 30, 2009, accession number 0000315774-09-000151). Advisory Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) ) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Investment Advisory Agreement between Registrant and UtendahlCapital Management, LP regarding UCM Government Floating NAV Fund, UCM Credit Floating NAV Fund and UCM Floating NAV Fund (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Subadvisory Agreement betweenUtendahlCapital Management, LP and Pacific Investment Management Company LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Subadvisory Agreement between Absolute Investment Advisers, LLC and MetWest Asset Management, LLC(Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 280 via EDGAR on April 30, 2010, accession number0000315774-10-000134). Investment Advisory Agreement between Registrant and MAI Wealth Advisors, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No 292 via EDGAR on August 31, 2010, accession number 0000315774-10-000277). Form of Investment Advisory Agreement between Registrant and ICICI Securities Holdings Inc. [D/B/A ICICI Investment Advisors] (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 294 via EDGAR on October 5, 2010, accession number 0000898432-10-001311). Investment Advisory Agreement between Registrant and UCM Partners, L.P. regarding UCM Short Duration Fund (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 298 via EDGAR onDecember 6, 2010, accession number 0000315774-10-000348 ). (e) Form of Selected Dealer Agreement between Foreside Fund Services, LLC and securities brokers (Exhibit incorporated by reference as filed as Exhibit (e)(1) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Distribution Agreement between Registrant and Foreside Fund Services, LLC dated March 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (e)(2) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). (2)(A) Amended Appendix to Distribution Agreement between Registrant and Foreside Fund Services, LLC (Exhibit incorporated by reference as filed as Exhibit (e)(2)(A) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (f) None. (g) Global Custodial Services Agreement between Forum Funds and Citibank, N.A. (Exhibit incorporated by reference as filed as Exhibit (g)(4) in post-effective amendment No.176 via EDGAR on July29, 2005, accession number 0001275125-05-000362). Custodian Agreement between Registrant and Union Bank, N.A., dated July 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (g)(3) in post-effective amendment No.256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). (h) Accounting, Administration and Transfer Agency Services Agreement between Registrant and Citibank, N.A. dated April20, 2007 (Exhibit incorporated by reference as filed as Exhibit (h)(1) in post-effective amendment No.220 Via EDGAR on October31, 2007, accession number 0001193125-07-231202). Shareholder Service Plan of Registrant dated March18, 1998 and amended February 12, 2009 and Form of Shareholder Service Agreement relating to Polaris Global Value Fund (Exhibit incorporated by reference as filed Exhibit (h)(2) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Shareholder Service Plan of Registrant dated November24, 2003 and amended February 12, 2009 relating to Adams Harkness Small Cap Growth Fund (Exhibit incorporated by reference as filed as Exhibit (h)(3) in post-effective amendment No. 247 via EDGAR on February 17, 2009, accession number 0001193125-09-031402). Contractual Expense Limitation Agreement between Registrant and King Investment Advisors, Inc. regarding Fountainhead Special Value Fund dated February23, 2009 (Exhibit incorporated by reference as filed as Exhibit (h)(6) in post-effective amendment No. 248 via EDGAR on February 26, 2009, accession number 0001193125-09-039031). Expense Limitation Agreement between Registrant and D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (h)(5) in post-effective amendment No. via EDGAR on October 28, 2010, accession number 297 0000315774-10-000313). Expense Limitation Agreement between Registrant and Auxier Asset Management LLC regarding Auxier Focus Fund(Exhibit incorporated by reference as filed as Exhibit (h)(6) in post-effective amendment No. 295 via EDGAR on October 28, 2010, accession number0000315774-10-000309). Compliance Services Agreement between Registrant and Atlantic Fund Administration, LLC (Exhibit incorporated by reference as Exhibit (h)(13) in post effective amendment No. 235 via EDGAR on July25, 2008, accession number 0001193125-08-158164). ( 8 ) Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC (Exhibit incorporated by reference as filed as Exhibit (h)(9) in post-effective amendment No. 287 via EDGAR on July 29, 2010, accession number0000315774-10-000214). Expense Limitation Agreement between Registrant and Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (h)(12) in post-effective amendment No. 278 via EDGAR on April 30, 2010, accession number 0000315774-10-000123). ( 10 ) Expense Limitation Agreement between Registrant and Absolute Investment Advisers LLC regarding the Absolute Opportunities Fund (Exhibit incorporated by reference as filed as Exhibit (h)(13) in post-effective amendment No. 288 via EDGAR on July 29, 2010, accession number 0000315774-10-000215). ( 11 ) Expense Limitation Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(21) in post-effective amendment No. 268 via EDGAR on August 27, 2010, (accession number 0000315774-10-000260). ( 12 ) Expense Limitation Agreement s between Registrant and Waterville Capital, LLC are filed herewith . ( 13 ) Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC (Exhibit incorporated by reference as filed as Exhibit (h)(20) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). ( 14 ) Expense Limitation Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). ( 15 ) Expense Limitation Agreementbetween Registrant and Utendahl Capital Management, LP regarding the UCM Floating NAV Fund,UCMCredit Floating NAV Fund and UCMGovernment Floating NAV Fund (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). ( 16 ) Expense Limitation Agreementbetween Registrant and MAI Wealth Advisors, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(20) in post-effective amendment No 292 via EDGAR on August 31, 2010, accession number 0000315774-10-000277). ( 17 ) Form of Expense Limitation Agreement between Registrant and ICICISecurities Holdings Inc. [D/B/A ICICI Investment Advisors](Exhibit incorporated by reference as filed as Exhibit (h)(19) in post-effective amendment No. 294 via EDGAR on October 5, 2010, accession number 0000898432-10-001311). ( 18 ) Support for Advisory and Other Services Agreement between ICICI Securities Holdings Inc. [D/B/A ICICI Investment Advisors] and ICICI Prudential Asset Management Company Ltd. ](Exhibit incorporated by reference as filed as Exhibit (h)(19) in post-effective amendment No. 294 via EDGAR on October 5, 2010, accession number 0000898432-10-001311). ( 19 ) Expense Limitation Agreementbetween Registrantand UCM Partner, L.P., regarding UCM Short Duration Fund (Exhibit incorporated by reference as filed as Exhibit (h)(21) in post-effective amendment No. 298 via EDGAR on December 6, 2010, accession number 000315774-10-000348) . (i) Opinion and consent of Counsel is filed herewith . (j) Consent of BBD, LLP, is filed herewith. (k) None. (l) Investment Representation letter of Reich& Tang, Inc. as original purchaser of shares of Registrant (Exhibit incorporated by reference as filed asExhibit (13)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). (m) Rule 12b-1 Plan dated February 17, 2006 adopted by Forum Funds for Absolute Strategies Fund, Auxier Focus Fund, Dividend Plus Income Fund , Golden Large Cap Core Fund, Golden Small Cap Core Fund, Lou Holland Growth Fund, Merk Hard Currency Fund, Merk Asian Currency Fund, The BeeHive Fund and Waterville Large Cap Value Fund is filed herewith . (n) Amended and restated Rule 18f-3 Plan dated September 9, 2010 adopted by Registrant for Absolute Strategies Fund, Auxier Focus Fund, Dividend Plus Income Fund , Golden Large CapCore Fund, Golden Small Cap CoreFund, Lou Holland Growth Fund, Merk Hard Currency Fundand Merk Asian CurrencyFund, Merk Absolute Return Currency Fund and Waterville Large Cap Value Fund is filed herewith . (p) Code of Ethics adopted by Registrant as amended (Exhibit incorporated by reference as filed as Exhibit (p)(1)in post-effective amendment No. 285 via EDGAR on July 20, 2010, accession number 0000315774-10-000203). Code of Ethics adopted by H.M. Payson & Co (Exhibit incorporated by reference as filed as Exhibit (p)(3) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Beck, Mack & Oliver (Exhibit incorporated by reference as filed as Exhibit (p)(4) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(5) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(6) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(7) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by AH Lisanti Capital Growth, (Exhibit incorporated by reference as filed as Exhibit (p)(9) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Auxier Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(11) in post-effective amendment No. 276 via EDGAR ion March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(9)in post-effective amendment No. 285 via EDGAR on July 20, 2010, accession number 0000315774-10-000203). Code of Ethics adopted by Aronson+Johnson+Ortiz, LP (Exhibit incorporated by reference as filed as Exhibit (p)(13) in post-effective amendment No. 253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Bernzott Capital Advisors (Exhibit incorporated by reference as filed as Exhibit (p)(14) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Contravisory Investment Management Corp. (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Horizon Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(16) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Kinetics Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(17) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by MetWest Asset Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 264 via EDGAR on September 21, 2010, accession number 0000315774-10-000292). Code of Ethics adopted by SSI Investment Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No.169 via EDGAR on April 28, 2005, accession number 0001275125-05-000215). Code of Ethics adopted by Semaphore Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(20) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Yacktman Asset Management Co. (Exhibit incorporated by reference as filed as Exhibit (p)(21) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(22) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(24) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Foreside Fund Services (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No.253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Mohican Financial Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315744-10-000095). Code of Ethics adopted by Kovitz Financial Group, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(27) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by ClearStream Investments , LLC(Exhibit incorporated by reference as filed as Exhibit (p)(28) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (p)(29) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Green Eagle Capital LLC (Exhibit is incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 241 via EDGARon October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Kingstown Capital Partners LLC (Exhibit is incorporated by reference as Exhibit (p)(37) in post-effective amendment No. 241 via EDGAR on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Madden Asset Management (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 264 via EDGAR on September 21, 2010, accession number 0000315774-10-000292) Code of Ethics adopted by Twin Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 249 via EDGAR on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Holland Capital LLC (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No. 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Code of Ethics adopted by Waterville Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 272 via EDGAR on February 26, 2010, accession number 0000315774-10-000052). Code of Ethics adopted by Utendahl Capital Management, LP (Exhibit incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Pacific Investment Management Company LLC (Exhibit incorporated by reference as Exhibit (p)(37) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by MAI Wealth Advisors, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No 292 via EDGAR on August 31, 2010, accession number 0000315774-10-000277). Other Exhibits: (A) Powers of Attorney for John Y. Keffer, James C. Cheng, Costas Azariadis and J. Michael Parish, Trustees of Registrant (Exhibit incorporated byreference as filed as Other Exhibits (A) in post-effective amendment No. 232 via EDGAR on June 6, 2008 accession number 0001193125-08-129746). ITEM 29. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH REGISTRANT None. ITEM 30. INDEMNIFICATION In accordance with Section3803 of the Delaware Business Trust Act, Section10.02 of Registrant’s Trust Instrument provides as follows: “10.02. INDEMNIFICATION (a) Subject to the exceptions and limitations contained in Section (b)below: (i) Every Person who is, or has been, a Trustee or officer of the Trust (hereinafter referred to as a “Covered Person”) shall be indemnified by the Trust to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of being or having been a Trustee or officer and against amounts paid or incurred by him in the settlement thereof); (ii) The words “claim,” “action,” “suit,” or “proceeding” shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened while in office or thereafter, and the words “liability” and “expenses” shall include, without limitation, attorneys’ fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b) No indemnification shall be provided hereunder to a Covered Person: (i) Who shall have been adjudicated by a court or body before which the proceeding was brought (A)to be liable to the Trust or its Holders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Covered Person’s office or (B)not to have acted in good faith in the reasonable belief that Covered Person’s action was in the best interest of the Trust; or (ii) In the event of a settlement, unless there has been a determination that such Trustee or officer did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Trustee’s or officer’s office, (A) By the court or other body approving the settlement; (B) By at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry); (C) By written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry); provided, however, that any Holder may, by appropriate legal proceedings, challenge any such determination by the Trustees or by independent counsel. (c) The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, shall continue as to a person who has ceased to be a Covered Person and shall inure to the benefit of the heirs, executors and administrators of such a person. Nothing contained herein shall affect any rights to indemnification to which Trust personnel, other than Covered Persons, and other persons may be entitled by contract or otherwise under law. (d) Expenses in connection with the preparation and presentation of a defense to any claim, action, suit or proceeding of the character described in paragraph (a)of this Section5.2 may be paid by the Trust or Series from time to time prior to final disposition thereof upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or Series if it is ultimately determined that he is not entitled to indemnification under this Section5.2; provided, however, that either (a)such Covered Person shall have provided appropriate security for such undertaking, (b)the Trust is insured against losses arising out of any such advance payments or (c)either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a trial-type inquiry or full investigation), that there is reason to believe that such Covered Person will be found entitled to indemnification under this Section5.2. (e) Conditional advancing of indemnification monies under this Section5.2 for actions based upon the 1940 Act may be made only on the following conditions: (i)the advances must be limited to amounts used, or to be used, for the preparation or presentation of a defense to the action, including costs connected with the preparation of a settlement; (ii)advances may be made only upon receipt of a written promise by, or on behalf of, the recipient to repay that amount of the advance which exceeds that amount which it is ultimately determined that he is entitled to receive from the Trust by reason of indemnification; and (iii)(a)such promise must be secured by a surety bond, other suitable insurance or an equivalent form of security which assures that any repayments may be obtained by the Trust without delay or litigation, which bond, insurance or other form of security must be provided by the recipient of the advance, or (b)a majority of a quorum of the Trust’s disinterested, non-party Trustees, or an independent legal counsel in a written opinion, shall determine, based upon a review of readily available facts, that the recipient of the advance ultimately will be found entitled to indemnification. (f) In case any Holder or former Holder of any Series shall be held to be personally liable solely by reason of the Holder or former Holder being or having been a Holder of that Series and not because of the Holder or former Holder acts or omissions or for some other reason, the Holder or former Holder (or the Holder or former Holder’s heirs, executors, administrators or other legal representatives, or, in the case of a corporation or other entity, its corporate or other general successor) shall be entitled out of the assets belonging to the applicable Series to be held harmless from and indemnified against all loss and expense arising from such liability. The Trust, on behalf of the affected Series, shall, upon request by the Holder, assume the defense of any claim made against the Holder for any act or obligation of the Series and satisfy any judgment thereon from the assets of the Series.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreement between the Trust and MAI Investment Advisors, LLC includes language similar to the following: “SECTION 3. STANDARD OF CARE. (a) The Trust shall expect, and the Adviser shall give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable for error of judgment or mistake of law or for any loss incurred by the Trust or any Fund in connection with matters to which this Agreement relates, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its duties hereunder, or by reason of reckless disregard of its obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Auxier Asset Management, LLC, H.M. Payson& Co.; and King Investment Advisors, Inc. include language similar to the following: “SECTION 4. STANDARD OF CARE. We shall expect of you, and you will give us the benefit of, your best judgment and efforts in rendering these services to us, and we agree as an inducement to your undertaking these services that you shall not be liable hereunder for any mistake of judgment or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, you against any liability to us or to our security holders to which you would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of your duties hereunder, or by reason of your reckless disregard of your obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Absolute Investment Advisers, LLC; AH Lisanti Capital Growth, LLC;D.F. Dent and Company, Inc.; Golden Capital Management, LLC; Merk Investments, LLC; Polaris Capital Management, Inc.; Grisanti Brown & Partners, LLC; provide similarly as follows: “SECTION 5. STANDARD OF CARE. (a)The Trust shall expect of the Adviser, and the Adviser will give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable hereunder for error of judgment or mistake of law or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, the Adviser against any liability to the Trust or to the Trust’s security holders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of the Adviser’s duties hereunder, or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. (b)The Adviser shall not be responsible or liable for any failure or delay in performance of its obligations under this Agreement arising out of or caused, directly or indirectly, by circumstances beyond its reasonable control including, without limitation, acts of civil or military authority, national emergencies, labor difficulties (other than those related to the Adviser’s employees), fire, mechanical breakdowns, flood or catastrophe, acts of God, insurrection, war, riots or failure of the mails, transportation, communication or power supply.” With respect to indemnification of the underwriter of the Trust, Section8 of the Distribution Agreement provides: “(a) The Trust will indemnify, defend and hold the Distributor, its employees, agents, directors and officers and any person who controls the Distributor within the meaning of section 15 of the Securities Act or section 20 of the 1934 Act (“Distributor Indemnitees”) free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith) which any Distributor Indemnitee may incur, under the Securities Act, or under common law or otherwise, arising out of or based upon (i)the bad faith, willful misfeasance or gross negligence of the Trust in connection with the subject matter of this Agreement; (ii) any material breach by the Trust of its representations an warranties under this Agreement; (iii) any alleged untrue statement of a material fact contained in the Registration Statement or the Prospectuses or arising out of or based upon any alleged omission to state a material fact required to be stated in any one thereof or necessary to make the statements in any one thereof not misleading, unless such statement or omission was made in reliance upon, and in conformity with, information furnished in writing to the Trust in connection with the preparation of the Registration Statement or exhibits to the Registration Statement by or on behalf of the Distributor (“Distributor Claims”). After receipt of the Distributor’s notice of termination under Section 13(e), the Trust shall indemnify and hold each Distributor Indemnitee free and harmless from and against any Distributor Claim; provided, that the term Distributor Claim for purposes of this sentence shall mean any Distributor Claim related to the matters for which the Distributor has requested amendment to the Registration Statement and for which the Trust has not filed a Required Amendment, regardless of with respect to such matters whether any statement in or omission from the Registration Statement was made in reliance upon, or in conformity with, information furnished to the Trust by or on behalf of the Distributor. (b) The Trust may assume the defense of any suit brought to enforce any Distributor Claim and may retain counsel of good standing chosen by the Trust and approved by the Distributor, which approval shall not be withheld unreasonably. The Trust shall advise the Distributor that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Trust assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Trust does not assume the defense of any such suit, or if Distributor does not approve of counsel chosen by the Trust or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Trust, the Trust will reimburse any Distributor Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Distributor Indemnitee shall not settle or confess any claim without the prior written consent of the Trust, which consent shall not be unreasonably withheld or delayed. (c) The Distributor will indemnify, defend and hold the Trust and its several officers and trustees (collectively, the “Trust Indemnitees”), free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith), but only to the extent that such claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses result from, arise out of or are based upon: (i) any alleged untrue statement of a material fact contained in the Registration Statement or Prospectus or any alleged omission of a material fact required to be stated or necessary to make the statements therein not misleading, if such statement or omission was made in reliance upon, and in conformity with, information furnished to the Trust in writing in connection with the preparation of the Registration Statement or Prospectus by or on behalf of the Distributor; or (ii) any act of, or omission by, the Distributor or its sales representatives that does not conform to the standard of care set forth in Section7 of this Agreement (“Trust Claims”). (d) The Distributor may assume the defense of any suit brought to enforce any Trust Claim and may retain counsel of good standing chosen by the Distributor and approved by the Trust, which approval shall not be withheld unreasonably. The Distributor shall advise the Trust that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Distributor assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Distributor does not assume the defense of any such suit, or if the Trust does not approve of counsel chosen by the Distributor or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Distributor, the Distributor will reimburse any Trust Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Trust Indemnitee shall not settle or confess any claim without the prior written consent of the Distributor, which consent shall not be unreasonably withheld or delayed. (e) The Trust’s and the Distributor’s obligations to provide indemnification under this Section is conditioned upon the Trust or the Distributor receiving notice of any action brought against a Distributor Indemnitee or Trust Indemnitee, respectively, by the person against whom such action is brought within twenty (20)days after the summons or other first legal process is served. Such notice shall refer to the person or persons against whom the action is brought. The failure to provide such notice shall not relieve the party entitled to such notice of any liability that it may have to any Distributor Indemnitee or Trust Indemnitee except to the extent that the ability of the party entitled to such notice to defend such action has been materially adversely affected by the failure to provide notice. (f) The provisions of this Section and the parties’ representations and warranties in this Agreement shall remain operative and in full force and effect regardless of any investigation made by or on behalf of any Distributor Indemnitee or Trust Indemnitee and shall survive the sale and redemption of any Shares made pursuant to subscriptions obtained by the Distributor. The indemnification provisions of this Section will inure exclusively to the benefit of each person that may be a Distributor Indemnitee or Trust Indemnitee at any time and their respective successors and assigns (it being intended that such persons be deemed to be third party beneficiaries under this Agreement). (g) Each party agrees promptly to notify the other party of the commencement of any litigation or proceeding of which it becomes aware arising out of or in any way connected with the issuance or sale of Shares. (h) Nothing contained herein shall require the Trust to take any action contrary to any provision of its Organic Documents or any applicable statute or regulation or shall require the Distributor to take any action contrary to any provision of its Articles of Incorporation or Bylaws or any applicable statute or regulation; provided, however, that neither the Trust nor the Distributor may amend their Organic Documents or Articles of Incorporation and Bylaws, respectively, in any manner that would result in a violation of a representation or warranty made in this Agreement. (i) Nothing contained in this section shall be construed to protect the Distributor against any liability to the Trust or its security holders to which the Distributor would otherwise be subject by reason of its failure to satisfy the standard of care set forth in Section7 of this Agreement.” ITEM 31. BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER (a) AH Lisanti Capital Growth, LLC The following chart reflects the directors and officers of AH Lisanti Capital Growth, LLCincluding their business connections, which are of a substantial nature. The address of AH Lisanti Capital Growth, LLC is 623 5th Avenue, New York, NY 10022 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mary Lisanti President, Managing Member AH Lisanti Capital Growth, LLC Jeffery Bernstein Senior Vice President AH Lisanti Capital Growth, LLC Karl Dimlich Senior Vice President AH Lisanti Capital Growth, LLC Will Krause Vice President AH Lisanti Capital Growth, LLC (b) Beck, Mack & Oliver LLC The following chart reflects the directors and officers of Beck Mack & Oliver, including their business connections of a substantial nature. The address of BM&O is 360 Madison Ave., New York, NY 10017. Name Title Business Connection Peter A. Vlachos Manager Director BM&O David E. Rappa Member BM&O Zoe A. Vlachos Chief Compliance Officer BM&O Robert C. Beck Senior Member BM&O, Enstar Group, Camden National Gerald M. Sedam, II Member BM&O, Somerset Bank Robert J. Campbell Member BM&O Walter K. Giles Member BM&O Gilbert H. Dunham, Jr. Member BM&O, Carefree Custom Lyman Delano Member BM&O Zachary A. Wydra Member BM&O (c) Auxier Asset Management LLC The following chart reflects the directors and officers of Auxier, including their business connections, which are of a substantial nature. The address of Auxier is 5285 Meadows Road, Suite 333, Lake Oswego, OR 97035-2224 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection J. Jeffrey Auxier Chief Executive Officer Auxier Lillian Widolff Chief Compliance Officer Auxier (d) D.F. Dent and Company, Inc. The following chart reflects the directors and officers of D.F. Dent, including their business connections, which are of a substantial nature. The address of D.F. Dent is 2 East Read Street, Baltimore, Maryland 21201 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Daniel F. Dent President and Treasurer D.F. Dent Thomas F. O’Neil Vice President and Secretary D.F. Dent Linda W. McCleary Vice President D.F. Dent Matt F. Dent Vice President D.F. Dent Michael M. Morrill Vice President D.F. Dent Gary D. Mitchell Vice President D.F. Dent (e) Golden Capital Management, LLC The following chart reflects theofficers of Golden Capital Management, LLC including their business connections, which are of a substantial nature. The address of Golden Capital Management, LLC is Five Resource Square, 10715 David Taylor Drive, Suite 400, Charlotte, North Carolina 28262 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Greg W. Golden Chief Executive Officer and President Golden Capital Management Jeff C. Moser Chief Operating Officer Golden Capital Management Jonathan W. Cangalosi Managing Director of Sales and Client Service Golden Capital Management Lynette W. Alexander Managing Director of Operations Golden Capital Management Robert B. Carroll General Counsel and Chief Compliance Officer Golden Capital Management Fred H. Karimian Director of Quantitative Research Golden Capital Management (f) H.M. Payson& Co. The following chart reflects the directors and officers of H.M. Payson& Co., including their business connections, which are of a substantial nature. The address of H.M. Payson& Co. is One Portland Square, Portland, Maine 04101. Name Title Business Connection John C. Downing Managing Director, Chief Compliance Officer H.M. Payson & Co. Thomas M. Pierce Managing Director H.M. Payson & Co. Peter E. Robbins Managing Director, Chief Executive Officer, Chief Investment Officer H.M. Payson & Co. John H. Walker Managing Director, Chairman of the Board H.M. Payson & Co. Teresa M. Esposito Managing Director, Chief Operations Officer, Chief Financial Officer H.M. Payson & Co. John C. Knox Managing Director H.M. Payson & Co. Michael R. Currie Managing Director, President H.M. Payson & Co. William N. Weickert Managing Director, Director of Research & Secretary H.M. Payson & Co. John S. Beliveau Managing Director H.M. Payson & Co. Joel S. Harris Managing Director H.M. Payson & Co. David R. Hines Managing Director H.M. Payson & Co. (g) King Investment Advisors, Inc. The following chart reflects the directors and officers of King, including their business connections, which are of a substantial nature. The address of King is 1980 Post Oak Boulevard, Suite 2400, Houston, Texas 77056-3898 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Roger E. King Chairman and President King John R. Servis Director Owner, Commercial Real Estate King, John R. Servis Properties 626 Wilcrest Dr. Houston, TX 77024 Pat H. Swanson Chief Compliance Officer King Jane D. Lightfoot Secretary/Treasurer King (h) Polaris Capital Management, LLC. The following chart reflects the directors and officers of Polaris Capital Management, LLC.,including their business connections, which are of a substantial nature. The address of Polaris is 125 Summer Street, Boston, Massachusetts 02110 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Bernard R. Horn, Jr. President, Portfolio Manager Polaris Capital Management, LLC Sumanta Biswas Vice President & AssistantPortfolio Manager Polaris Capital Management, LLC Kathy Jacobs Vice President, Corporate Secretary Polaris Capital Management, LLC Lorroine Horn Director Polaris Capital Management, LLC Christopher K. McLeod Director Polaris Capital Management, LLC President & CEO 454 Life Sciences Corporation 16 Commercial St., Branford, CT 06405 (i) ClearStream Investments , LLC The following chart reflects the directors and officers of ClearStream Investments , LLC, including their business connections, which are of a substantial nature. The address of ClearStream Investments, LLC is Ten Post Office Square, Suite 1200 ,Boston, MA 0 2109 and unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Gabriel R. Bitran Managing Member GMB; Sloan Fellows Professor MIT Sloan School of Management 50 Memorial Drive, Cambridge, MA 02142 (j) Absolute Investment Advisers, LLC The following chart reflects the directors and officers of Absolute, including their business connections, which are of a substantial nature. The address of Absolute is 350 Lincoln Street, Suite 216, Hingham, MA 02043 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Anthony R. Bosch Managing Principal, General Counsel and Chief Compliance Officer Absolute Brian D. Hlidek Managing Principal Absolute James P. Compson Managing Principal and Portfolio Manager Absolute Christian E. Aymond Managing Principal Absolute Christopher A. Ward Principal Absolute (k) Aronson+Johnson+Ortiz, LP The following chart reflects the directors and officers of Aronson, including their business connections, which are of a substantial nature. The address of Aronson is 230 South Broad Street, 20th Floor, Philadelphia, Pennsylvania 19102 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Theodore R. Aronson Managing Principal; Limited Partner AJO Martha E. Ortiz Principal; Limited Partner AJO Kevin M. Johnson Principal; Limited Partner AJO Paul E. Dodge Principal; Limited Partner AJO Stefani Cranston Principal; Limited Partner AJO Gina Maria N. Moore Principal; Limited Partner AJO Stuart P. Kaye Principal; Limited Partner AJO.Prior to joining AJO in 2008, Mr. Kaye was head of research in the U.S. Structured Products Group at Invesco. Gregory J. Rogers Principal; Limited Partner AJO Aronson+Johnson+Ortiz, LLC General Partner AJO Joseph F. Dietrick Principal; Limited Partner; Chief Compliance Officer AJO Douglas D. Dixon Principal; Limited Partner AJO R. Brian Wenzinger Principal; Limited Partner AJO Christopher J. Whitehead Principal; Limited Partner AJO (l) Longhorn Capital Partners, L.P. The following chart reflects the directors and officers of Longhorn Capital Partners, L.P., including their business connections, which are of a substantial nature. The address of Longhorn Capital Partners, L.P. is 1445 Ross Avenue, Suite 5000, Dallas, Texas 75202 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Kristopher N. Kristynik Principal and Chief Investment Office r Longhorn Philip M. Eckian Principal and Co-Portfolio Manager Longhorn Britton L. Brown Chief Financial Officer and Chief Compliance Officer Longhorn (m) St. James Investment Company, LLC The following chart reflects the directors and officers of St. James , including their business connections, which are of a substantial nature. The address of St. Jamesis2716 Fairmount Street, Dallas, Texas 75201 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Brian C. Mark Member St. James Robert J. Mark Managing Member, Chief Compliance Officer St. James Lawrence J. Redell Member St. James William R. Sachs Member St. James (n) Horizon Asset Management, Inc. The following chart reflects the directors and officers of Horizon, including their business connections, which are of a substantial nature. The address of Horizon is 470 Park Avenue South, 4th Floor , New York, New York 10016 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Denise M. Kashey Director Horizon Steven Bregman Director; President & Chief Operations Officer Horizon Mark Wszolek Chief Compliance Officer Horizon Peter Doyle Director; Vice President; Horizon Thomas C. Ewing Director Horizon Andrew M. Fishman Chief Compliance Officer; General Counsel & Secretary Horizon John Meditz Vice Chairman; Director Horizon Murray Stahl Chairman; Treasurer & Chief Executive Officer Horizon ( o ) MetWest Asset Management, LLC (MetWest) The following chart reflects the directors and officers of MetWest, including their business connections, which are of a substantial nature. The address of MetWest is 865 Figueroa Street, Los Angeles, California 90017 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Tad Rivelle Chief Investment Officer MetWest David B. Lippman Chief Executive Officer MetWest Laird R. Landmann President MetWest Scott B. Dubchansky Managing Director MetWest Bryan Whalen Managing Director MetWest Mitchell Flack Managing Director MetWest Stephen M. Kane Generalist Portfolio Manager MetWest Joseph D. Hattesohl Chief Financial Officer MetWest Anthony C. Scibelli Director of Marketing MetWest Patrick A. Moore Director of Client Service MetWest Keith T. Kirk Chief Compliance Officer MetWest George Ristic Chief Technology Officer MetWest Cal Rivelle Chief Operating Officer MetWest MWAM Holdings, LLC Member MetWest ( p ) SSI Investment Management, Inc. The following chart reflects the directors and officers of SSI, including their business connections, which are of a substantial nature. The address of SSI is 9440 Santa Monica Blvd., 8th Floor, Beverly Hills, California 90210 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection John D. Gottfurcht President SSI Amy J. Gottfurcht Chairman; CEO; Secretary SSI George M. Douglas Vice President; Chief Investment Officer SSI Syed F. Mehdi CCO; Vice President; Human Resources SSI ( q ) TWIN Capital Management, Inc. The following chart reflects the directors and officers of TWIN, including their business connections, which are of a substantial nature. The address of TWIN is 3244 Washington Road, Suite 202, McMurray, Pennsylvania 15317-3153 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Geoffrey Gerber President; CIO TWIN James D. Drake Controller; Chief Compliance Officer TWIN Christopher Erfort Senior Vice President, Portfolio Management TWIN James Hough Senior Vice President, Quantitative Systems TWIN ( r ) Yacktman Asset Management Co. The following chart reflects the directors and officers of Yacktman, including their business connections, which are of a substantial nature. The address of Yacktman is 1110 Lake Cook Road, Suite 385, Buffalo Grove, Illinois 60089 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Donald A. Yacktman President & Treasurer Yacktman Ronald W. Ball Senior Vice President Yacktman Stephen A. Yacktman Senior Vice President & Secretary Yacktman Jason Subotky Vice President Yacktman Russell Wilkins Vice President Yacktman Kent Arnett Vice President & Chief Compliance Officer ( s ) Kovitz Investment Group, LLC The following chart reflects the directors and officers of Kovitz, including their business connections, which are of a substantial nature. The address of Kovitz is 222 West Adams Street, Suite 2160, Chicago, Illinois 60606 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mitchell A. Kovitz Chief Executive Officer Kovitz Jonathan A. Shapiro Chief Financial Officer Kovitz Marc S. Brenner President, Chief Legal Officer and Chief Compliance Officer Kovitz Bruce A. Weininger Vice President Kovitz Harold (Skip) Gianopulos, Jr. Managing Director Kovitz Edward W. Edens Director-Client Services Kovitz Richard P. Salerno Director-Fixed Income Kovitz ( t) Mohican Financial Management, LLC The following chart reflects the directors and officers of Mohican, including their business connections, which are of a substantial nature. The address of Mohican is 21 Railroad Avenue, Suite 35, Cooperstown, New York 13326 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Eric C. Hage Managing Member, Chief Executive Officer & Chief Investment Officer Mohican Daniel C. Hage Chief Operating Officer and Senior Trader Mohican ( u ) Merk Investments, LLC (“Merk”) The following chart reflects the directors and officers of Merk, including their business connections, which are of a substantial nature. The address of Merk is 555 Bryant Avenue #455, Palo Alto, CA 94301 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Axel Merk President Merk Investments LLC Hanna Tikkanen Merk Vice President Merk Investments LLC Kimberly Schuster Director of Finance Merk Investments LLC Deborah Goldberg Chief Compliance Officer Merk Investments LLC (v ) Spears Abacus Advisors LLC The following chart reflects the directors and officers of Spears Abacus Advisors LLC (“Spears Abacus”), including their business connections, which are of a substantial nature. The address of Spears Abacus is 147 E. 48th Street, New York, NY 10017, and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection William G. Spears Chief Executive Officer and Manager Spears Abacus; Spears, Grisanti & Brown, 2001-2006 Robert M. Raich President and Manager Spears Abacus Frank A. Weil Manager Spears Abacus Stephen H. Frank Managing Director Spears Abacus ( w ) Green Eagle Capital LLC The following chart reflects the directors and officers of Green Eagle Capital LLC, including their business connections, which are of a substantial nature. The address of Green Eagle Capital LLC is 250 East Illinois Road, Suite 200, Lake Forest, IL 60045 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Daniel Sperrazza Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. Glenn Migliozzi Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. ( x ) Madden Asset Management, LLC The following chart reflects the directors and officers of Madden Asset Management, LLC, including their business connections, which are of a substantial nature. The address of Madden Asset Management, LLC is One International Place, 24th Floor, Boston, MA 02110 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Rob Madden Managing Member Madden Asset Management, LLC Scott Madden COO Madden Asset Management, LLC ( y ) Kingstown Capital Management, LP The following chart reflects the directors and officers of Kingstown Capital Management, LP, including their business connections, which are of a substantial nature. The address of Kingstown Capital Management, LP, is 1270 Broadway, Suite 1009, New York, NY 10001 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Michael Blitzer Managing Partner Also Managing Partner of Kingstown Partners, LP Guy Shanon Managing Partner Also Managing Partner of Kingstown Partners, LP ( z ) Semaphore Management LLC The following chart reflects the directors and officers of Semaphore Management LLC, including their business connections, which are of a substantial nature. The address of Semaphore Management LLC is 320 Park Avenue, 10th Floor, New York, New York 10022 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Paul J. Carpenter Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Hoyt Ammidon, III Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Robert C. Penberth Chief Financial Officer and Chief Compliance Semaphore Management LLC ( aa ) Holland Capital Management LLC The following chart reflects the directors and officers of Holland Capital Management LLC, including their business connections, which are of a substantial nature.The address of Holland Capital Management LLC is One North Wacker Drive, Suite 700, Chicago, Illinois, 60606 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Louis A. Holland Director Consultant: Cumota LLC; Cumota Consulting LLC; Brickland Partners, Inc. Monica L. Walker, CPA President, Chief Investment Officer – Equity; Director; Former Managing Director, Managing Partner and Portfolio Manager None Laura J. Janus, CFA Chief Investment Officer – Fixed Income; Director; Former Managing Partner and Portfolio Manager None Susan M. Chamberlain Chief Compliance Officer None ( bb ) Waterville Capital, LLC The following chart reflects the directors and officers of WatervilleCapital, LLC, including their business connections, which are of a substantial nature. The address of Waterville Capital, LLC, is Radnor Court, Suite 140, 259 Radnor-Chester Road, Radnor, PA 19087 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Other Business Connection F . Sean Bonner Managing Member None Joseph Delaney Managing Member, Chief Compliance Officer None ( cc) UCM Partners, L.P. The following chart reflects the directors and officers of UCM Partners, L.P., including their business connections, which are of a substantial nature. The address of UCM Partners, L.P. is 52 Vanderbilt Avenue, Suite 401, New York, NY 10017 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Gregory Parsons ChiefExecutive Officer UCM Partners, L.P. Managing Member (2007-2008) CP Capital Partners Thomas Mandel Senior Managing Director UCM Partners, L.P. Jay Menozzi Chief Investment Officer UCM Partners, L.P. ( dd ) Pacific Investment Management Company LLC The following chart reflects the directors and officers of Pacific Investment Management Company LLC, including their business connections, which are of a substantial nature. The address of Pacific Investment Management Company LLC, is 840 Newport Center Drive, Suite 100, Newport Beach, CA 92660 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Adatia, Tina Vice President PIMCO Afrasiabi, Mark S. Senior Vice President PIMCO Agredano, Carlos Vice President PIMCO Akerberg, Oskar Vice President PIMCO Allamanis, Georgios Vice President PIMCO Althof, Michael Vice President PIMCO Amey, Mike Executive Vice President PIMCO and PIMCO Europe Limited Ananthanarayanan, Mangala V. Vice President PIMCO Anctil, Stacie D. Senior Vice President Assistant Treasurer PIMCO PIMCO Funds and PIMCO Variable Insurance Trust Anderson, Joshua M. Executive Vice President PIMCO Andrews, David S. Executive Vice President PIMCO Anochie, Kwame A. Vice President PIMCO Arnold, Tammie J. Managing Director PIMCO Arora, Amit Senior Vice President PIMCO, Formerly, Executive Director, J.P. Morgan Avancini, Joerg Vice President PIMCO Baker, Brian P. Managing Director PIMCO Balls, Andrew Thomas Executive Vice President PIMCO Bansal, Sharad Vice President PIMCO Barnes, Donna E. Vice President PIMCO Beard, Christopher Vice President PIMCO Beaumont, Stephen B. Executive Vice President PIMCO Beck, Lee Davison Senior Vice President PIMCO, Formerly, Senior Vice President, Allianz Global Investors Distributors Benson, Sandra M. Vice President PIMCO Benz II, William R. Managing Director PIMCO Ben-Zvi, Kfir Vice President PIMCO Berman, Scott Senior Vice President PIMCO. Formerly, Vice President, JPMorgan Chase Proprietary Positioning Business. Berndt, Andreas Senior Vice President PIMCO Bertolo, Matteo Vice President PIMCO Bhansali, Vineer Managing Director PIMCO Bierman, Dave H. Vice President PIMCO Bishop, Gregory A. Executive Vice President PIMCO Blair, David James Senior Vice President PIMCO Blau, Volker Executive Vice President PIMCO Blomenkamp, Felix Senior Vice President PIMCO Blute, Ryan Patrick Senior Vice President PIMCO Bodereau, Philippe Executive Vice President PIMCO Boehm, Timo Vice President PIMCO Bolton, Laurence Edwin Vice President PIMCO. Formerly, Senior Associate, Dechert LLP Bosomworth, Andrew Executive Vice President PIMCO Boyd, C. Robert Vice President PIMCO Brandl, Michael Vice President PIMCO Braun, David L. Senior Vice President, PIMCO PIMCO. Formerly, Executive Vice President and Chief Risk Officer, The Hartford-Hartford Investment Management Co. Brenner, Matthew H. Vice President PIMCO Bridwell, Jennifer S Executive Vice President PIMCO Brittain, WH Bruce Executive Vice President PIMCO Broadwater, Kevin M. Senior Vice President PIMCO Brons, Jelle Vice President, PIMCO. PIMCO Brown, Erik C. Senior Vice President Assistant Treasurer Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust StocksPLUS Management Inc. Brune, Christopher P. Vice President PIMCO Bui, Giang H. Senior Vice President PIMCO Burdian, Michael R. Vice President PIMCO Burns, Michael A. Senior Vice President PIMCO and PIMCO Europe Limited Burns, Robert Vice President PIMCO Byer, Jeffrey A. Vice President PIMCO Callin, Sabrina C. Executive Vice President Vice President PIMCO StocksPLUS Management, Inc. Caltagirone, Christopher Vice President PIMCO Cantrill, Elizabeth D. Vice President PIMCO Carnachan, Robert Scott Senior Vice President PIMCO and PIMCO Asia PTE Limited Cavalieri, John R. Senior Vice President PIMCO Chen, Wing-Harn Vice President PIMCO Cheng, Audrey Vice President PIMCO. Formerly, Associate, Morrison & Foerster, LLP Chin, Tracy Vice President PIMCO and PIMCO Asia PTE Limited. Chipp, William Vice President PIMCO Chopra, Amit Vice President PIMCO Clarida, Richard H Executive Vice President PIMCO Clark, Raymond Matthew Vice President PIMCO Clarke, James Robert Vice President PIMCO Colasuonno, Richard T. Vice President PIMCO Colter Jr., Eugene M. Senior Vice President PIMCO. Formerly, Editorial Director, Peppercorn. Conseil, Cyrille R. Executive Vice President PIMCO Cooke, Anthony H. Vice President PIMCO Cornelius, Darryl P. Vice President PIMCO Cortes Gonzalez, Ana Vice President PIMCO. Formerly, Portfolio Manager, Commerzbank AG. Crescenzi, Anthony Senior Vice President PIMCO. Formerly, Chief Bond Market Strategist, Partner and Chairman, Miller Tabak Asset Management. Cressy, Jonathan B. Senior Vice President PIMCO Cumby III, William S. Vice President PIMCO. Formerly, Trader, CMBS Capital Markets Desk. Cummings, John B. Executive Vice President PIMCO Cupps, Wendy W. Managing Director, PIMCO. PIMCO Dada, Suhail H. Executive Vice President PIMCO Dahlhoff, Juergen Vice President PIMCO Damodaran, Kumaran Senior Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers. Danielsen, Birgitte Vice President PIMCO Darling, James Senior Vice President PIMCO. Formerly, Vice President, Desjardins Securities Inc. Das, Aniruddha Vice President PIMCO David, Evan A. Vice President PIMCO Dawson, Craig A. Managing Director PIMCO De Bellis, Mary Vice President PIMCO De Leon, William Executive Vice President PIMCO De Lorenzo, Nicola A. Vice President PIMCO Devlin, Edward Executive Vice President PIMCO Dialynas, Chris P. Managing Director PIMCO Dilek, Burcin Vice President PIMCO Dittrich, Hanno Vice President PIMCO. Formerly, Vice President, DWS Holdings & Service GmbH. Fisher, Marcellus M. Senior Vice President PIMCO Flattum, David C. Managing Director, General Counsel Chief Legal Officer PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. Forsyth, Andrew C. Vice President PIMCO Fournier, Joseph A. Executive Vice President PIMCO Fowler, Ellen Vice President PIMCO Foxall, Julian Senior Vice President PIMCO Frisch, Ursula T. Senior Vice President PIMCO Froehlich, Frank Vice President. PIMCO Fuhrmann, Dorothee J. Executive Vice President PIMCO. Formerly, Managing Director, Lehman Brothers International. Fulford III, Richard F. Executive Vice President PIMCO Furusho, Hiroaki Vice President PIMCO Galli, Leandro J. Vice President PIMCO Gandolfi, Alessandro Senior Vice President, PIMCO. PIMCO.Formerly, Director, Sanpaolo IMI Group. Garbuzov, Yuri P. Senior Vice President PIMCO Garnett, Andrew Vice President PIMCO. Formerly, Director, UBS Global Asset Management (UK) Limited). Getter, Christopher T. Senior Vice President PIMCO. Formerly, Emerging Market Debt Research Analyst, Fidelity Management & Research Co. Gibson, Thomas C. Vice President PIMCO Gingrich, Robert M. Vice President, PIMCO. PIMCO Giurlani, Gian Luca Senior Vice President PIMCO. Formerly, Managing Director, Crosby Forsyth. Gleason, G. Steven Executive Vice President PIMCO Gomez, Michael A. Executive Vice President PIMCO Gould, Linda J Vice President PIMCO Grabar, Gregory S. Senior Vice President PIMCO Grady, Myrrha H. Vice President PIMCO Graham, Stuart T. Senior Vice President PIMCO. Formerly, Vice President & Managing Director, MFC Global Investment Management. Graves, Zoya S. Vice President PIMCO Greer, Robert J. Executive Vice President PIMCO Griffiths, John Senior Vice President PIMCO. Formerly, Head of Pension Fund Development, Santander Global Banking & Markets. Gross, Jared B. Senior Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers. Gross, William H. Managing Director, Chief Investment Officer and Executive Committee Member Director Senior Vice President PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. Gruben, Kristin L. Vice President PIMCO Grzesik, Marco Vice President PIMCO Gu, Haidi Vice President, PIMCO. PIMCO Gupta, Sachin Senior Vice President, PIMCO. PIMCO Gupta, Shailesh Senior Vice President, PIMCO. PIMCO Haaf, Tim Vice President, PIMCO. PIMCO Hagmeier, William Robert Vice President PIMCO. Formerly, Vice President, Advantus Capital Management. Hally, Gordon C. Executive Vice President PIMCO Hardaway, John P. Executive Vice President Vice President Treasurer PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. Harris, Brent Richard Managing Director and Executive Committee Member, PIMCO. Director and President Trustee, Chairman and President Director PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. PIMCO Luxembourg S.A. and PIMCO Luxembourg II. Harumi, Kazunori Executive Vice President PIMCO Hastings, Arthur J. Senior Vice President Vice President PIMCO StocksPLUS Management Inc. Hauschild, Matthew R. Vice President PIMCO Hayes, Ray C. Senior Vice President PIMCO Heimann, Ilan Senior Vice President PIMCO Helsing, Jeffrey Senior Vice President PIMCO Heravi, Kaveh C. Vice President PIMCO Herlan, Hans Joerg Vice President, PIMCO. PIMCO Hockswender, Thomas R. Vice President PIMCO. Formerly, Executive Director, JPMorgan. Hodge, Douglas M. Managing Director PIMCO Hofmann, Richard P.E. Senior Vice President PIMCO. Formerly, Analyst, Creditsights, Inc. Holden, Brent L. Managing Director PIMCO Holloway Jr., Dwight F. Executive Vice President PIMCO Horne, Jonathan L. Senior Vice President PIMCO Hsiang, Hwa-Ming Vice President PIMCO Hu, Gang Senior Vice President PIMCO. Formerly, Director, Deutsche Bank. Huerta, Maryam Vice President PIMCO Hyman, Daniel Herbert Senior Vice President PIMCO. Formerly, Vice President, Credit Suisse. Ing, Terrence Vice President PIMCO. Formerly, Senior Research Analyst, Wells Fargo Securities Investment Group. Ivascyn, Daniel J. Managing Director PIMCO Jacobs IV, Lew W. Managing Director PIMCO Jacobs, Brian H. Vice President PIMCO Jann, Juergen Senior Vice President PIMCO Johnson, Eric D Vice President PIMCO Johnson, Kelly Vice President PIMCO Johnson, Nicholas, J. Senior Vice President PIMCO Jones, Jeff Vice President PIMCO. Formerly, Head of Leadership Assessment & Development Group, HSBC Holding PLC Jones, Steven L. Vice President PIMCO, StocksPLUS Management Inc. Jordan, Daniel V. Vice President PIMCO Kakuchi, Tadashi Vice President PIMCO Karpov, Natalie Vice President PIMCO Katz, Ulrich Senior Vice President PIMCO Kavafyan, Constance Vice President PIMCO Keck, Andreas Senior Vice President PIMCO Kellerhals, Philipp Vice President PIMCO Kelly, Benjamin Marcus Senior Vice President PIMCO Kersman, Alec Vice President PIMCO Kezelman, Jason M Vice President PIMCO Kiesel, Mark R. Executive Vice President PIMCO Kim, Aaron Vice President PIMCO. Formerly, Executive Director and Counsel, JPMorgan Chase Bank, N.A. Kim, Lisa Vice President PIMCO King Jr., John Stephen Senior Vice President Vice President, Senior Counsel, and Secretary PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. King, Stephanie Lorraine Executive Vice President PIMCO Kingston, Rafer A. Vice President PIMCO Kirkbaumer, Steven P. Senior Vice President PIMCO Kirkowski, John J. Vice President PIMCO Kishimoto, Yayoi Vice President PIMCO Klug, Harald Vice President PIMCO Komatsu, Hugo Vice President PIMCO Komatsu, Mitsuaki Senior Vice President PIMCO Korinke, Kimberley Grace Senior Vice President PIMCO Korinke, Ryan P. Senior Vice President PIMCO Kressin, Thomas Senior Vice President PIMCO Kuhner, Kevin D. Senior Vice President PIMCO Kumar, Mukund Vice President PIMCO Lachhammer, Stefan Vice President PIMCO Lackey, Warren M. Senior Vice President PIMCO Lang, Eddie Vice President PIMCO Lange, Thomas Vice President PIMCO Larsen, Henrik P. Senior Vice President Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. LeBrun Jr., Richard R. Senior Vice President Assistant Secretary PIMCO StocksPLUS Management, Inc. Lee, Alvin Lip Sin Vice President PIMCO Lee, Robert Ru-Bor Vice President PIMCO Lehavi, Yanay Executive Vice President PIMCO Leong, Chon-Ian Vice President PIMCO Leong, Foong C. Vice President PIMCO Lettich, Bruno J. Executive Vice President PIMCO. Formerly, Managing Director, Merrill Lynch & Co. Li, Ji Senior Vice President PIMCO. Formerly, Vice President, Goldman Sachs. Li, Li Vice President PIMCO Lian, Chia Liang Senior Vice President PIMCO Lilly III, Frederick V. Vice President PIMCO. Formerly, Vice President, Portfolio Manager, The Bank of New York. Linder, Astrid Vice President PIMCO Linke, Gordon F. Senior Vice President PIMCO. Formerly, Strategic Account Manager, Barclays Global Investors. Liwski, Michael V. Vice President PIMCO Lofdahl, Christopher F. Vice President PIMCO Loh, Cynthia E. Yue-Ling Vice President PIMCO Loh, John J. Senior Vice President PIMCO Long, Hui Vice President PIMCO. Formerly, Vice President, Countrywide Financial Corp. Lopez, Joy L. Vice President PIMCO Lopez, Rafael A. Senior Vice President PIMCO Loriferne, Matthieu H. F. Vice President PIMCO Louanges, Matthieu Executive Vice President PIMCO Love, David B. Vice President PIMCO. Formerly, Director, Treesdale Partners, LLC. Lowe, Erika Hayflick Vice President PIMCO Lown, David C. Managing Director PIMCO Ludwig, Steven Senior Vice President PIMCO Mak, Richard Senior Vice President PIMCO Mandy, Alain Vice President PIMCO. Formerly, Audit Senior Manager/Director, PricewaterhouseCoopers. Manseau Guerdat, Chantal Marie-Helene Vice President PIMCO Maoui, Idriss Vice President PIMCO. Formerly, Assistant Vice President, Barclays Capital. Martel, Rene Senior Vice President PIMCO Martin, Scott W. Senior Vice President PIMCO Martini, Nadege Vice President PIMCO Masanao, Tomoya Executive Vice President PIMCO Mather, Scott A. Managing Director PIMCO Mayershofer, Veronika Vice President PIMCO Mazzocchi, Bettina E. Vice President PIMCO. Formerly, Vice President, Morgan Stanley. McCann, Patrick Murphy Vice President PIMCO McCarthy, Sean M. Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers Inc. McCray, Mark V. Managing Director PIMCO McCulley, Paul A. Managing Director PIMCO McDevitt, Joseph V. Managing Director Director and Chief Executive Officer PIMCO PIMCO Europe Limited. Director, PIMCO Funds: Global Investors Series plc and PIMCO Global Advisors (Ireland) Limited. Mead, Robert Executive Vice President PIMCO Meggers, Julie Ann Senior Vice President PIMCO Merz, Frederic Vice President PIMCO Metsch, Mark E. Vice President PIMCO Mewbourne, Curtis A. Managing Director PIMCO Meyn, Cynthia L. Senior Vice President PIMCO. Formerly, Managing Director, Morgan Stanley. Micali, Carlo Vice President PIMCO. Formerly, Financial Analyst, Perlinski & Co. Mierau, Kristion T. Vice President PIMCO Mieth, Roland Vice President PIMCO. Formerly, Emerging Markets Marketer/Structurer, JPMorgan. Miller Jr., Kendall P. Senior Vice President PIMCO Miller, John M. Executive Vice President PIMCO Millimet, Scott A. Executive Vice President PIMCO Milo, Davida J. Senior Vice President PIMCO Minaki, Haruki Executive Vice President PIMCO Mitchell, Gail Senior Vice President PIMCO Mittal, Mohit Vice President PIMCO Moeljanto, Lanny H. Vice President PIMCO Mogelof, Eric J. Executive Vice President PIMCO Molloy, Carol Vice President PIMCO Monson, Kristen S. Executive Vice President PIMCO Moore, James F. Executive Vice President PIMCO Morena, Robert Executive Vice President PIMCO. Formerly, Managing Director, JPMorgan Asset Management. Morrison, John E. Vice President PIMCO Moyer, Stephen G. Senior Vice President PIMCO. Formerly, Director, Tennenbaum Capital Partners, LLC. Muehlethaler, Jeffrey Charles Vice President PIMCO. Formerly, Vice President, Deutsche Bank. Mukherji, Raja Senior Vice President PIMCO. Formerly, Senior Research Analyst, Chatham Asset Management. Mulcahy, Matthew J. Senior Vice President PIMCO Murano, Yuko Vice President PIMCO Murata, Alfred T. Executive Vice President PIMCO Murray, John W. Senior Vice President PIMCO. Formerly, Vice President, JER Partners. Nabors, Robin Vice President PIMCO Nambimadom, Ramakrishnan S. Senior Vice President PIMCO Nest, Matthew J. Senior Vice President PIMCO Ng, Albert K. Vice President PIMCO Nguyen, Tommy D. Vice President PIMCO Nicholls, Steven B. Senior Vice President PIMCO Nieves, Roger O. Senior Vice President PIMCO Nojima, Sachiko Vice President PIMCO Norris, John F. Vice President PIMCO Nunziata, Cristina Vice President PIMCO O’Connell, Gillian Senior Vice President PIMCO Okamura, Shigeki Senior Vice President PIMCO Okuma, Sachiko Vice President PIMCO Okun, Eric A. Executive Vice President PIMCO Olazabal, Joshua A. Vice President PIMCO Oliva, Jennifer L. Vice President PIMCO Ollenburger, Loren P. Vice President PIMCO Ong, Arthur Y.D. Executive Vice President, PIMCO Secretary PIMCO StocksPLUS Management, Inc. Ongaro, Douglas J. Executive Vice President PIMCO Osborne, Simon Timothy Senior Vice President PIMCO Osses, Guillermo Ariel Executive Vice President PIMCO. Formerly, Director, Barclays Capital. Otterbein, Marie S. Vice President PIMCO Otterbein, Thomas J. Managing Director PIMCO Ozeki, Koyo Executive Vice President PIMCO. Formerly, Senior Advisor, Nomura Securities. Padmanabhan, Lalantika Vice President PIMCO Pagani, Lorenzo P. Senior Vice President PIMCO Parikh, Bijal Y. Vice President PIMCO Parikh, Saumil H. Executive Vice President PIMCO Park, Jung Executive Vice President PIMCO. Formerly, Senior Managing Director, Bear Stearns Asia Limited. Pascutti, Michael J. Executive Vice President PIMCO. Formerly Founding Partner, Sandelman Partners. Paulson, Bradley W. Executive Vice President PIMCO Pejavar, Sheila M. Vice President PIMCO Perez, Iohan Vice President PIMCO Perez, Keith Senior Vice President PIMCO Philipp, Elizabeth M. Executive Vice President PIMCO Phillipson, Daniel Senior Vice President PIMCO Pimentel, Rudolph Senior Vice President PIMCO Pittman, David J. Senior Vice President PIMCO Pont, Nicholas J. Vice President PIMCO Porterfield, Mark J. Executive Vice President PIMCO Posch, Brigitte Executive Vice President PIMCO. Formerly, Managing Director, Deutsche Bank. Pothalingam, Ketishwaran S. Senior Vice President PIMCO. Formerly, Credit Fund Manager, Threadneedle Asset Management. Potthof, Axel Senior Vice President PIMCO Powers, William C. Managing Director PIMCO Price, Rosamond J. Vice President PIMCO Pricer, Jesse L. Vice President PIMCO Putnicki, Matthew S. Vice President PIMCO Putyatin, Vladyslav Senior Vice President PIMCO. Formerly, Director, Deutsche Bank AG. Qiao, Yi Vice President PIMCO Qiu, Ying Vice President PIMCO. Formerly, Portfolio Manager, ING Investment Management. Qu, Wendong Senior Vice President PIMCO Rahari, Pierre-Yves Vice President PIMCO. Formerly, Senior Associate, Morgan Stanley Investment Management (Luxembourg). Rahman, Lupin Vice President PIMCO. Formerly, Policy Review Division, Policy Development and Review. Ratner, Joshua D. Vice President Assistant Secretary PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. Ravano, Emanuele Managing Director PIMCO Reimer, Danelle J. Vice President PIMCO Reimer, Ronald M. Senior Vice President PIMCO Reisz, Paul W. Senior Vice President PIMCO Repoulis, Yiannis Senior Vice President PIMCO Rice, Thomas Edmund Senior Vice President PIMCO Riendeau, Kevin Vice President PIMCO. Formerly, Vice President, Morgan Stanley. Rodosky, Stephen A. Executive Vice President PIMCO Rogers, William A. Vice President PIMCO Rollins, Melody Senior Vice President PIMCO Romano, Mark A. Senior Vice President PIMCO Rowe, Cathy T. Vice President PIMCO Rudolph, Lynn Vice President PIMCO. Formerly, Head of Human Resources, ING. Ruebesam, Roland Vice President PIMCO Ruthen, Seth R. Executive Vice President PIMCO Sakane, Yoshiyuki Vice President PIMCO Salastekar, Deepa A. Vice President PIMCO. Formerly, Managing Director, Bear, Stearns & Co., Inc. Sargent, Jeffrey M. Executive Vice President Senior Vice President PIMCO PIMCO Variable Insurance Trust and ETF Trust. Schaus, Stacy Leigh Senior Vice President PIMCO. Formerly, Principal, Hewitt Associates. Schneider, Jerome M. Executive Vice President PIMCO. Formerly, Senior Managing Director, Bear, Stearns & Co., Inc. Schneider, Patrick Vice President PIMCO Schuetz, Patricia Ann Vice President PIMCO. Formerly, Director, Credit Suisse Asset Management. Schulist, Stephen O. Senior Vice President PIMCO Schultes, Adrian O. Vice President PIMCO. Formerly, Regional Director, Ibbotson Associates. Schwab, Gerlinde Vice President PIMCO Schwab, Stephen D. Vice President PIMCO. Formerly, Vice President, Fidelity Investment. Schwetz, Myckola Senior Vice President PIMCO Scibisz, Iwona E. Vice President PIMCO Scorah, Ian Vice President PIMCO. Formerly, Senior Investment Lawyer, Morley Fund Management Limited. Seidner, Marc P. Vice President PIMCO. Formerly, Managing Director, Domestic Fixed Income Portfolio Manager, Harvard Management Company. Sejima, Toru Senior Vice President PIMCO Seksaria, Rahul M. Vice President PIMCO Senne, Verena Senior Vice President PIMCO Serafino Jr., George P. Vice President PIMCO Sesay, Therenah Vice President PIMCO Shah, Sapna K. Vice President PIMCO Shaw, Matthew D. Senior Vice President PIMCO Sheehy, Erica H. Vice President PIMCO Shepherd, Julie M. Vice President PIMCO Shiroyama, Taro Vice President PIMCO Short, Jonathan D. Executive Vice President PIMCO Simon, W Scott Managing Director PIMCO Singal, Alka Vice President PIMCO Skobtsov, Ivan Senior Vice President PIMCO Smith, Kenton Todd Senior Vice President PIMCO. Formerly, Vice President, First Horizon. Somersan-Coqui, Aylin Vice President PIMCO Sonner, Michael Senior Vice President PIMCO Soto, Alyssa Michele Vice President PIMCO Spajic, Luke Executive Vice President PIMCO. Formerly, Proprietary Trader, Goldman Sachs. Spalding, Scott M. Senior Vice President PIMCO Spandri, Tobias Vice President PIMCO Spicijaric, Jennifer N. Vice President PIMCO Springer, Jeffrey Senior Vice President PIMCO Stack, Candice E. Senior Vice President PIMCO Stancil, Thomas A. Vice President PIMCO. Formerly Partner, Ashland Partners & Co., LLP Staub, Christian M. Senior Vice President PIMCO Stauffer, Christina Vice President PIMCO Steele, Scott Patrick Senior Vice President PIMCO. Formerly, Chief Investment Officer, BMO Mutual Funds Steiner, Jason R. Vice President PIMCO. Formerly Consultant, Centerline Capital Group. Stracke, Thibault C. Executive Vice President PIMCO. Formerly, Senior Credit Strategist, CreditSights. Strauch, Joel Edward Senior Vice President PIMCO Stravato, Richard Vice President PIMCO Streiff, Thomas F. Executive Vice President PIMCO. Formerly, Managing Director, UBS Investment Bank. Strelow, Peter G Executive Vice President PIMCO Struc, Alexandru Vice President PIMCO Sun, Hao Vice President PIMCO Suo, Yuanyuan Vice President PIMCO Suskind, Donald W. Vice President PIMCO, StocksPLUS Management Inc. Taborsky, Mark A. Executive Vice President PIMCO. Formerly, Managing Director of External Management, Harvard Management Company. Takano, Makoto Managing Director PIMCO Takeuchi, Ichiro Vice President PIMCO Takizuka, Hikaru Vice President PIMCO Tam Joe Vice President PIMCO Tamura, Maiko Vice President PIMCO. Formerly, Manager, AIG Japan Capital Investment Co., Ltd. Tarman, Daniel Executive Vice President PIMCO Telish, Christine M. Vice President PIMCO Terry, Michael A. Vice President PIMCO. Formerly, Vice President, Morgan Stanley. Tersin, Dominique Vice President PIMCO Theodore, Kyle J. Senior Vice President PIMCO Thompson, Michael Frazier Senior Vice President PIMCO Thurston, Powell C. Senior Vice President PIMCO To, Steven P. Vice President PIMCO Toloui-Tehrani, Ramin Executive Vice President PIMCO Tomlinson, Brian Vice President PIMCO Tournier, Eve Executive Vice President PIMCO. Formerly, Managing Director, Deutsche Bank AG. Traber, Eva-Maria Vice President PIMCO Tran, Loc K. Vice President PIMCO Tredwell, Alonzo S. Vice President PIMCO Trevithick, Natalie Senior Vice President PIMCO Trovato, Michael J. Vice President PIMCO Tsubota, Shiro Senior Vice President PIMCO Tyson, Richard E. Executive Vice President PIMCO Tzemach, Y. Gayle Vice President PIMCO Upadhyay, Nishant Vice President PIMCO Vallarta-Jordal,Maria-Theresa F. Senior Vice President PIMCO Vames, Steven Vice President PIMCO van Akkeren, Marco Senior Vice President PIMCO. Formerly, Vice President, Goldman Sachs & Co. van Bezooijen, Jeroen Senior Vice President PIMCO. Formerly, Executive Director, Goldman Sachs. van De Zilver, Peter A. Vice President PIMCO van Heel, Marc Executive Vice President PIMCO van Zoelen, Henk Jan Senior Vice President PIMCO Veit, Konstantin Vice President PIMCO Velasco, Christine Ann Vice President PIMCO Velicer, Erik A. Vice President PIMCO Viana, David Senior Vice President PIMCO von der Linden, Greg Vice President PIMCO Walenbergh, Mark Vice President PIMCO Walker, Trent W. Senior Vice President Assistant Treasurer Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust StocksPLUS Management Inc. Walsh, Lauren R. Vice President PIMCO Walther, Kasten Vice President PIMCO Ward, Jim Executive Vice President PIMCO Warner IV, Hansford B. Vice President PIMCO Watchorn, Michael Senior Vice President PIMCO Watford, Charles Vice President PIMCO Weil, Richard M. Managing Director PIMCO Weinberger, Michele Deborah Vice President PIMCO. Formerly, Vice President, Goldman Sachs Asset Mgmt. Wendler IV, Paul F. Vice President PIMCO Werber, Keith A. Vice President PIMCO. Formerly, Vice President, Countrywide Securities Corporation. White, Timothy C. Senior Vice President PIMCO Whitewolf, Lance E. Vice President PIMCO Whitton, Bransby M. Senior Vice President PIMCO Wild, Christian Senior Vice President PIMCO Wildermuth, Paul T. Vice President PIMCO Williams III, Charles A Vice President PIMCO Williams, Jason A. Vice President PIMCO Wilner, Mitchell W. Senior Vice President PIMCO Wilson, John F. Executive Vice President PIMCO Wilson, Susan L. Executive Vice President PIMCO Winters, Kevin M. Vice President PIMCO Witt, Frank Executive Vice President PIMCO Wittkop, Andrew T. Vice President PIMCO Wolf, Greggory S. Vice President PIMCO Wong, Tammy Nguyen Vice President PIMCO Wood, George H. Executive Vice President PIMCO Worah, Mihir P. Executive Vice President PIMCO Xu, Jianghua Vice President PIMCO Yamamoto, Shinichi Senior Vice President PIMCO Yang, Jing Vice President PIMCO Yasnov, Vadim I. Vice President PIMCO Yildiz, Sadettin Vice President PIMCO Yip, Jonathan Vice President PIMCO Yoon, Kenneth G. Vice President PIMCO Young, Robert O. Executive Vice President PIMCO. Formerly Managing Director, Global Capital Markets. Yu, Anna W. Vice President PIMCO Yu, Cheng-Yuan Executive Vice President PIMCO Zerner, Mary Vice President PIMCO. Formerly Senior Vice President, Lazard Asset Management Limited – London. Zhu, Changhong Managing Director PIMCO ( ee ) MAI Wealth Advisors, LLC The following chart reflects the directors and officers ofMAI Wealth Advisors, LLC, including their business connections, which are of a substantial nature. The address of MAI Wealth Advisors, LLC 1360 E. Ninth Street, Suite 1100, Cleveland,OH44114 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Richard J. Buoncore Managing Partner MAI Wealth Advisors, LLC Director United Community Financial Corp. Trustee Fordham University Gerald H. Gray Chief Investment Officer MAI Wealth Advisors, LLC Mark H. Summers Chief Operating Officer MAI Wealth Advisors, LLC Thomas J. Bartos Chief Compliance Officer MAI Wealth Advisors, LLC Kenneth W. Ostrowski Managing Director MAI Wealth Advisors, LLC Mark J. Castell Managing Director MAI Wealth Advisors, LLC Lu Anne Morrison Managing Director MAI Wealth Advisors, LLC John G. Palguta Managing Director MAI Wealth Advisors, LLC Roberta J. Lemmo Managing Director MAI Wealth Advisors, LLC James D. Kacic Chief Financial Officer MAI Wealth Advisors, LLC ( ff ) ICICI Securities Holdings, Inc. [D/B/A ICICI Investment Advisors] TO BE PROVIDED ITEM 32. PRINCIPAL UNDERWRITERS (a) Foreside Fund Services, LLC, Registrant’s Principal Underwriter, serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: American Beacon Funds DundeeWealth Funds American Beacon Mileage Funds Henderson Global Funds American Beacon Select Funds Nomura Partners Funds, Inc. Bridgeway Funds, Inc. PMC Funds, Series of the Trust for Professional Managers Central Park Group Multi-Event Fund Revenue Shares ETF Trust Century Capital Management Trust Sound Shore Fund, Inc. Direxion Shares ETF Trust Wintergreen Fund, Inc. Forum Funds Javelin Exchange-Traded Trust AdvisorShares Trust Liberty Street Horizon Fund, Series of Investment Managers Series Trust Turner Funds U.S. One Trust Center Coast MLPFocus Fund, Series of Investment Managers Series Trust Ironwood Multi-Strategy Fund LLC IronwoodInstitutional Multi-Strategy Fund LLC (b) The following are officers and directors of Foreside Fund Services, LLC, the Registrant’s Principal Underwriter. Their main business address is Three Canal Plaza, Suite 100, Portland, Maine 04101. Name Address Position with Underwriter Position with Registrant Mark A. Fairbanks Three Canal Plaza, Suite 100 Portland, ME 04101 President and Manager None Nanette K. Chern Three Canal Plaza, Suite 100 Portland, ME 04101 Chief Compliance Officer, Vice President None Richard J. Berthy Three Canal Plaza, Suite 100 Portland, ME 04101 Vice President, Treasurer and Manager None Jennifer E. Hoopes Three Canal Plaza, Suite 100 Portland, ME 04101 Secretary None (c) Not Applicable. ITEM33. LOCATION OF ACCOUNTS AND RECORDS The majority of the accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules thereunder are maintained at the offices of Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine 04101. The records required to be maintained under Rule 31a-1(b)(1) with respect to journals of receipts and deliveries of securities and receipts and disbursements of cash are maintained at the offices of the Registrant’s custodian, as listed under “Custodian” in Part B to this Registration Statement. The records required to be maintained under Rule 31a-1(b)(5), (6) and (9) are maintained at the offices of the Registrant’s adviser or subadviser, as listed in Item 31 hereof. ITEM34. MANAGEMENT SERVICES Not Applicable. ITEM35. UNDERTAKINGS None. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine, on February 25, 2011 . Forum Funds /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on February 25, 2011 . (a) Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw PrincipalFinancial Officer (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* By: /s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact * Pursuant to powers of attorney previously filed. EXHIBIT LIST EXHIBIT (h)(12) Expense Limitation Agreements between Registrant and Waterville Capital, LLC,is filed herewith. (i) Opinion and Consent of Counsel is filed herewith. (j) Consent of BBD, LLP is filed herewith. (m)(1) Registrant 12b-1 Plan is filed herewith. (n)(1) Registrant 18f-3 Plan is filed herewith.
